 

--------------------------------------------------------------------------------

 
Exhibit 10.1
 

 


 
CREDIT AGREEMENT
 


among
 




 
BALTIC TRADING LIMITED,
 
 
as Borrower
 
 
VARIOUS LENDERS,
 
 
and
 
 
NORDEA BANK FINLAND PLC,
 
 
acting through its New York branch,
 
 
as Administrative Agent and Security Trustee
 


__________________________________
 


Dated as of April 16, 2010
__________________________________
 





 
 

--------------------------------------------------------------------------------

 
 

 
SECTION 1.
AMOUNT AND TERMS OF THE FACILITY 
1

 
 
1.01
The Commitments
1

 
 
1.02
Amount of Each Borrowing; Limitation on Number of Borrowings 
1

 
 
1.03
Notice of Borrowing 
1

 
 
1.04
Disbursement of Funds 
2

 
 
1.05
Notes 
3

 
 
1.06
Pro Rata Borrowings 
4

 
 
1.07
Interest 
4

 
 
1.08
Interest Periods 
4

 
 
1.09
Increased Costs, Illegality, etc 
5

 
 
1.10
Compensation 
8

 
 
1.11
Change of Lending Office 
8

 
 
1.12
Replacement of Lenders 
8

 
SECTION 2.
COMMITMENT COMMISSION; FEES; REDUCTIONS OF COMMITMENT 
9

 
 
2.01
Commitment Commission; Fees 
9

 
 
2.02
Voluntary Termination or Reduction of Unutilized Commitments 
10

 
 
2.03
Commitment Reduction 
10

 
SECTION 3.
REPAYMENTS; PREPAYMENTS; TAXES 
10

 
 
3.01
Scheduled Repayments 
10

 
 
3.02
Voluntary Prepayments 
10

 
 
3.03
Mandatory Repayments 
11

 
 
3.04
Method and Place of Payment 
12

 
 
3.05
Net Payments; Taxes 
12

 
SECTION 4.
CONDITIONS PRECEDENT TO THE EFFECTIVE DATE 
14

 
 
4.01
Opinions of Counsel 
14

 
 
4.02
Corporate Documents; Proceedings; etc 
14

 
 
4.03
Solvency/Minimum Consolidated Net Worth Certificate 
14

 
 
4.04
Management Agreement 
15

 
 
4.05
Approvals 
15

 
 
4.06
Litigation 
15

 
 
4.07
Material Adverse Effect 
15

 
 
4.08
Environmental Laws 
15

 
 
4.09
Fees 
15

 
 
4.10
No Conflicts 
15

 
 
4.11
No Default or Event of Default 
15

 
 
4.12
Know Your Customer 
16

 
SECTION 5.
CONDITIONS PRECEDENT TO BORROWINGS UNDER THE FACILITY 
16

 
 
5.01
Opinions of Counsel 
16

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
5.02
Corporate Documents; Proceedings; etc
16

 
 
5.03
Subsidiaries Guaranty 
17

 
 
5.04
Pledge and Security Agreement 
17

 
 
5.05
Assignments of Earnings, Insurances and Charter 
17

 
 
5.06
Control Agreement 
18

 
 
5.07
Aggregate Purchase Price of Initial Vessels 
18

 
 
5.08
Mortgages 
18

 
 
5.09
Cash Collateral 
18

 
 
5.10
Memorandum of Agreement 
19

 
 
5.11
Vessel Documents 
19

 
 
5.12
Environmental Laws 
19

 
SECTION 6.
FURTHER CONDITIONS PRECEDENT 
20

 
 
6.01
Further Conditions Precedent 
20

 
SECTION 7.
REPRESENTATIONS, WARRANTIES AND AGREEMENTS 
20

 
 
7.01
Corporate/Limited Liability Company/Limited Partnership Status 
20

 
 
7.02
Corporate Power and Authority 
21

 
 
7.03
No Violation 
21

 
 
7.04
Governmental Approvals 
21

 
 
7.05
Financial Statements; Financial Condition; Undisclosed Liabilities 
21

 
 
7.06
Litigation 
22

 
 
7.07
True and Complete Disclosure 
23

 
 
7.08
Use of Proceeds; Margin Regulations 
23

 
 
7.09
Tax Returns and Payments 
23

 
 
7.10
Compliance with ERISA 
23

 
 
7.11
The Security Documents 
25

 
 
7.12
Representations and Warranties in Documents 
25

 
 
7.13
Subsidiaries 
25

 
 
7.14
Compliance with Statutes, etc 
25

 
 
7.15
Investment Company Act 
25

 
 
7.16
Pollution and Other Regulations 
25

 
 
7.17
Labor Relations 
26

 
 
7.18
Patents, Licenses, Franchises and Formulas 
26

 
 
7.19
Indebtedness 
26

 
 
7.20
Insurance 
27

 
 
7.21
Concerning the Vessels 
27

 
 
7.22
Citizenship 
27

 
 
7.23
Vessel Classification 
27

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
7.24
No Immunity 
27

 
 
7.25
Fees and Enforcement 
27

 
 
7.26
Form of Documentation 
27

 
 
7.27
Initial Vessel Acquisitions 
28

 
 
7.28
No Material Adverse Change 
28

 
SECTION 8.
AFFIRMATIVE COVENANTS 
28

 
 
8.01
Information Covenants 
28

 
 
8.02
Books, Records and Inspections 
31

 
 
8.03
Maintenance of Property; Insurance; Mortgagee Interest Insurance 
31

 
 
8.04
Corporate Franchises 
32

 
 
8.05
Compliance with Statutes, etc 
32

 
 
8.06
Compliance with Environmental Laws 
32

 
 
8.07
ERISA 
33

 
 
8.08
End of Fiscal Years; Fiscal Quarters 
34

 
 
8.09
Performance of Obligations 
34

 
 
8.10
Payment of Taxes 
34

 
 
8.11
Further Assurances 
34

 
 
8.12
Deposit of Earnings 
35

 
 
8.13
Ownership of Subsidiaries 
36

 
 
8.14
Flag of the Initial Vessels; Initial Vessel Classifications 
36

 
 
8.15
Consent to Assignment of Charters 
36

 
 
8.16
Management Agreement 
36

 
 
8.17
Exchange Listing 
36

 
SECTION 9.
NEGATIVE COVENANTS 
36

 
 
9.01
Liens 
36

 
 
9.02
Consolidation, Merger, Sale of Assets, etc 
38

 
 
9.03
Dividends 
40

 
 
9.04
Indebtedness 
41

 
 
9.05
Advances, Investments and Loans 
41

 
 
9.06
Transactions with Affiliates 
42

 
 
9.07
Collateral Maintenance 
43

 
 
9.08
Minimum Cash Balance 
43

 
 
9.09
Minimum Consolidated Net Worth 
43

 
 
9.10
Limitation on Modifications of Certificate of Incorporation and By-Laws; etc 
43

 
 
9.11
Limitation on Certain Restrictions on Subsidiaries 
44

 
 
9.12
Limitation on Issuance of Capital Stock 
44

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
9.13
Business 
45

 
 
9.14
Manager 
45

 
 
9.15
Bank Accounts 
45

 
SECTION 10.    EVENTS OF DEFAULT
 
45

 
 
10.01
Payments 
45

 
 
10.02
Representations, etc 
45

 
 
10.03
Covenants 
46

 
 
10.04
Default Under Other Agreements 
46

 
 
10.05
Bankruptcy, etc 
46

 
 
10.06
ERISA 
47

 
 
10.07
Security Documents 
47

 
 
10.08
Guaranty 
47

 
 
10.09
Judgments 
48

 
 
10.10
Change of Control 
48

 
SECTION 11.     DEFINITIONS AND ACCOUNTING TERMS
 
48

 
 
11.01
Defined Terms 
48

 
SECTION 12.    AGENCY AND SECURITY TRUSTEE PROVISIONS
 
48

 
 
12.01
Appointment 
48

 
 
12.02
Nature of Duties 
49

 
 
12.03
Lack of Reliance on the Agents 
49

 
 
12.04
Certain Rights of the Agents 
50

 
 
12.05
Reliance 
50

 
 
12.06
Indemnification 
50

 
 
12.07
The Administrative Agent in its Individual Capacity 
50

 
 
12.08
Holders 
51

 
 
12.09
Resignation by the Administrative Agent 
51

 
SECTION 13.    MISCELLANEOUS
 
51

 
 
13.01
Payment of Expenses, etc 
51

 
 
13.02
Right of Setoff 
52

 
 
13.03
Notices 
53

 
 
13.04
Benefit of Agreement 
53

 
 
13.05
No Waiver; Remedies Cumulative 
55

 
 
13.06
Payments Pro Rata 
55

 
 
13.07
Calculations; Computations 
55

 
 
13.08
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL 
56

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
13.09
Counterparts 
57

 
 
13.10
Effectiveness 
57

 
 
13.11
Headings Descriptive 
57

 
 
13.12
Amendment or Waiver; etc 
57

 
 
13.13
Survival 
59

 
 
13.14
Domicile of Loans 
59

 
 
13.15
Limitation on Additional Amounts, etc 
59

 
 
13.16
Confidentiality 
59

 
 
13.17
Register 
60

 
 
13.18
Judgment Currency 
60

 
 
13.19
Language 
61

 
 
13.20
Waiver of Immunity 
61

 
 
13.21
USA PATRIOT Act Notice 
61

 



 
 

--------------------------------------------------------------------------------

 

 
 

APPENDIX A   Definitions       SCHEDULE I - The Lenders and the Commitments
SCHEDULE II -  The Lenders’ Addresses SCHEDULE III -  Subsidiary Guarantors and
Initial Vessels SCHEDULE IV - Indebtedness  SCHEDULE V -  Insurance SCHEDULE VI
-  ERISA SCHEDULE VII -  Subsidiaries SCHEDULE VIII  -  Approved Classification
Societies      
EXHIBIT A
-
Form of Notice of Borrowing
EXHIBIT B
-
Form of Note
EXHIBIT C-1
- 
Form of Opinion of Kramer Levin Naftalis & Frankel LLP, New York counsel to the
Borrower and its Subsidiaries
EXHIBIT C-2 -  Form of Opinion of Reeder & Simpson, special Marshall Islands
counsel to the Borrower and its Subsidiaries
EXHIBIT C-3
- 
Form of Opinion of Constantine P. Georgiopoulos, New York maritime counsel to
Borrower and its Subsidiaries
EXHIBIT D
- 
Form of Officer’s Certificate
EXHIBIT E - 
Form of Guaranty
EXHIBIT F
- 
Form of Pledge Agreement
EXHIBIT G
- 
Form of Solvency/Minimum Consolidated Net Worth Certificate
EXHIBIT H-1
- 
Form of Assignment of Earnings
EXHIBIT H-2
- 
Form of Assignment of Insurances
EXHIBIT I
- 
Form of Compliance Certificate
EXHIBIT J
- 
Form of Subordination Provisions
EXHIBIT K
- 
Form of Assignment and Assumption Agreement
EXHIBIT L
- 
Form of Marshall Islands Vessel Mortgage
           

 

 

 
 

--------------------------------------------------------------------------------

 

 
THIS SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT (this “Agreement”), is
made as of April 16, 2010, by and among (1) BALTIC TRADING LIMITED, a
corporation organized and existing under the laws of the Republic of Marshall
Islands (the “Borrower”), (2) the banks and financial institutions listed in
Schedule I of this Agreement, as lenders (the “Lenders”) and (3) NORDEA BANK
FINLAND PLC, acting through its New York branch (“Nordea”), as Administrative
Agent (in such capacity, the “Administrative Agent”) and as security trustee
under the Security Documents (in such capacity, the “Security Trustee”).  All
capitalized terms used herein and defined in Appendix A are used herein as
therein defined.
 
W I T N E S S E T H:
 
WHEREAS, the Borrower desires to (i) finance up to one hundred percent (100%) of
the purchase price of the Additional Vessels, including vessel purchase
deposits, and (ii) fund its and its Subsidiaries’ working capital requirements;
and
 
WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lenders are willing to make available to the Borrower a credit facility (the
“Facility”) not to exceed an amount (the “Facility Amount”) of One Hundred
Million Dollars ($100,000,000), of which up to a maximum amount of Twenty Five
Million Dollars ($25,000,000) at any time outstanding shall be available to fund
working capital requirements of the Borrower and its Subsidiaries.
 
NOW, THEREFORE, IT IS AGREED:
 
SECTION 1.   Amount and Terms of the Facility.
 
1.01   The Commitments.  Subject to and upon the terms and conditions set forth
herein, including Section 5 hereof, each Lender severally agrees to make, at any
time on or after the Effective Date and prior to the Availability Termination
Date, revolving loans (each, a “Loan” and, collectively, the “Loans”) to the
Borrower, which Loans (i) shall bear interest in accordance with Section 1.07,
(ii) shall be denominated in Dollars, (iii) may be repaid and reborrowed in
accordance with the provisions hereof (subject to Section 3.01 hereof),
(iv) shall not exceed for any Lender at any time the Commitment of such Lender
at such time and (v) shall not exceed for all Lenders at any time the Total
Commitment at such time.
 
1.02   Amount of Each Borrowing; Limitation on Number of Borrowings.  (a) The
aggregate principal amount of each Borrowing of a Loan shall not be less than
the Minimum Borrowing Amount.
 
(b)   More than one Borrowing may occur on the same date.  There shall be only
four Borrowings per Additional Vessel and at no time shall there be outstanding
more than ten Borrowings of Loans subject to different Interest Periods in the
aggregate.
 
1.03   Notice of Borrowing.  (a)  Whenever the Borrower desires to make a
Borrowing hereunder, it shall give the Administrative Agent at its Notice Office
at least three Business Days’ prior written notice of each Loan to be made
hereunder, provided that any such notice shall be deemed to have been given on a
certain day only if given before 11:00 A.M.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(New York time).  Each such written notice (each a “Notice of Borrowing”),
except as otherwise expressly provided in Section 1.09, shall be irrevocable and
shall be given by the Borrower in the form of Exhibit A, appropriately completed
to specify (i) the aggregate principal amount of the Loans to be made pursuant
to such Borrowing, (ii) the date of such Borrowing (which shall be a Business
Day), (iii) the initial Interest Period to be applicable thereto, (iv) the use
of the proceeds of the Loans made pursuant to such Borrowing, and (v) to which
account the proceeds of such Loans are to be deposited.  The Administrative
Agent shall promptly give each Lender notice of such proposed Borrowing, of such
Lender’s proportionate share thereof and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.
 
(b)   Without in any way limiting the obligation of the Borrower to deliver a
written Notice of Borrowing in accordance with Section 1.03(a), the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing, believed by the Administrative Agent in good faith to
be from an Authorized Officer of the Borrower prior to receipt of Notice of
Borrowing.  In each such case, the Borrower hereby waives the right to dispute
the Administrative Agent’s record of the terms of such telephonic notice of such
Borrowing of Loans, absent manifest error.
 
1.04   Disbursement of Funds.  Except as otherwise specifically provided in the
immediately succeeding sentence, no later than 12:00 Noon (New York time) on the
date specified in each Notice of Borrowing, each Lender will make available its
pro rata portion of each such Borrowing requested to be made on such date.  All
such amounts shall be made available in Dollars and in immediately available
funds at the Payment Office of the Administrative Agent and the Administrative
Agent will make available to the Borrower (prior to 1:00 P.M. (New York time) on
such day to the extent of funds actually received by the Administrative Agent at
or prior to 12:00 Noon (New York time) on such day) at the Payment Office, in
the account specified in the applicable Notice of Borrowing, the aggregate of
the amounts so made available by the Lenders.  Unless the Administrative Agent
shall have been notified by any Lender prior to the date of Borrowing that such
Lender does not intend to make available to the Administrative Agent such
Lender’s portion of any Borrowing to be made on such date, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date of Borrowing and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender.  If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Borrower and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent.  The Administrative Agent shall also be entitled to
recover on demand from such Lender or the Borrower, as the case may be, interest
on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, at the overnight Federal Funds Rate and (ii) if recovered from the
Borrower, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 1.07.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
1.05   Notes.  (a)  The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced by a promissory
note in favor of the Administrative Agent and, if requested by any Lender, be
evidenced by a promissory note in favor of such Lender duly executed and
delivered by the Borrower substantially in the form of Exhibit B with blanks
appropriately completed in conformity herewith (each a “Note” and, collectively,
the “Notes”); provided that in no event shall the aggregate face amount of the
Notes issued at any time in favor of the Administrative Agent and any Lender
exceed the Total Commitment.
 
(b)   Each Note shall (i) be executed by the Borrower, (ii) be payable to the
order of the Administrative Agent or the appropriate Lender, as applicable, and
be dated the Effective Date (or, in the case of Notes issued after the Effective
Date, be dated the date of issuance thereof), (iii) be in a stated principal
amount equal to (x) the Commitment of such Lender on the Effective Date (or, in
the case of Notes issued after the Effective Date, be in a stated principal
amount equal to the Commitment of such Lender on the date of the issuance
thereof) if issued in favor of a Lender and (y) the Total Commitment less the
amount of any other Notes issued in favor of any Lender if issued in favor of
the Administrative Agent, and be payable in the principal amount of the Loans
evidenced thereby, (iv) mature on the Maturity Date, (v) bear interest as
provided in Section 1.07, (vi) be subject to voluntary prepayment and mandatory
repayment as provided in Sections 3.02 and 3.03, respectively, and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.
 
(c)   The Administrative Agent and/or each Lender, as applicable, will note on
its internal records the amount, in the case of the Administrative Agent, of the
Loans made to date and, in the case of each Lender in whose favor a Note has
been issued, of each Loan made by it and in each instance, each payment in
respect thereof and will, prior to any transfer of any relevant Notes, endorse
on the reverse side thereof the outstanding principal amount of Loans evidenced
thereby which notation shall be prima facie evidence of the amount of the
Loans.  However, failure to make any such notation or any error in any such
notation or endorsement shall not affect the Borrower’s obligations in respect
of such Loans.
 
(d)   Notwithstanding anything to the contrary contained above in this Section
1.05 or elsewhere in this Agreement, Notes shall be delivered to the
Administrative Agent and to only those Lenders that at any time specifically
request the delivery of such Notes.  No failure of any Lender to request or
obtain a Note evidencing its Loans to the Borrower shall affect or in any manner
impair the obligations of the Borrower to pay the Loans (and all related
Obligations) incurred by the Borrower that would otherwise be evidenced thereby
in accordance with the requirements of this Agreement, and shall not in any way
affect the security or guaranties therefor provided pursuant to the Credit
Documents.  Any Lender that does not have a Note evidencing its outstanding
Loans shall in no event be required to make the notations otherwise described in
preceding clause (c).  At any time (including, without limitation, to replace
any Note that has been destroyed or lost) when the Administrative Agent or any
Lender requests the delivery of a Note to evidence any of Loans, the Borrower
shall promptly execute and deliver to the Administrative Agent or such Lender,
as applicable, the requested Note in the appropriate amount or amounts to
evidence such Loans provided that, in the case of a substitute or replacement
Note, the Borrower shall have received from such requesting Lender (i) an
affidavit
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
of loss or destruction and (ii) a customary lost/destroyed Note indemnity, in
each case in form and substance reasonably acceptable to the Borrower and the
Administrative Agent or such requesting Lender, as applicable, and duly executed
by such requesting Lender.
 
1.06   Pro Rata Borrowings.  All Borrowings of Loans under this Agreement shall
be incurred from the Lenders pro rata on the basis of their Commitments.  It is
understood that no Lender shall be responsible for any default by any other
Lender of its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
 
1.07   Interest.  (a)  The Borrower agrees to pay interest in respect of the
unpaid principal amount of each Loan from the date the proceeds thereof are made
available to the Borrower until such Loan is paid in full at a rate per annum
which shall, during each Interest Period applicable thereto, be equal to the sum
of the Applicable Margin plus the LIBOR for such Interest Period.
 
(b)   Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan and any other overdue amount payable hereunder shall, in
each case, bear interest at a rate per annum equal to 2% per annum in excess of
the rate then borne by such Loans (or, if such overdue amount is not interest or
principal in respect of a Loan, 2.50% per annum in excess of the Base Rate as in
effect from time to time), in each case with such interest to be payable on
demand.
 
(c)   Accrued and unpaid interest shall be payable in respect of each Loan, on
the last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on each date occurring at three month
intervals after the first day of such Interest Period, on any repayment or
prepayment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.
 
(d)   On each Interest Determination Date, the Administrative Agent shall
determine LIBOR for each Interest Period applicable to the Loans to be made
pursuant to the applicable Borrowing and shall promptly notify the Borrower and
the Lenders thereof.  Each such determination shall, absent manifest error, be
final and conclusive and binding on all parties hereto.
 
1.08   Interest Periods.  At the time the Borrower gives any Notice of Borrowing
in respect of the making of any Loan (in the case of the initial Interest Period
applicable thereto) or on the third Business Day prior to the expiration of an
Interest Period applicable to such Loan (in the case of any subsequent Interest
Period) (provided that any such notice shall be deemed to be given on a certain
day only if given before 11:00 A.M. (New York time)), it shall have the right to
elect, by giving the Administrative Agent notice thereof, the interest period
(each an “Interest Period”) applicable to such Loan, which Interest Period
shall, at the option of the Borrower, be a one, three or six month period, or
such other period as may be mutually agreed by the Borrower and the Lenders;
provided that:
 
                   (i)   all Loans comprising a Borrowing shall at all times
have the same Interest Period;
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(ii)   the initial Interest Period for any Loan shall commence on the date of
Borrowing of such Loan and each Interest Period occurring thereafter in respect
of such Loan shall commence on the day on which the immediately preceding
Interest Period applicable thereto expires;
 
(iii)   if any Interest Period relating to a Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;
 
(iv)   if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the first succeeding Business
Day; provided, however, that if any Interest Period for a Loan would otherwise
expire on a day which is not a Business Day but is a day of the month after
which no further Business Day occurs in such month, such Interest Period shall
expire on the immediately preceding Business Day;
 
(v)   no Interest Period longer than one month may be selected at any time when
an Event of Default (or, if the Administrative Agent or the Required Lenders
have determined that such an election at such time would be disadvantageous to
the Lenders, a Default) has occurred and is continuing;
 
(vi)   no Interest Period in respect of any Borrowing of any Loans shall be
selected to the extent that it would cause the Loans borrowed in connection with
such Borrowing to extend beyond the Maturity Date;
 
(vii)   no Interest Period in respect of any Borrowing of Loans shall be
selected to the extent that it would cause the Loans borrowed in connection with
such Borrowing to extend beyond any date upon which a mandatory repayment of
Loans will be required to be made under Section 3.03(a) as a result of a
reduction to the Total Commitment pursuant to Section 2.03 if the aggregate
principal amount of Loans which have Interest Periods which will expire after
such date will be in excess of the aggregate principal amount of Loans then
outstanding less the aggregate amount of such required repayment on such date;
and
 
(viii)   the selection of Interest Periods shall be subject to the provisions of
Section 1.02(b).
 
If by 11:00 A.M. (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing, the Borrower has
failed to elect a new Interest Period to be applicable to such Loans as provided
above, the Borrower shall be deemed to have elected a one month Interest Period
to be applicable to such Loans effective as of the expiration date of such
current Interest Period.
 
1.09   Increased Costs, Illegality, etc.  (a)  In the event that any Lender
shall have determined in good faith (which determination shall, absent manifest
error, be final and
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
conclusive and binding upon all parties hereto but, with respect to clause
(i) below, may be made only by the Administrative Agent):
 
(i)   on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the London interbank market, adequate
and fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of LIBOR; or
 
(ii)   at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any Loan because
of (x) any change since the Effective Date in any applicable law or governmental
rule, regulation, order, guideline or request (whether or not having the force
of law) or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, order, guideline
or request, such as, for example, but not limited to:  (A) a change in the basis
of taxation of payment to any Lender of the principal of or interest on such
Loan or any other amounts payable hereunder (except for changes in the rate of
tax imposed on such Lender), but without duplication of any amounts payable in
respect of Taxes pursuant to Section 3.05, or (B) a change in official reserve
requirements but, in all events, excluding reserves required under Regulation D
to the extent included in the computation of the LIBOR and/or (y) other
circumstances arising since the Effective Date affecting such Lender or the
London interbank market for Dollars or the position of such Lender in such
market; or
 
(iii)   at any time, that the making or continuance of any Loan has been made
(x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) and/or (z) impracticable as a
result of a contingency occurring after the Effective Date which materially and
adversely affects the London interbank market for Dollars;
 
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone and confirmed
in writing) to the Borrower and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the Lenders).  Thereafter (x) in the
case of clause (i) above, any Notice of Borrowing given by the Borrower with
respect to any affected Loans which have not yet been incurred shall be deemed
rescinded by the Borrower and the Total Commitment shall thereafter not be
available to be borrowed hereunder, and the rate of interest applicable to any
affected Loans then outstanding shall be the Base Rate, as in effect from time
to time, from the date such notice is delivered to the Borrower and thereafter
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, (y) in the case of clause (ii) above, the Borrower
agrees, subject to the provisions of Section 1.10 and Section 13.15 (to the
extent applicable), to pay to such Lender, upon written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its reasonable good
faith discretion shall
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
determine) as shall be required to compensate such Lender for such increased
costs or reductions in amounts received or receivable hereunder (a written
notice as to the additional amounts owed to such Lender, showing in reasonable
detail the basis for and the calculation thereof, submitted to the Borrower by
such Lender in good faith shall, absent manifest error, be final and conclusive
and binding on all the parties hereto) and (z) in the case of clause
(iii) above, and subject to Section 1.11, such Lender shall so notify the
Administrative Agent and the Borrower (and the Administrative Agent shall
promptly give notice thereof to the other Lenders) and thereafter (A) except in
the case of an event of the type described in clause (iii)(z) above, the
Commitment of such Lender shall be permanently reduced by an amount sufficient
to alleviate such circumstance arising pursuant to clause (iii)(x) or (y) above,
or shall be terminated in its entirety if all of such Lender’s Loans are so
affected, and the Borrower shall prepay in full the affected Loans of such
Lender, together with accrued interest thereon and, in the event of a
termination of such Lender’s Commitment, any Commitment Commission which may be
due to such Lender under this Agreement (and, in the event all of such Lender’s
Loans are being repaid, any other amounts which may be owing to such Lender
hereunder (including, without limitation, any accrued and unpaid interest)), on
either the last day of the then current Interest Period applicable to each such
affected Loan (if such Lender may lawfully continue to maintain and fund such
Loans) or immediately (if such Lender may not lawfully continue to maintain and
fund such Loans to such day) and (B) in the case of an event of the type
described in clause (iii)(z) above, the Commitment of such Lender shall be
terminated in its entirety and the Borrower shall pay to such Lender any accrued
and unpaid Commitment Commission which may be due to such Lender under this
Agreement, and all outstanding Loans of such Lender shall, from the date such
notice is delivered to the Borrower and thereafter until such time as the
Administrative Agent or such Lender shall notify the Borrower that the
circumstances giving rise to the operation of clause (iii)(z) above with respect
to such Lender no longer exist, bear interest at a rate equal to the Base Rate,
as in effect from time to time, it being understood that, notwithstanding
anything to the contrary in this Agreement, to the extent any Loans of any
Lender affected by circumstances described in clause (iii)(z) above are repaid
prior to receipt by the Borrower of the notice described above with respect to
the elimination of such circumstances giving rise to the operation of clause
(iii)(z) above with respect to such Lender, any amount of the Commitment of such
Lender which may otherwise result from such repayment shall be deemed
permanently reduced upon the effectiveness of such repayment.  The
Administrative Agent and each Lender (to the extent it continues to be a Lender
hereunder) agree that if any of them gives notice to the Borrower of any of the
events described in clause (i) or (iii) above, it shall promptly notify the
Borrower and, in the case of any such Lender, the Administrative Agent, if such
event ceases to exist.  If any such event described in clause (iii) above ceases
to exist as to a Lender (to the extent it continues at such time to be a Lender
hereunder), the obligations of such Lender to make Loans on the terms and
conditions contained herein shall, to the extent of such Lender’s outstanding
Loans and Commitments as in effect at such time, be immediately reinstated.
 
(b)   If any Lender in good faith determines that after the Effective Date the
introduction of or effectiveness of or any change in any applicable law or
governmental rule, regulation, order, guideline, directive or request (whether
or not having the force of law) concerning capital adequacy, or any change in
interpretation or administration thereof by the NAIC or any governmental
authority, central bank or comparable agency will have the effect of increasing
the amount of capital required or requested to be maintained by such Lender, or
any
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
corporation controlling such Lender, based on the existence of such Lender’s
Commitments hereunder or its obligations hereunder, then the Borrower agrees,
subject to the provisions of Section 13.15 (to the extent applicable), to pay to
such Lender, upon its written demand therefor, such additional amounts as shall
be required to compensate such Lender or such other corporation for the
increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital.  In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s determination of compensation
owing under this Section 1.09(b) shall, absent manifest error, but subject to
the provisions of Section 13.15 (to the extent applicable), be final and
conclusive and binding on all the parties hereto.  Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 1.09(b),
will give prompt written notice thereof to the Borrower, which notice shall show
in reasonable detail the basis for and calculation of such additional amounts.
 
1.10   Compensation.  The Borrower agrees, subject to the provisions of Section
13.15 (to the extent applicable), to compensate each Lender, upon its written
request (which request shall set forth in reasonable detail the basis for
requesting and the calculation of such compensation), for all reasonable losses,
expenses and liabilities (including, without limitation, any such loss, expense
or liability incurred by reason of the liquidation or reemployment of deposits
or other funds required by such Lender to fund its Loans but excluding any loss
of anticipated profits) which such Lender may sustain in respect of Loans made
to the Borrower:  (i) if for any reason (other than a default by such Lender or
the Administrative Agent) a Borrowing of Loans does not occur on a date
specified therefor in a Notice of Borrowing (whether or not withdrawn by the
Borrower or deemed withdrawn pursuant to Section 1.09(a)); (ii) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 1.09(a), Section 3.02 or Section 3.03 or as a result of an acceleration
of the Loans pursuant to Section 10) of any of its Loans, or assignment of its
Loans pursuant to Section 1.12, occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any prepayment of any of its
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of any other Default or Event of Default
arising as a result of the Borrower’s failure to repay Loans or make payment on
any Note held by such Lender when required by the terms of this Agreement.
 
1.11   Change of Lending Office.  Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 1.09(a)(ii) or (iii),
Section 1.09(b) or Section 3.05 with respect to such Lender, it will, if
requested by the Borrower, use reasonable good faith efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event, provided that, such designation is made on
such terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section.  Nothing in this
Section 1.11 shall affect or postpone any of the obligations of the Borrower or
the rights of any Lender provided in Section 1.09 and Section 3.05.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
1.12   Replacement of Lenders.  (x)  Upon the occurrence of a Lender Default by
any Lender, (y) upon the occurrence of any event giving rise to the operation of
Section 1.09(a)(ii) or (iii), Section 1.09(b) or Section 3.05 with respect to
any Lender which results in such Lender charging to the Borrower increased costs
in excess of those being generally charged by the other Lenders, or (z) as
provided in Section 13.12(b) in the case of certain refusals by a Lender to
consent to certain proposed changes, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Lenders, the
Borrower shall have the right, if no Default or Event of Default will exist
immediately after giving effect to the respective replacement, to replace such
Lender (the “Replaced Lender”) with one or more other Eligible Transferee or
Eligible Transferees (collectively, the “Replacement Lender”) reasonably
acceptable to the Administrative Agent, provided that:
 
(i)   at the time of any replacement pursuant to this Section 1.12, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and outstanding
Loans of the Replaced Lender and, in connection therewith, shall pay to the
Replaced Lender in respect thereof an amount equal to the sum (without
duplication) of (x) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Replaced Lender, and (y) an amount
equal to all accrued, but unpaid, Commitment Commission and other fees owing to
the Replaced Lender pursuant to Section 2.01; and
 
(ii)   all obligations of the Borrower due and owing to the Replaced Lender at
such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement.
 
Upon the execution of the respective Assignment and Assumption Agreement, the
payment of amounts referred to in clauses (i) and (ii) above and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the Borrower, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 1.09, 1.10, 3.05, 13.01 and
13.06), which shall survive as to such Replaced Lender.
 
SECTION 2.   Commitment Commission; Fees; Terminations and Reductions of
Commitment.
 
2.01   Commitment Commission; Fees.  (a)  The Borrower agrees to pay the
Administrative Agent for distribution to each Lender a commitment commission
(the “Commitment Commission”) for the period from the earlier of (x) March 18,
2010 and (y) the Effective Date, until the Availability Termination Date,
computed at a rate for each day equal to 1.25% per annum on the daily average
Unutilized Commitment of such Lender.  Accrued Commitment Commission shall be
due and payable quarterly in arrears on each Commitment
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
Commission Payment Date and on the Availability Termination Date (or such
earlier date upon which the unutilized Total Commitment is terminated).
 
(b)   The Borrower shall pay to the Administrative Agent, for the Administrative
Agent’s own account, such other fees as have been agreed to in writing from time
to time by the Borrower or any of the Subsidiary Guarantors and the
Administrative Agent.
 
2.02   Voluntary Termination or Reduction of Unutilized Commitments.  (a)  Upon
at least three Business Days’ prior notice to the Administrative Agent at its
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrower shall have the right, at any time or from
time to time, without premium or penalty, to terminate or reduce the unutilized
Total Commitment, in whole or in part, in a minimum amount of $5,000,000 and in
integral multiples of $1,000,000 in the case of partial reductions thereto,
provided that each such reduction shall apply proportionately to permanently
reduce the Commitment of each Lender.
 
(b)   In the event of certain refusals by a Lender as provided in Section
13.12(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower may, subject to the requirements of said Section
13.12(b) and upon five Business Days’ written notice to the Administrative Agent
at its Notice Office (which notice the Administrative Agent shall promptly
transmit to each of the Lenders), terminate the entire Commitment of such Lender
so long as all Loans, together with accrued and unpaid interest, Commitment
Commission and all other amounts, owing to such Lender are repaid concurrently
with the effectiveness of such termination (at which time Schedule I shall be
deemed modified to reflect such changed amounts), and at such time such Lender
shall no longer constitute a “Lender” for purposes of this Agreement, except
with respect to indemnification provisions under this Agreement (including,
without limitation, Sections 1.09, 1.10, 3.05, 13.01 and 13.06), which shall
survive as to such repaid Lender.  To the extent such Lender has not been
replaced by a Replacement Lender in accordance with Section 13.12(b)(A), the
Total Commitment shall be permanently reduced by an amount equal to the
Commitment of such Lender.
 
2.03   Commitment Reduction.  On the Maturity Date, the Total Commitments
hereunder shall reduce to zero and the Final Payment will be due by the
Borrower.
 
SECTION 3.   Repayments; Prepayments; Taxes.
 
3.01   Scheduled Repayments.  Subject to the provisions of this Section 3
regarding application of prepayments and Section 2 regarding reduction of
Commitments, each Loan, with the exception of Loans made for working capital
purposes which, in aggregate, shall not exceed Twenty Five Million Dollars
($25,000,000) in Loans at any time outstanding, shall be repaid with proceeds
from follow-on equity offerings or otherwise within 12 months from the
applicable Borrowing Date.  If any Loan is not repaid within 12 months from the
applicable Borrowing Date, such Loan shall be converted into a term loan and be
repaid in equal monthly installments over the subsequent 12 month period.  All
amounts outstanding shall be repaid in full on the Maturity Date.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
3.02   Voluntary Prepayments.  The Borrower shall have the right to prepay the
Loans in full or in part, which prepayments shall be applied, (i) in the event
that any Loan has been converted to a term loan, to prepay any term loans in
inverse order of their maturity and/or (ii) to the extent all term loans have
been repaid or there are otherwise no term loans outstanding, pro-rata (except
for such prepayments made pursuant to sub-clause (iv) below) to reduce Loans
then outstanding, without premium or penalty except as provided by law, at any
time and from time to time.  Prepayments hereunder shall be subject to the
following terms and conditions:
 
(i)   the Borrower shall give the Administrative Agent prior to 12:00 Noon (New
York time) at its Notice Office at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of its intent to
prepay such Loans and the amount of such prepayment, which notice the
Administrative Agent shall promptly transmit to each of the Lenders;
 
(ii)   each prepayment shall be in an aggregate principal amount of at least
$1,000,000;
 
(iii)   at the time of any prepayment of Loans pursuant to this Section 3.02 on
any date other than the last day of the Interest Period applicable thereto, the
Borrower shall pay the amounts required pursuant to Section 1.10; and
 
(iv)   in the event of certain refusals by a Lender as provided in
Section 13.12(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower may, upon five Business Days’ written notice to
the Administrative Agent at its Notice Office (which notice the Administrative
Agent shall promptly transmit to each of the Lenders), prepay all Loans,
together with accrued and unpaid interest, Commitment Commission, and other
amounts owing to such Lender in accordance with said Section 13.12(b) so long as
(A) the Commitment of such Lender is terminated concurrently with such
prepayment (at which time Schedule I shall be deemed modified to reflect the
changed Commitments) and (B) the consents required by Section 13.12(b) in
connection with the prepayment pursuant to this clause (iv) have been obtained;
except that to the extent such Lender has been replaced by a Replacement Lender
in accordance with Section 13.12(b)(A), the Total Commitment shall not be
reduced.
 
3.03   Mandatory Repayments.  (a)  On any day on which the aggregate outstanding
principal amount of all Loans exceeds the Total Commitment as then in effect,
the Borrower shall repay the principal of Loans in an amount equal to such
excess plus any amounts required pursuant to Section 1.10.
 
(b)   In addition to any other mandatory repayments required pursuant to this
Section 3.03, but without duplication, on (i) the Business Day following the
date of any Collateral Disposition involving an Initial Vessel or an Acceptable
Replacement Vessel (other than a Collateral Disposition constituting an Event of
Loss or a Collateral Disposition in connection with a Vessel Exchange) and
(ii) the earlier of (A) the date which is 180 days following any Collateral
Disposition constituting an Event of Loss involving an Initial Vessel or
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
an Acceptable Replacement Vessel and (B) the date of receipt by the Borrower,
any of its Subsidiaries or the Administrative Agent of the insurance proceeds
relating to such Event of Loss, the Borrower shall be required to (x) provide an
Acceptable Replacement Vessel as Collateral pursuant to a Vessel Exchange or (y)
permanently reduce the Facility Amount by an amount equal to the then Total
Commitment, multiplied by a fraction, the numerator of which is the most recent
Appraised Value of the Initial Vessel or Acceptable Replacement Vessel, as the
case may be, subject to such Collateral Disposition or Event of Loss, and the
denominator of which is the aggregate of the most recent Appraised Value of all
Initial Vessels and all Acceptable Replacement Vessels.
 
(c)   With respect to each repayment of Loans required by Section 3.03(a), the
Borrower may designate the specific Borrowing or Borrowings pursuant to which
such Loans were made that are to be repaid, provided that (i) all Loans with
Interest Periods ending on such date of required repayment shall be paid in full
prior to the payment of any other Loans and (ii) each repayment of any Loans
comprising a Borrowing shall be applied pro rata among such Loans.  In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the preceding provisions of this
clause (c), make such designation in its sole reasonable discretion with a view,
but no obligation, to minimize breakage costs owing pursuant to Section 1.10.
 
(d)   Notwithstanding anything to the contrary contained elsewhere in this
Agreement, all then outstanding Loans shall be repaid in full on the Maturity
Date.
 
3.04   Method and Place of Payment.  Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
not later than 12:00 Noon (New York time) on the date when due and shall be made
in Dollars in immediately available funds at the Payment Office of the
Administrative Agent.  Whenever any payment to be made hereunder or under any
Note shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable at the applicable
rate during such extension.
 
3.05   Net Payments; Taxes.  (a)  All payments made by any Credit Party
hereunder or under any Note will be made without setoff, counterclaim or other
defense.  All such payments will be made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein with respect to such payments (but excluding any tax imposed
on or measured by the net income or net profits (or any franchise tax or similar
tax imposed in lieu thereof), gross receipts, net profits or net worth of a
Lender, in each case pursuant to the laws of the jurisdiction in which the
Lender is organized, or the jurisdiction in which the principal office or
applicable lending office of such Lender is located, or any subdivision thereof
or therein) and all interest, penalties or similar liabilities with respect to
such non-excluded taxes, levies, imposts, duties, fees, assessments or other
charges (all such non-excluded taxes, levies, imposts, duties, fees, assessments
or other charges being referred to collectively as “Taxes”).  If any Taxes are
required to be withheld from any amounts payable to a Lender under this
Agreement or any Note, then amounts payable by the Borrower to such Lender shall
be increased to the
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
extent necessary to yield to such Lender (after payment of all Taxes) interest
or any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement or any Note, as applicable; provided, however, that
the Borrower shall not be required to increase any such amounts payable to any
Lender with respect to any Taxes (i) that are attributable to such Lender’s
failure to comply with the requirements of Section 3.05(b), or (ii) that are
withholding taxes imposed on amounts payable to such Lender at the time such
Lender (x) becomes a party to this Agreement or any Note, as applicable, or (y)
designates a new lending office, except to the extent that such Lender’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrower with respect to such Taxes pursuant to this Section
3.05.  The Borrower will furnish to the Administrative Agent within 45 days
after the date of payment of any Taxes is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by the Borrower.  The
Borrower agrees to indemnify and hold harmless each Lender, and reimburse such
Lender upon its written request, for the amount of any Taxes so levied or
imposed and paid by such Lender.
 
(b)   Each Lender agrees to use reasonable efforts (consistent with legal and
regulatory restrictions and subject to overall policy considerations of such
Lender) to file any certificate or document or to furnish to the Borrower any
information as reasonably requested by the Borrower that may be necessary to
establish any available exemption from, or reduction in the amount of, any
Taxes; provided, however, that nothing in this Section 3.05(b) shall require a
Lender to disclose any confidential information (including, without limitation,
its tax returns or its calculations).
 
(c)   If the Borrower pays any additional amount under this Section 3.05 to a
Lender and such Lender determines in its sole discretion that it has actually
obtained or utilized in connection therewith any refund or any reduction of, or
credit against, its Tax liabilities in or with respect to the taxable year in
which the additional amount is paid (a “Tax Benefit”), such Lender shall pay to
the Borrower an amount that such Lender shall, in its sole discretion, determine
is equal to the net benefit, after tax, which was obtained by such Lender in
such year as a consequence of such Tax Benefit; provided, however, that (i) any
Lender may determine, in its sole discretion consistent with the policies of
such Lender, whether to seek a Tax Benefit, (ii) any Taxes that are imposed on a
Lender as a result of a disallowance or reduction (including through the
expiration of any tax credit carryover or carryback of such Lender directly
attributable to such Tax Benefit that otherwise would not have expired) of any
Tax Benefit with respect to which such Lender has made a payment to the Borrower
pursuant to this Section 3.05(c) shall be treated as a Tax for which the
Borrower is obligated to indemnify such Lender pursuant to this Section 3.05
without any exclusions or defenses, (iii) nothing in this Section 3.05(c) shall
require any Lender to disclose any confidential information to the Borrower
(including, without limitation, its tax returns), and (iv) no Lender shall be
required to pay any amounts pursuant to this Section 3.05(c) at any time during
which a Default or an Event of Default exists.
 
(d)   No provision of this Agreement will:
 
(i)   interfere with the right of any Lender to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit (excluding Section 1.09(a)(ii) or
(iii), Section 1.09(b), or this Section 3.05);
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(ii)   oblige any Lender to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or
 
(iii)   oblige any Lender to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.
 
SECTION 4.   Conditions Precedent to the Effective Date.  The effectiveness of
this Agreement on the Effective Date shall be expressly subject to the following
conditions precedent:
 
4.01   Opinions of Counsel.  (a)  On the Effective Date, the Administrative
Agent shall have received from Kramer Levin Naftalis & Frankel LLP, special New
York counsel to the Borrower and the Subsidiary Guarantors, an opinion addressed
to the Administrative Agent and each of the Lenders and dated the Effective Date
which shall (x) be in form and substance acceptable to the Administrative Agent
and (y) cover matters incidental to the transactions contemplated herein as the
Administrative Agent may reasonably request.
 
(b)   On the Effective Date, the Administrative Agent shall have received from
Reeder & Simpson P.C., special Marshall Islands counsel to the Borrower and the
Subsidiary Guarantors, an opinion addressed to the Administrative Agent and each
of the Lenders and dated the Effective Date which shall be in form and substance
acceptable to the Administrative Agent.
 
4.02   Corporate Documents; Proceedings; etc.  (a)  On the Effective Date, the
Administrative Agent shall have received a certificate, dated the Effective
Date, signed by an Authorized Officer, member or general partner of the
Borrower, and attested to by the secretary or any assistant secretary (or, to
the extent the Borrower does not have a secretary or assistant secretary, the
analogous Person within the Borrower) of the Borrower, in substantially the form
of Exhibit D, with appropriate insertions, together with copies of the
Certificate of Incorporation and By-Laws (or equivalent organizational
documents) of the Borrower and the resolutions of the Borrower referred to in
such certificate, and the foregoing shall be reasonably acceptable to the
Administrative Agent.
 
(b)   All corporate, limited liability company, partnership and legal
proceedings, and all material instruments and agreements in connection with the
transactions contemplated by this Agreement, shall be reasonably satisfactory in
form and substance to the Administrative Agent, and the Administrative Agent
shall have received all information and copies of all documents and papers,
including records of corporate, limited liability company and partnership
proceedings, governmental approvals and good standing certificates which the
Administrative Agent may have reasonably requested in connection therewith, such
documents and papers, where appropriate, to be certified by proper corporate or
governmental authorities.
 
4.03   Solvency/Minimum Consolidated Net Worth Certificate.  On the Effective
Date, the Borrower shall have caused to be delivered to the Administrative Agent
a certificate from the senior financial officer of the Borrower, in the form of
Exhibit G, which shall be addressed to the Administrative Agent and each of the
Lenders and dated the Effective Date, (i) setting forth the conclusion that,
after giving effect to the incurrence of all the financings contemplated hereby,
the Borrower individually, and the Borrower and its Subsidiaries taken as a
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
whole, are not insolvent and will not be rendered insolvent by the incurrence of
such indebtedness, and will not be left with unreasonably small capital with
which to engage in their respective businesses and will not have incurred debts
beyond their ability to pay such debts as they mature and (ii) certifying the
Minimum Consolidated Net Worth and the calculations required to establish the
Minimum Consolidated Net Worth as set forth in Section 9.09 and Appendix A
hereto, respectively.
 
4.04   Management Agreement.  On the Effective Date, the Borrower shall have
caused to be delivered to the Administrative Agent a certified copy of the
Management Agreement.
 
4.05   Approvals.  On or prior to the Effective Date, all necessary governmental
(domestic and foreign) and third party approvals and/or consents in connection
with the Loans, and the granting of Liens under the Credit Documents, if any,
shall have been obtained and remain in effect, and all applicable waiting
periods with respect thereto shall have expired without any action being taken
by any competent authority which restrains, prevents or imposes materially
adverse conditions upon the making of the Loans and the performance by the
Borrower of this Agreement.  On the Effective Date, there shall not exist any
judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified prohibiting or
imposing materially adverse conditions upon the making of the Loans or the
performance by the Borrower of this Agreement.
 
4.06   Litigation.  On the Effective Date, no actions, suits, investigations or
proceedings of any Credit Party by any entity (private or governmental) shall be
pending or, to the knowledge of any Credit Party, threatened with respect to
(i) any Document, (ii) any Subsidiary Guarantor (i) which could either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or (ii) which the Administrative Agent shall determine could be
reasonably expected to have a Material Adverse Effect.
 
4.07   Material Adverse Effect.  On the Effective Date, nothing shall have
occurred (and neither the Administrative Agent nor any of the Lenders shall have
become aware of facts or conditions not previously known to them) which the
Administrative Agent or the Required Lenders shall determine has had, or could
reasonably be expected to have, a Material Adverse Effect.
 
4.08   Environmental Laws.  On the Effective Date, there shall not exist any
condition or occurrence on or arising from any property owned or operated or
occupied by the Borrower or any of its Subsidiaries that (a) results in
noncompliance by the Borrower or such Subsidiary with any applicable
Environmental Law that has had, or could reasonably be expected to have, a
Material Adverse Effect or (b) could reasonably be expected to form the basis of
an Environmental Claim against the Borrower or any of its Subsidiaries or such
property, which in any such case individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.
 
4.09   Fees.  On the Effective Date, the Borrower shall have paid to the
Administrative Agent and the Lenders all costs, fees and expenses as set out in
the Fee Letter.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
4.10   No Conflicts.  On the Effective Date, there shall be no material default
under, and the transactions contemplated hereby shall not give rise to a
material conflict with, any material agreement of the Borrower or any of its
Subsidiaries.
 
4.11   No Default or Event of Default.  On the Effective Date, there shall exist
no Default or Event of Default.
 
4.12   Know Your Customer.  On the Effective Date, the Administrative Agent
shall have received such documentation and other evidence as is reasonably
requested by the Administrative Agent in order for each Lender to carry out and
be satisfied with the results of all necessary "know your customer" or other
checks which it is required to carry out in relation to the transactions
contemplated by this Agreement, the Notes and the other Credit Documents.
 
SECTION 5.   Conditions Precedent to Borrowings Under the Facility.  The
obligation of each Lender to make the initial Loan available to the Borrower on
the initial Borrowing Date under this Agreement shall be expressly subject to
the following conditions precedent:
 
5.01   Opinions of Counsel.  (i) The Administrative Agent shall have received
from Kramer Levin Naftalis & Frankel LLP, special New York counsel to the
Borrower and the Subsidiary Guarantors, an opinion addressed to the
Administrative Agent and each of the Lenders and dated the date of the initial
Borrowing Date which shall (x) be in form and substance reasonably acceptable to
the Administrative Agent and (y) cover the perfection of the security interests
(other than those to be covered by opinions delivered pursuant to clauses (ii)
through (iii) below) granted pursuant to the Security Documents and such other
matters incidental to the transactions contemplated herein as the Administrative
Agent may reasonably request;
 
(ii)   The Administrative Agent shall have received from Reeder & Simpson P.C.,
special Marshall Islands counsel to the Borrower and the Subsidiary Guarantors
(or such other counsel reasonably satisfactory to the Administrative Agent), an
opinion addressed to the Administrative Agent and each of the Lenders and dated
the date of the initial Borrowing Date which shall be in form and substance
reasonably acceptable to the Administrative Agent and cover such matters as the
Administrative Agent may reasonably request; and
 
(iii)   The Administrative Agent shall have received from (1) Reeder & Simpson
P.C., special Marshall Islands counsel to the Borrower and the Subsidiary
Guarantors, (2) Constantine P. Georgiopoulos, special New York maritime counsel
to the Borrower and the Subsidiary Guarantors  or (3) if any Initial Vessel is
to be registered in an Acceptable Flag Jurisdiction other than the Marshall
Islands, special counsel to the Administrative Agent of such Acceptable Flag
Jurisdiction, which counsel shall be chosen by the Administrative Agent, an
opinion addressed to the Administrative Agent and each of the Lenders, which
shall (x) be in form and substance reasonably acceptable to the Administrative
Agent and (y) cover the perfection of the security interests granted pursuant to
the Vessel Mortgage(s) and such other matters incident thereto as the
Administrative Agent may reasonably request.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
5.02   Corporate Documents; Proceedings; etc.  (i)  The Administrative Agent
shall have received a certificate, dated the initial Borrowing Date, signed by
an Authorized Officer, member or general partner of the Credit Parties owning or
operating the Initial Vessels, and attested to by the secretary or any assistant
secretary (or, to the extent such Credit Party does not have a secretary or
assistant secretary, the analogous Person within such Credit Party) of such
Credit Party, as the case may be, in the form of Exhibit D, with appropriate
insertions, together with copies of the Certificate of Incorporation and By-Laws
(or equivalent organizational documents) of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and the
foregoing shall be reasonably acceptable to the Administrative Agent.
 
(ii)   All corporate, limited liability company, partnership and legal
proceedings, and all material instruments and agreements in connection with the
transactions contemplated by this Agreement, shall be reasonably satisfactory in
form and substance to the Administrative Agent, and the Administrative Agent
shall have received all information and copies of all documents and papers,
including records of corporate, limited liability company and partnership
proceedings, governmental approvals and good standing certificates, if any,
which the Administrative Agent may have reasonably requested in connection
therewith, such documents and papers, where appropriate, to be certified by
proper corporate or governmental authorities.
 
5.03   Subsidiaries Guaranty.  Each Subsidiary Guarantor shall have duly
authorized, executed and delivered to the Administrative Agent a Guaranty
substantially in the form of Exhibit E (as modified, supplemented or amended
from time to time, the “Guaranty”), and the Guaranty shall be in full force and
effect.
 
5.04   Pledge and Security Agreement.  The Borrower and each Subsidiary
Guarantor shall have (x) duly authorized, executed and delivered a Pledge and
Security Agreement substantially in the form of Exhibit F (as modified,
supplemented or amended from time to time, the “Pledge Agreement”) and shall
have (A) delivered to the Security Trustee, as pledgee, all the Pledged
Securities, together with executed and undated stock powers in the case of
capital stock constituting Pledged Securities, and (B) otherwise complied with
all of the requirements set forth in the Pledge Agreement and (y) duly
authorized, executed and delivered any other related documentation necessary or
advisable to perfect the Lien on the Pledge Agreement Collateral referred to
therein in the respective jurisdictions of formation of the respective
Subsidiary Guarantor or the Borrower, as the case may be.
 
5.05   Assignments of Earnings, Insurances and Charter.  Each Credit Party which
owns or operates an Initial Vessel shall have duly authorized, executed and
delivered an Assignment of Earnings, an Assignment of Insurances and an
Assignment of Charters, together covering all of such Credit Party’s present and
future Earnings and Insurance Collateral, in each case together with:
 
(i)   proper Financing Statements (Form UCC-1) authorized for filing in the
appropriate filing office of each jurisdiction as may be necessary, or in the
reasonable opinion of the Security Trustee desirable, to perfect the security
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
interests purported to be created by the Assignment of Earnings, Assignment of
Charters and the Assignment of Insurances;
 
(ii)   certified copies of Requests for Information or Copies (Form UCC-11), or
equivalent reports, listing all effective financing statements that name such
Credit Party as debtor and that are filed in the jurisdictions referred to in
Section 5.05(i) above, together with copies of such other financing statements
(none of which shall cover the Collateral except to the extent evidencing
Permitted Liens or in respect of which the Security Trustee shall have received,
prior to or contemporaneously with the initial Borrowing Date, Form UCC-3
Termination Statements (or such other termination statements as shall be
required by local law) authorized for filing); and
 
(iii)   evidence that all other actions necessary, or in the reasonable opinion
of the Security Trustee desirable, to perfect and protect the security interests
purported to be created by the Assignment of Earnings, the Assignment of
Insurances and the Assignment of Charters have been taken.
 
5.06   Control Agreement.  The Borrower, each Subsidiary Guarantor and the
Security Trustee, in its capacity as security trustee for the Lenders and as
deposit bank, shall have duly executed and delivered a Control Agreement in the
form attached to the Pledge Agreement with respect to each Operating Account.
 
5.07   Aggregate Purchase Price of Initial Vessels.  The Administrative Agent
shall have received evidence from the Borrower that the aggregate purchase price
of the Initial Vessels (or, to the extent no Subsidiary Guarantor has taken
delivery of the Sixth Initial Vessel, of such Initial Vessels of which the
Subsidiary Guarantors have taken delivery plus the amount of cash collateral
delivered pursuant to Section 5.09) is at least Two Hundred Twenty Five Million
Dollars ($225,000,000).
 
5.08   Mortgages.  Subject to the provisions of Section 5.09 hereof, each Credit
Party which owns or operates an Initial Vessel shall have duly authorized,
executed and delivered, and caused to be recorded in the appropriate vessel
registry, a Vessel Mortgage with respect to such Initial Vessel owned or
operated by such Credit Party on the initial Borrowing Date and such Vessel
Mortgage shall be effective to create in favor of the Security Trustee and/or
the Lenders a legal, valid and enforceable first priority security interest in
and lien upon such Initial Vessels, subject only to Permitted Liens.  Except as
specifically provided above, all filings, deliveries of instruments and other
actions necessary or desirable in the reasonable opinion of the Security Trustee
to perfect and preserve such security interests shall have been duly effected
and the Security Trustee shall have received evidence thereof in form and
substance reasonably satisfactory to the Security Trustee.
 
5.09   Cash Collateral.  If the applicable Subsidiary Guarantor has not yet
taken delivery of the Initial Vessel named “Hull 1151” on Schedule III hereto
(the “Sixth Initial Vessel”) and, as a result, the Security Documents relating
to the Sixth Initial Vessel cannot be executed and delivered on the initial
Borrowing Date, the Borrower shall have provided cash collateral to the Security
Trustee in lieu of such Security Documents in an amount equal to the
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
difference between (i) the aggregate purchase price of the Initial Vessels with
respect to which Mortgages have been delivered to the Security Trustee on such
date and (ii) $225,000,000.  Concurrently with the delivery to and acceptance by
the applicable Subsidiary Guarantor of the Sixth Initial Vessel, the delivery of
the documents required pursuant to Section 5.11 with respect to the Sixth
Initial Vessel and execution and delivery (and in the case of the mortgage,
recordation) of the Security Documents relating to the Sixth Initial Vessel to
the Security Trustee (and in the case of the mortgage, filing with the
appropriate ship registry) the cash collateral will be released to the Borrower
or forwarded to the seller of the Sixth Initial Vessel as payment of a portion
of the purchase price thereof.
 
5.10   Memorandum of Agreement.  To the extent that the Sixth Initial Vessel is
not delivered to a Subsidiary Guarantor on the initial Borrowing Date, the
Borrower shall provide to the Administrative Agent a duly executed memorandum of
agreement pertaining to the Sixth Initial Vessel.
 
5.11   Vessel Documents.  Subject to the provisions of Section 5.09, the
Administrative Agent shall have received each of the following with respect to
each Initial Vessel:
 
(i)   certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of each Initial Vessel by the relevant Subsidiary Guarantor
in a jurisdiction acceptable to the Required Lenders;
 
(ii)   the results of maritime registry searches with respect to each Initial
Vessel, indicating no record liens other than Liens in favor of the Security
Trustee and/or the Lenders, Permitted Liens and Liens being discharged prior to
or contemporaneously with the initial Borrowing Date;
 
(iii)   class certificates from a classification society listed on Schedule VIII
hereto or another internationally recognized classification society acceptable
to the Security Trustee, indicating that each Initial Vessel meets the criteria
specified in Section 7.23;
 
(iv)   a copy of the Operator’s DOC and the SMC, ISSC and IAPPC for each Initial
Vessel;
 
(v)   Appraisals from at least two Approved Appraisers of each Initial Vessel of
recent date in scope, form and substance reasonably satisfactory to the
Administrative Agent;
 
(vi)   letters of undertaking of insurance brokers and insurance club managers;
and
 
(vii)   a report, in form and scope reasonably satisfactory to the
Administrative Agent, from a firm of independent marine insurance brokers
appointed by the Administrative Agent with respect to the insurance maintained
by the Credit
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
Parties in respect of each Initial Vessel, together with a certificate from such
broker certifying that such insurances (i) are placed with such insurance
companies and/or underwriters and/or clubs, in such amounts, against such risks,
and in such form, as are customarily insured against by similarly situated
insureds for the protection of the Administrative Agent and/or the Lenders as
mortgagee and (ii) conform with the insurance requirements of the respective
Vessel Mortgage.
 
5.12   Environmental Laws.  There shall not exist any condition or occurrence on
or arising from any Vessel or property owned or operated or occupied by the
Borrower or any of its Subsidiaries that (a) results in noncompliance by the
Borrower or such Subsidiary with any applicable Environmental Law that has had,
or could reasonably be expect to have, a Material Adverse Effect or (b) could
reasonably be expected to form the basis of a Environmental Claim against the
Borrower or any of its Subsidiaries or any property (including, without
limitation, the related Vessel), which in any such case individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.
 
SECTION 6.   Further Conditions Precedent.
 
6.01   Further Conditions Precedent.  The obligation of each Lender to make
Loans on each Borrowing Date is subject at the time of the making of such Loan
to the satisfaction or waiver of the following conditions:
 
(a)   No Default; Representations and Warranties.  At the time of the making of
such Loan and also after giving effect thereto (i) there shall exist no Default
or Event of Default and (ii) all representations and warranties contained herein
or in any other Credit Document shall be true and correct in all material
respects both before and after giving effect to the making of such Loan with the
same effect as though such representations and warranties had been made on the
date of the making of such Loan (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
 
(b)   Notice of Borrowing.  Prior to the making of such Loan, the Administrative
Agent shall have received a Notice of Borrowing required by Section 1.03(a).
 
(c)   Aggregate Amount of Loans.  On each Borrowing Date, the Aggregate
Appraised Value of the Initial Vessels shall be at least the Required Percentage
of the Facility Amount; provided that on each Borrowing Date prior to the
delivery of Security Documents with respect to the Sixth Initial Vessel, the sum
of the Aggregate Appraised Value of the Initial Vessels for which Security
Documents have been delivered plus the amount of cash collateral delivered
pursuant to Section 5.09 shall be at least the Required Percentage of the
Facility Amount.
 
(d)   Fees.  The Borrower shall have paid to the Administrative Agent and the
Lenders all required costs, fees and expenses.
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
SECTION 7.   Representations, Warranties and Agreements.  In order to induce the
Lenders to enter into this Agreement and to make the Loans, the Borrower makes
the following representations, warranties and agreements, in each case on the
Effective Date and on each Borrowing Date thereafter, all of which shall survive
the execution and delivery of this Agreement and the Notes and the making of the
Loans, with the incurrence of each Loan on or after the Effective Date being
deemed to constitute a representation and warranty that the matters specified in
this Section 7 are true and correct in all material respects on and as of the
Effective Date and on each Borrowing Date thereafter (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date):
 
7.01   Corporate/Limited Liability Company/Limited Partnership Status.  Each of
the Borrower and each Subsidiary Guarantor (i) is a duly organized and validly
existing corporation, limited liability company or limited partnership, as the
case may be, in good standing under the laws of the jurisdiction of its
incorporation or formation, (ii) has the corporate or other applicable power and
authority to own its property and assets and to transact the business in which
it is currently engaged and presently proposes to engage and (iii) is duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the conduct of its business as currently conducted requires
such qualifications, except for failures to be so qualified which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
7.02   Corporate Power and Authority.  Each Credit Party has the corporate or
other applicable power and authority to execute, deliver and perform the terms
and provisions of each of the Credit Documents to which it is party and has
taken all necessary corporate or other applicable action to authorize the
execution, delivery and performance by it of each of such Credit
Documents.  Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
the legal, valid and binding obligation of such Credit Party enforceable against
such Credit Party in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).
 
7.03   No Violation.  Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, will (i) contravene any material
provision of any applicable law, statute, rule or regulation or any applicable
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the material properties
or assets of the Borrower or any of its Subsidiaries pursuant to the terms of
any indenture, mortgage, deed of trust, credit agreement or loan agreement, or
any other material agreement, contract or instrument, to which the Borrower or
any of its Subsidiaries is a party or by which it or any of its material
property or assets is bound or to which
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
it may be subject or (iii) violate any provision of the Certificate of
Incorporation or By-Laws (or equivalent organizational documents) of the
Borrower or any Subsidiary Guarantor.
 
7.04   Governmental Approvals.  No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except as have been obtained or made or in the case of any filings or
recordings in respect of the Security Documents (other than the Vessel
Mortgages), will be made within 10 days of the date such Security Document is
required to be executed pursuant hereto), or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with, (i) the execution, delivery and performance
by any Credit Party of any Credit Document to which it is a party or (ii) the
legality, validity, binding effect or enforceability of  any Credit Document to
which it is or will be a party.
 
7.05   Financial Statements; Financial Condition; Undisclosed
Liabilities.  (a)  The audited consolidated balance sheets of the Borrower as at
December 31, 2009 and the related consolidated statements of operations and of
cash flows for the fiscal period ended thereon, reported on by and accompanied
by financial statements, an unqualified report from Deloitte & Touche LLP,
present fairly the consolidated financial condition of the Borrower as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the fiscal period then ended.  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein).
 
(b)   On and as of each Borrowing Date and after giving effect to all
Indebtedness (including the Loans) being incurred or assumed and Liens created
by the Credit Parties in connection therewith (i) the sum of the assets, at a
fair valuation, of the Borrower and on a stand-alone basis and of the Borrower
and its Subsidiaries taken as a whole will exceed their respective debts,
(ii) the Borrower on a stand-alone basis and the Borrower and its Subsidiaries
taken as a whole have not incurred and do not intend to incur, and do not
believe that they will incur, debts beyond their respective ability to pay such
debts as such debts mature, and (iii) the Borrower on a stand-alone basis and
the Borrower and its Subsidiaries taken as a whole will have sufficient capital
with which to conduct their respective businesses.  For purposes of this Section
7.05(b), “debt” means any liability on a claim, and “claim” means (a) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, or unsecured or (b) right to an equitable remedy for
breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
 
(c)   Except as fully disclosed in the balance sheet delivered pursuant to
Section 7.05(a), there were as of the Effective Date no liabilities or
obligations with respect to the Borrower or any of its Subsidiaries of any
nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether or not due) which, either individually or in the aggregate, would be
materially adverse to the Borrower and its Subsidiaries taken as a whole.  None
of the
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
Credit Parties knows of any basis for the assertion against it of any liability
or obligation of any nature that is not fairly disclosed (including, without
limitation, as to the amount thereof) in the balance sheets delivered pursuant
to Section 7.05(a) which, either individually or in the aggregate, could be
materially adverse to the Borrower and its Subsidiaries taken as a whole.
 
(d)   Since December 31, 2009, nothing has occurred that, either individually or
in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.
 
(e)   Since the Effective Date, except as permitted in Section 9.03, the
Borrower has not paid any Dividends.
 
7.06   Litigation.  There are no actions, suits, investigations or proceedings
by any entity (private or governmental) pending or, to the knowledge of any
Credit Party, threatened (i) with respect to any Vessel, except for such
actions, suits, investigations or proceedings with respect to a Vessel which
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, or (ii) which could reasonably be expected to
have a Material Adverse Effect.
 
7.07   True and Complete Disclosure.  All factual information (taken as a whole)
furnished by or on behalf of the Borrower or any of its Subsidiaries to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Credit Documents) for purposes of or in connection
with this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of the Borrower or any of its Subsidiaries
in writing to the Administrative Agent or any Lender will be, true and accurate
in all material respects and not incomplete by omitting to state any fact
necessary to make such information (taken as a whole) not misleading in any
material respect at such time such information was provided.
 
7.08   Use of Proceeds; Margin Regulations.  (a)  All proceeds of the Loans
shall be used (i) to fund or refund to the Borrower the acquisition costs of the
Additional Vessels (including vessel purchase deposits) and (ii) for working
capital requirements of the Borrower and its Subsidiaries in a maximum principal
amount of up Twenty Five Million Dollars ($25,000,000) in Loans at any time
outstanding.
 
(b)   No part of the proceeds of any Loan will be used to purchase or carry any
Margin Stock or to extend credit for the purpose of purchasing or carrying any
Margin Stock.  The making of any Loan will not violate or be inconsistent with
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System.
 
7.09   Tax Returns and Payments.  Each of the Borrower and each of its
Subsidiaries has timely filed all material U.S. federal income tax returns,
statements, forms and reports for taxes and all other material U.S. and non-U.S.
tax returns, statements, forms and reports for taxes required to be filed by or
with respect to the income, properties or operations of the Borrower and/or any
of its Subsidiaries (the “Returns”).  The Returns accurately reflect in all
material respects all liability for taxes of the Borrower and its Subsidiaries
for the periods covered thereby.  The Borrower and each of its Subsidiaries have
at all times paid, or have provided adequate reserves (in accordance with GAAP)
for the payment of, all material taxes
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
that have become due and payable.  There is no action, suit, proceeding,
investigation, audit, or claim now pending or, to the best knowledge of the
Borrower or any of its Subsidiaries, threatened by any authority regarding any
taxes relating to the Borrower or any of its Subsidiaries, except for such
actions, suits, proceedings, investigations, audits, or claims that are not
reasonably likely to have a Material Adverse Effect.  Neither the Borrower nor
any of its Subsidiaries has entered into an agreement or waiver or been
requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes of the Borrower or
any of its Subsidiaries, or is aware of any circumstances that would cause the
taxable years or other taxable periods of the Borrower or any of its
Subsidiaries not to be subject to the normally applicable statute of
limitations.
 
7.10   Compliance with ERISA.  (i) Schedule VI sets forth, as of the Effective
Date, each Plan.  Each Plan, other than any Multiemployer Plan (and each related
trust, insurance contract or fund), is in substantial compliance with its terms
and with all applicable laws, including without limitation ERISA and the Code;
each Plan, other than any Multiemployer Plan (and each related trust, if any),
which is intended to be qualified under Section 401(a) of the Code has received
a determination letter from the Internal Revenue Service to the effect that it
meets the requirements of Sections 401(a) and 501(a) of the Code; no Reportable
Event has occurred; to the best knowledge of the Borrower or any of its
Subsidiaries or ERISA Affiliates, no Plan which is a Multiemployer Plan is
insolvent or in reorganization; no Plan has an Unfunded Current Liability in an
amount material to the Borrower’s operation; no Plan (other than a Multiemployer
Plan) which is subject to Section 412 of the Code or Section 302 of ERISA has
failed to satisfy the minimum funding standards applicable to such Plan under
Section 430 of the Code and/or Section 303 of ERISA, or has applied for or
received a funding waiver or an extension of any amortization period within the
meaning of Section 412 of the Code or Section 302 of ERISA; all contributions
required to be made with respect to a Plan have been or will be timely made
(except as disclosed on Schedule VI); neither the Borrower nor any of its
Subsidiaries nor any ERISA Affiliate has incurred any material liability
(including any indirect, contingent or secondary liability) to or on account of
a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of the Code or
expects to incur any such liability under any of the foregoing sections with
respect to any Plan; no condition exists which presents a material risk to the
Borrower or any of its Subsidiaries or any ERISA Affiliate of incurring a
liability to or on account of a Plan pursuant to the foregoing provisions of
ERISA and the Code; no proceedings have been instituted by the PBGC to terminate
or appoint a trustee to administer any Plan (in the case of a Multiemployer
Plan, to the best knowledge of the Borrower or any of its Subsidiaries or ERISA
Affiliates) which is subject to Title IV of ERISA; no action, suit, proceeding,
hearing, audit or investigation with respect to the administration, operation or
the investment of assets of any Plan (other than routine claims for benefits) is
pending, or, to the best knowledge of the Borrower or any of its Subsidiaries,
expected or threatened which could reasonably be expected to have a Material
Adverse Effect; using actuarial assumptions and computation methods consistent
with Part 1 of subtitle E of Title IV of ERISA, the Borrower and its
Subsidiaries and ERISA Affiliates would have no liabilities to any Plans which
are Multiemployer Plans in the event of a complete withdrawal therefrom in an
amount which could reasonably be expected to have a Material Adverse Effect;
each group health plan (as defined in Section 607(1) of ERISA or Section
4980B(g)(2) of the Code) which covers or has covered employees or former
employees of the
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
Borrower, any of its Subsidiaries, or any ERISA Affiliate has at all times been
operated in material compliance with the provisions of Part 6 of subtitle B of
Title I of ERISA and Section 4980B of the Code; no lien imposed under the Code
or ERISA on the assets of the Borrower or any of its Subsidiaries or any ERISA
Affiliate exists nor has any event occurred which could reasonably be expected
to give rise to any such lien on account of any Plan; and the Borrower and its
Subsidiaries do not maintain or contribute to any employee welfare plan (as
defined in Section 3(1) of ERISA) which provides benefits to retired employees
or other former employees (other than as required by Section 601 of ERISA) or
any Plan the obligations with respect to which could reasonably be expected to
have a Material Adverse Effect.
 
(ii)   Each Foreign Pension Plan, if any, has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities.  All
contributions required to be made with respect to a Foreign Pension Plan have
been or will be timely made.  Neither the Borrower nor any of its Subsidiaries
has incurred any obligation in connection with the termination of or withdrawal
from any Foreign Pension Plan that could reasonably be expected to have a
Material Adverse Effect.  Neither the Borrower nor any of its Subsidiaries
maintains or contributes to any Foreign Pension Plan the obligations with
respect to which could in the aggregate reasonably be expected to have a
Material Adverse Effect.
 
7.11   The Security Documents.  After the execution and delivery thereof and
upon the taking of the actions mentioned in the immediately succeeding sentence,
each of the Security Documents will create in favor of the Security Trustee for
the benefit of the Secured Creditors a legal, valid and enforceable fully
perfected first priority security interest in and Lien on all right, title and
interest of the Credit Parties party thereto in the Collateral described
therein, subject to no other Liens subject only to Permitted Liens.  No filings
or recordings are required in order to perfect the security interests created
under any Security Document except for filings or recordings to be made on the
initial Borrowing Date pursuant to the Security Documents, and, to the extent no
Security Documents are delivered to the Security Trustee on the initial
Borrowing Date with respect to the Sixth Initial Vessel, on the date such
Security Documents with respect to the Sixth Initial Vessel are delivered.
 
7.12   Representations and Warranties in Documents.  On each Borrowing Date, all
representations and warranties made by the Borrower and its Subsidiaries in the
other Credit Documents were true and correct in all material respects at the
time at which such representations and warranties were made (or deemed made).
 
7.13   Subsidiaries.  On the Effective Date, the Borrower has no Subsidiaries
other than those Subsidiaries listed on Schedule VII (which Schedule identifies
the correct legal name, direct owner, percentage ownership and jurisdiction of
organization of each such Subsidiary on the date hereof).
 
7.14   Compliance with Statutes, etc.  Each of the Borrower and each of its
Subsidiaries is in compliance in all material respects with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property, except such
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
noncompliances as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
7.15   Investment Company Act.  Neither the Borrower nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
7.16   Pollution and Other Regulations.  Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable Environmental Laws governing
its business, except for such failures to comply as are not reasonably likely to
have a Material Adverse Effect, and neither the Borrower nor any of its
Subsidiaries is liable for any penalties, fines or forfeitures for failure to
comply with any of the foregoing, except for such penalties, fines or
forfeitures that are not reasonably likely to have a Material Adverse
Effect.  All licenses, permits, registrations or approvals required for the
business of the Borrower and each of its Subsidiaries, as conducted as of the
Effective Date, under any Environmental Law have been secured and each of the
Borrower and each of its Subsidiaries is in substantial compliance therewith,
except for such failures to secure or comply as are not reasonably likely to
have a Material Adverse Effect.  Neither the Borrower nor any of its
Subsidiaries is in any respect in noncompliance with, breach of or default under
any applicable writ, order, judgment, injunction, or decree to which the
Borrower or such Subsidiary is a party or which would affect the ability of the
Borrower or such Subsidiary to operate any Vessel, Real Property or other
facility and no event has occurred and is continuing which, with the passage of
time or the giving of notice or both, would constitute noncompliance, breach of
or default thereunder, except in each such case, such noncompliances, breaches
or defaults as are not likely to, either individually or in the aggregate, have
a Material Adverse Effect.  There are no Environmental Claims pending or, to the
knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries which, either individually or in the aggregate, are reasonably
likely to have a Material Adverse Effect.  There are no facts, circumstances,
conditions or occurrences on any Vessel, Real Property or other facility owned
or operated by the Borrower or any of its Subsidiaries that is reasonably likely
(i) to form the basis of an Environmental Claim against the Borrower, any of its
Subsidiaries or any Vessel, Real Property or other facility owned by the
Borrower or any of its Subsidiaries, or (ii) to cause such Vessel, Real Property
or other facility to be subject to any restrictions on its ownership, occupancy,
use or transferability under any Environmental Law, except in each such case,
such Environmental Claims or restrictions that, either individually or in the
aggregate, are not reasonably likely to have a Material Adverse Effect.
 
7.17   Labor Relations.  Neither the Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect and there is (i) no unfair labor practice complaint
pending against the Borrower or any of its Subsidiaries or, to the Borrower’s
knowledge, threatened against any of them before the National Labor Relations
Board, and no material grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against the Borrower or
any of its Subsidiaries or, to the Borrower’s knowledge, threatened against any
of them, (ii) no strike, labor dispute, slowdown or stoppage pending against the
Borrower or any of its Subsidiaries or, to the Borrower’s knowledge, threatened
against the Borrower or any of its Subsidiaries and (iii) no union
representation proceeding pending with respect to the employees of the Borrower
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
or any of its Subsidiaries, except (with respect to the matters specified in
clauses (i), (ii) and (iii) above) as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
7.18   Patents, Licenses, Franchises and Formulas.  Each of the Borrower and
each of its Subsidiaries owns, or has the right to use, all material patents,
trademarks, permits, service marks, trade names, copyrights, licenses,
franchises and formulas, and has obtained assignments of all leases and other
rights of whatever nature, necessary for the present conduct of its business,
without any known conflict with the rights of others, except for such failures
and conflicts which could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
7.19   Indebtedness.  Schedule IV sets forth a true and complete list of all
Indebtedness of the Borrower and its Subsidiaries as of the Effective Date and
which is to remain outstanding after the Effective Date, in each case showing
the aggregate principal amount thereof and the name of the borrower thereunder
and any other entity which directly or indirectly guarantees such debt.
 
7.20   Insurance.  Schedule V sets forth a true and complete listing of all
insurance maintained by each Credit Party as of the Effective Date, with the
amounts insured (and any deductibles) set forth therein.
 
7.21   Concerning the Vessels.  Each Vessel owned or to be owned by a Subsidiary
Guarantor or the Borrower will be operated in material compliance with all
applicable law, rules and regulations.
 
7.22   Citizenship.  The Borrower and each other Credit Party which owns or
operates, or will own or operate, one or more Initial Vessels is (or at the time
it becomes an owner thereof, will be) qualified to own and operate such Initial
Vessel under the laws of the Acceptable Flag Jurisdiction.
 
7.23   Vessel Classification.  Each Initial Vessel is or will be classified in
the highest class available for vessels of its age and type with a
classification society listed on Schedule VIII or another internationally
recognized classification society acceptable to the Administrative Agent, free
of any conditions or recommendations, other than as permitted, or as will be
permitted, under the Vessel Mortgages.
 
7.24   No Immunity.  The Borrower does not, nor does any other Credit Party or
any of their respective properties, have any right of immunity on the grounds of
sovereignty or otherwise from the jurisdiction of any court or from setoff or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of any jurisdiction.  The execution and delivery of the Credit Documents by the
Credit Parties and the performance by them of their respective obligations
thereunder constitute commercial transactions.
 
7.25   Fees and Enforcement.  No fees or taxes, including, without limitation,
stamp, transaction, registration or similar taxes, are required to be paid to
ensure the legality,
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
validity, or enforceability of this Agreement or any of the other Credit
Documents other than recording taxes which have been, or will be, paid as and to
the extent due.  Under the laws of the each applicable Acceptable Flag
Jurisdiction, the choice of the laws of the State of New York as set forth in
the Credit Documents which are stated to be governed by the laws of the State of
New York is a valid choice of law, and the irrevocable submission by each Credit
Party to jurisdiction and consent to service of process and, where necessary,
appointment by such Credit Party of an agent for service of process, in each
case as set forth in such Credit Documents, is legal, valid, binding and
effective.
 
7.26   Form of Documentation.  Each of the Credit Documents is in proper legal
form under the laws of the applicable Acceptable Flag Jurisdiction for the
enforcement thereof under such laws, subject only to such matters which may
affect enforceability arising under the law of the State of New York.  To ensure
the legality, validity, enforceability or admissibility in evidence of each such
Credit Document in the applicable Acceptable Flag Jurisdiction, it is not
necessary that any Credit Document or any other document be filed or recorded
with any court or other authority in the applicable Acceptable Flag
Jurisdiction, except as have been made, or will be made, in accordance with
Section 5.
 
7.27   Initial Vessel Acquisitions.  At the time of consummation of each Vessel
Acquisition with respect to an Initial Vessel, (i) all necessary material
consents and approvals of, and filings and registrations with, and all other
actions in respect of, all governmental agencies, authorities or
instrumentalities required, if any, in order to make or consummate each Vessel
Acquisition with respect to an Initial Vessel have or will have been obtained,
given, filed or taken and are or will be in full force and effect (or effective
judicial relief with respect thereto has been obtained), (ii) all applicable
waiting periods with respect thereto have or, prior to the time when required,
will have, expired without, in all such cases, any action being taken by any
competent authority which restrains, prevents, or imposes with respect to an
Initial Vessel material adverse conditions upon any Vessel Acquisition with
respect to an Initial Vessel, (iii) no judgment, order or injunction prohibiting
or imposing material adverse conditions upon any Vessel Acquisition with respect
to an Initial Vessel, or the incurrence of any Loan or the performance by the
Borrower or any other Credit Party of their respective obligations under the
respective Credit Documents shall exist and (iv) all actions taken by the
Borrower and the Subsidiary Guarantors pursuant to or in furtherance of each
such Vessel Acquisition with respect to an Initial Vessel were or, prior to the
time when required, will have been taken in all material respects in compliance
with all applicable laws.
 
7.28   No Material Adverse Change.  No material adverse change, which impairs
the ability of the Borrower or any Subsidiary Guarantor to meet any of their
obligations under this Agreement or any of the other Credit Documents, has
occurred.
 
SECTION 8.   Affirmative Covenants.  The Borrower hereby covenants and agrees
that on and after the Effective Date and until the Loans and the Notes, together
with interest, the Commitment Commission and all other Obligations incurred
hereunder and under any other Credit Document, are paid in full:
 
8.01   Information Covenants.  The Borrower will furnish to the Administrative
Agent, with sufficient copies for each of the Lenders:
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
(a)   Quarterly Financial Statements.  Within 45 days after the close of the
first three quarterly accounting periods in each fiscal year of the Borrower,
(i) the consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such quarterly accounting period and the related consolidated
statements of income and cash flows, in each case for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly accounting period, and in each case, setting forth comparative
figures for the related periods in the prior fiscal year (if any), all of which
shall be certified by the senior financial officer of the Borrower, subject to
normal year-end audit adjustments and (ii) management’s discussion and analysis
of the important operational and financial developments during the fiscal
quarter and year-to-date periods.
 
(b)   Annual Financial Statements.  Within 90 days after the close of each
fiscal year of the Borrower, (i) the consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and of cash flows for
such fiscal year setting forth comparative figures for the preceding fiscal year
(if any) and certified by Deloitte and Touche LLP or another independent
certified public accounting firm of recognized national standing reasonably
acceptable to the Administrative Agent, together with a report of such
accounting firm stating that in the course of its regular audit of the financial
statements of the Borrower and its Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm
obtained no knowledge of any Default or Event of Default pursuant to Sections
9.07 through 9.09, inclusive, which has occurred and is continuing or, if in the
opinion of such accounting firm such a Default or Event of Default has occurred
and is continuing, a statement as to the nature thereof and (ii) management’s
discussion and analysis of the important operational and financial developments
during such fiscal year.
 
(c)   Appraisal Reports.  Within 45 days after the close of the second and the
fourth quarterly accounting periods in each fiscal year of the Borrower, and at
any other time within 33 days of the written request of the Administrative
Agent, Appraisals for each Initial Vessel (i) dated no more than 30 days prior
to delivery thereof to the Administrative Agent, (ii) in form and substance
satisfactory to the Administrative Agent and (iii) from at least two Approved
Appraisers.  All such Appraisals shall be conducted by, and made at the expense
of, the Borrower (it being understood that the Administrative Agent may and, at
the request of the Required Lenders, shall, upon notice to the Borrower, obtain
such Appraisals and that the cost of all such Appraisals will be for the account
of the Borrower); provided that, unless a Default or an Event of Default has
occurred and is continuing, in no event shall the Borrower be required to pay
for Appraisals obtained pursuant to this Section 8.01(c) on more than two
occasions in any single fiscal year of the Borrower, with the cost of any such
reports in excess thereof to be paid by the Lenders on a pro rata basis.
 
(d)   Projections, etc.  As soon as available but not more than 45 days after
the commencement of each fiscal year of the Borrower beginning with its fiscal
year commencing on January 1, 2011, a budget of the Borrower and its
Subsidiaries in reasonable detail for each of the twelve months and four fiscal
quarters of such fiscal year.
 
(e)   Officer’s Compliance Certificates.  (i)  At the time of the delivery of
the financial statements provided for in Sections 8.01(a) and (b), a certificate
of the senior financial
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
officer of the Borrower in the form of Exhibit I to the effect that, to the best
of such officer’s knowledge, no Default or Event of Default has occurred and is
continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof (in reasonable detail),
which certificate shall (x) set forth the calculations required to establish
whether the Borrower was in compliance with the provisions of Sections 9.07
through 9.09, inclusive, at the end of such fiscal quarter or year, as the case
may be, and (y) certify that there have been no changes to any of Schedule VII
since the Effective Date and Annexes A through F of the Pledge Agreement since
the initial Borrowing Date or, if later, since the date of the most recent
certificate delivered pursuant to this Section 8.01(e)(i), or if there have been
any such changes, a list in reasonable detail of such changes (but, in each case
with respect to this clause (y), only to the extent that such changes are
required to be reported to the Security Trustee pursuant to the terms of such
Security Documents) and whether the Borrower and the other Credit Parties have
otherwise taken all actions required to be taken by them pursuant to such
Security Documents in connection with any such changes.
 
(ii)   At the time of a Collateral Disposition or Vessel Exchange in respect of
any Initial Vessel, a certificate of the senior financial officer of the
Borrower which certificate shall (x) certify on behalf of the Borrower the last
Appraisals received pursuant to Section 8.01(c) determining the Aggregate
Appraised Value after giving effect to such disposition or exchange, as the case
may be, and (y) set forth the calculations required to establish whether the
Borrower is in compliance with the provisions of Section 9.07 after giving
effect to such disposition or exchange, as the case may be.
 
(f)   Notice of Default, Litigation or Event of Loss.  Promptly, and in any
event within three Business Days after the Borrower obtains knowledge thereof,
notice of (i) the occurrence of any event which constitutes a Default or an
Event of Default and which notice shall specify the nature thereof, the period
of existence thereof and what action the Borrower proposes to take with respect
thereto, (ii) any litigation or governmental investigation or proceeding pending
or threatened (x) against the Borrower or any of its Subsidiaries which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect or (y) with respect to any Vessel Acquisition or any Credit Document and
(iii) any Event of Loss.
 
(g)   Other Reports and Filings.  Promptly, copies of all financial information,
proxy materials and other information and reports, if any, which the Borrower or
any of its Subsidiaries shall file with the Securities and Exchange Commission
(or any successor thereto) or deliver to holders of its Indebtedness pursuant to
the terms of the documentation governing such Indebtedness (or any trustee,
agent or other representative therefor).
 
(h)   Environmental Matters.  Promptly upon, and in any event within five
Business Days after, the Borrower obtains knowledge thereof, written notice of
any of the following environmental matters occurring after the Effective Date,
except to the extent that such environmental matters could not, either
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect:
 
(i)   any Environmental Claim pending or threatened in writing against the
Borrower or any of its Subsidiaries or any Vessel or property owned or operated
or occupied by the Borrower or any of its Subsidiaries;
 
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
(ii)   any condition or occurrence on or arising from any Vessel or property
owned or operated or occupied by the Borrower or any of its Subsidiaries that
(a) results in noncompliance by the Borrower or such Subsidiary with any
applicable Environmental Law or (b) could reasonably be expected to form the
basis of an Environmental Claim against the Borrower or any of its Subsidiaries
or any such Vessel or property;
 
(iii)   any condition or occurrence on any Vessel or property owned or operated
or occupied by the Borrower or any of its Subsidiaries that could reasonably be
expected to cause such Vessel or property to be subject to any restrictions on
the ownership, occupancy, use or transferability by the Borrower or such
Subsidiary of such Vessel or property under any Environmental Law; and
 
(iv)   the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Vessel or property owned or
operated or occupied by the Borrower or any of its Subsidiaries as required by
any Environmental Law or any governmental or other administrative agency;
provided that in any event the Borrower shall deliver to the Administrative
Agent all material notices received by the Borrower or any of its Subsidiaries
from any government or governmental agency under, or pursuant to, CERCLA or OPA.
 
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.  In addition, the Borrower
will provide the Administrative Agent with copies of all material communications
with any government or governmental agency and all material communications with
any Person relating to any Environmental Claim of which notice is required to be
given pursuant to this Section 8.01(h), and such detailed reports of any such
Environmental Claim as may reasonably be requested by the Administrative Agent
or the Required Lenders.
 
(i)   Other Information.  From time to time, such other information or documents
(financial or otherwise) with respect to the Borrower or its Subsidiaries as the
Administrative Agent or the Required Lenders may reasonably request in writing.
 
8.02   Books, Records and Inspections.  The Borrower will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which full,
true and correct entries, in conformity in all material respects with generally
accepted accounting principles and all requirements of law, shall be made of all
dealings and transactions in relation to its business.  The Borrower will, and
will cause each of its Subsidiaries to, permit officers and designated
representatives of the Administrative Agent and the Lenders as a group to visit
and inspect, during regular business hours and under guidance of officers of the
Borrower or any of its Subsidiaries, any of the properties of the Borrower or
its Subsidiaries, and to examine the books of account of the Borrower or such
Subsidiaries and discuss the affairs, finances and accounts of the Borrower or
such Subsidiaries with, and be advised as to the same by, its and their officers
and independent accountants, all upon reasonable advance notice and at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or the Required Lenders may request; provided that, unless
an Event of Default exists and is continuing at such time, the
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
Administrative Agent and the Lenders shall not be entitled to request more than
two such visitations and/or examinations in any fiscal year of the Borrower.
 
8.03   Maintenance of Property; Insurance; Mortgagee Interest
Insurance.  (a)  The Borrower will, and will cause each of its Subsidiaries to,
(i) keep all material property necessary in its business in good working order
and condition (ordinary wear and tear and loss or damage by casualty or
condemnation excepted), (ii) maintain insurance on the Vessels in at least such
amounts and against at least such risks as are in accordance with normal
industry practice for similarly situated insureds and (iii) furnish to the
Administrative Agent, at the written request of the Administrative Agent or any
Lender, a complete description of the material terms of insurance carried.  In
addition to the requirements of the immediately preceding sentence, the Borrower
will at all times cause insurance of the types described in Schedule V to comply
with the insurance requirements of the Vessel Mortgages.
 
(b)   The Borrower will reimburse the Administrative Agent, the Security Trustee
and/or the Lenders for all costs, fees and expenses incurred in relation to
mortgagee interest insurance; provided that the Borrower shall not be required
to reimburse the Administrative Agent, Security Trustee and/or the Lenders for
any costs, fees and expenses incurred in relation to mortgagee interest
insurance at any time (i) the Credit Parties own six (6) Initial Vessels or any
Acceptable Replacement Vessel and (ii) the Appraised Value of each Initial
Vessel or any Acceptable Replacement Vessel is less than 15% of the Aggregate
Appraised Value.
 
8.04   Corporate Franchises.  The Borrower will, and will cause each of its
Subsidiaries, to do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses and patents (if any) used in its business; provided, however, that
nothing in this Section 8.04 shall prevent (i) sales or other dispositions of
assets, consolidations or mergers by or involving the Borrower or any of its
Subsidiaries which are permitted in accordance with Section 9.02, (ii) any
Subsidiary Guarantor from changing the jurisdiction of its organization to the
extent permitted by Section 9.10 or (iii) the abandonment by the Borrower or any
of its Subsidiaries of any rights, franchises, licenses and patents that could
not be reasonably expected to have a Material Adverse Effect.
 
8.05   Compliance with Statutes, etc.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions (including all laws and regulations relating
to money laundering) imposed by, all governmental bodies, domestic or foreign,
in respect of the conduct of its business and the ownership of its property,
except such non-compliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
8.06   Compliance with Environmental Laws.  (a)  The Borrower will, and will
cause each of its Subsidiaries to, comply in all material respects with all
Environmental Laws applicable to the ownership or use of any Vessel or property
now or hereafter owned or operated by the Borrower or any of its Subsidiaries
(except to the extent non compliance is not reasonably likely to have a Material
Adverse Effect), will within a reasonable time period pay or cause to be paid
all costs and expenses incurred in connection with such compliance (except to
the extent being contested in good faith), and will keep or cause to be kept all
such Vessels or property free
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
and clear of any Liens imposed pursuant to such Environmental Laws.  Neither the
Borrower nor any of its Subsidiaries will generate, use, treat, store, release
or dispose of, or permit the generation, use, treatment, storage, release or
disposal of, Hazardous Materials on any Vessel or property now or hereafter
owned or operated or occupied by the Borrower or any of its Subsidiaries, or
transport or permit the transportation of Hazardous Materials to or from any
ports or property except in material compliance with all applicable
Environmental Laws and as reasonably required by the trade in connection with
the operation, use and maintenance of any such property or otherwise in
connection with their businesses.  The Borrower will, and will cause each of its
Subsidiaries to, maintain insurance on the Vessels in at least such amounts as
are in accordance with normal industry practice for similarly situated insureds,
against losses from oil spills and other environmental pollution.
 
(b)   At the written request of the Administrative Agent or the Required
Lenders, which request shall specify in reasonable detail the basis therefor, at
any time and from time to time, the Borrower will provide, at the Borrower’s
sole cost and expense, an environmental assessment of any Vessel by such
Vessel’s classification society (to the extent such classification society is
listed on Schedule VIII hereto) or another internationally recognized
classification society acceptable to the Administrative Agent.  If said
classification society, in its assessment, indicates that such Vessel is not in
compliance with the Environmental Laws, said society shall set forth potential
costs of the remediation of such non-compliance; provided that, such request may
be made only if (i) there has occurred and is continuing an Event of Default,
(ii) the Administrative Agent or the Required Lenders reasonably and in good
faith believe that the Borrower, any of its Subsidiaries or any such Vessel is
not in compliance with Environmental Law and such non-compliance could
reasonably be expected to have a Material Adverse Effect, or (iii) circumstances
exist that reasonably could be expected to form the basis of a material
Environmental Claim against the Borrower or any of its Subsidiaries or any such
Vessel.  If the Borrower fails to provide the same within 90 days after such
request was made, the Administrative Agent may order the same and the Borrower
shall grant and hereby grants to the Administrative Agent and the Lenders and
their agents access to such Vessel and specifically grants the Administrative
Agent and the Lenders an irrevocable non-exclusive license, subject to the
rights of tenants, to undertake such an assessment, all at the Borrower’s
expense.
 
8.07   ERISA.  As soon as reasonably possible and, in any event, within ten (10)
days after the Borrower or any of its Subsidiaries or any ERISA Affiliate knows
or has reason to know of the occurrence of any of the following, the Borrower
will deliver to the Administrative Agent, with sufficient copies for each of the
Lenders, a certificate of the senior financial officer of the Borrower setting
forth the full details as to such occurrence and the action, if any, that the
Borrower, such Subsidiary or such ERISA Affiliate is required or proposes to
take, together with any notices required or proposed to be given to or filed
with or by the Borrower, the Subsidiary, the ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator with respect thereto:  that a Reportable
Event has occurred (except to the extent that the Borrower has previously
delivered to the Administrative Agent a certificate and notices (if any)
concerning such event pursuant to the next clause hereof); that a contributing
sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title
IV of ERISA is subject to the advance reporting requirement of PBGC Regulation
Section 4043.61 (without regard to subparagraph (b)(1) thereof), and an event
described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation
Section 4043
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
is reasonably expected to occur with respect to such Plan within the following
30 days; that failure to satisfy the applicable minimum funding standard with
respect to a Plan (other than a Multiemployer Plan), within the meaning of
Section 412 of the Code or Section 302 of ERISA, has occurred or an application
may be or has been made for a waiver or modification of the minimum funding
standard (including any required installment payments) or an extension of any
amortization period under Section 412 of the Code or Section 302 of ERISA with
respect to a Plan (other than a Multiemployer Plan); that any contribution
required to be made with respect to a Plan or Foreign Pension Plan has not been
timely made and such failure could result in a material liability for the
Borrower or any of its Subsidiaries; that a Plan has been or may be reasonably
expected to be terminated, reorganized, partitioned or declared insolvent under
Title IV of ERISA with a material amount of unfunded benefit liabilities; that a
Plan (in the case of a Multiemployer Plan, to the best knowledge of the Borrower
or any of its Subsidiaries or ERISA Affiliates) has a material Unfunded Current
Liability; that proceedings may be reasonably expected to be or have been
instituted by the PBGC to terminate or appoint a trustee to administer a Plan
which is subject to Title IV of ERISA; that a proceeding has been instituted
pursuant to Section 515 of ERISA to collect a material delinquent contribution
to a Plan; that the Borrower, any of its Subsidiaries or any ERISA Affiliate
will or may reasonably expect to incur any material liability (including any
indirect, contingent, or secondary liability) to or on account of the
termination of or withdrawal from a Plan under Section 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or with respect to a Plan under Section 401(a)(29),
4971, 4975 or 4980 of the Code or Section 409 or 502(i) or 502(l) of ERISA or
with respect to a group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) under Section 4980B of the Code; or that the
Borrower, or any of its Subsidiaries may incur any material liability pursuant
to any employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any Plan or any Foreign Pension Plan.  Upon
request, the Borrower will deliver to the Administrative Agent with sufficient
copies to the Lenders (i) a complete copy of the annual report (on Internal
Revenue Service Form 5500-series) of each Plan (including, to the extent
required, the related financial and actuarial statements and opinions and other
supporting statements, certifications, schedules and information) required to be
filed with the Internal Revenue Service and (ii) copies of any records,
documents or other information that must be furnished to the PBGC with respect
to any Plan pursuant to Section 4010 of ERISA.  In addition to any certificates
or notices delivered to the Lenders pursuant to the first sentence hereof,
copies of annual reports and any records, documents or other information
required to be furnished to the PBGC, and any notices received by the Borrower,
any of its Subsidiaries or any ERISA Affiliate with respect to any Plan or
Foreign Pension Plan with respect to any circumstances or event that could
reasonably be expected to result in a material liability shall be delivered to
the Lenders no later than ten (10) days after the date such annual report has
been filed with the Internal Revenue Service or such records, documents and/or
information has been furnished to the PBGC or such notice has been received by
the Borrower, such Subsidiary or such ERISA Affiliate, as applicable.
 
8.08   End of Fiscal Years; Fiscal Quarters.  The Borrower will cause (i) each
of its, and each of its Subsidiaries’, fiscal years to end on December 31 of
each year and (ii) each of its and its Subsidiaries’ fiscal quarters to end on
March 31, June 30, September 30 and December 31 of each year.
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
8.09   Performance of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement and other debt instrument (including,
without limitation, the Credit Documents) by which it is bound, except to the
extent that any non-performances could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
8.10   Payment of Taxes.  The Borrower will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any properties belonging to it, in each case on a timely basis,
and all lawful claims for sums that have become due and payable which, if
unpaid, might become a Lien not otherwise permitted under Section 9.01(i),
provided that neither the Borrower nor any of its Subsidiaries shall be required
to pay any such tax, assessment, charge, levy or claim which is being contested
in good faith and by proper proceedings if it has maintained adequate reserves
with respect thereto in accordance with generally accepted accounting
principles.
 
8.11   Further Assurances.  (a)  The Borrower, and each other Credit Party,
agrees that at any time and from time to time, at the expense of the Borrower or
such other Credit Party, it will promptly execute and deliver all further
instruments and documents, and take all further action that may be reasonably
necessary, or that the Administrative Agent may reasonably require, to perfect
and protect any Lien granted or purported to be granted hereby or by the other
Credit Documents, or to enable the Security Trustee to exercise and enforce its
rights and remedies with respect to any Collateral.  Without limiting the
generality of the foregoing, the Borrower will execute and file, or cause to be
filed, such financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), or amendments thereto, such amendments or supplements to
the Vessel Mortgages (including any amendments required to maintain Liens
granted by such Vessel Mortgages pursuant to the effectiveness of this
Agreement), and such other instruments or notices, as may be reasonably
necessary, or that the Administrative Agent may reasonably require, to protect
and preserve the Liens granted or purported to be granted hereby and by the
other Credit Documents.
 
(b)   The Borrower hereby authorizes the Security Agent to file one or more
financing or continuation statements under the UCC (or any non-U.S. equivalent
thereto), and amendments thereto, relative to all or any part of the Collateral
without the signature of the Borrower, where permitted by law.  The Security
Trustee will promptly send the Borrower a copy of any financing or continuation
statements which it may file without the signature of the Borrower and the
filing or recordation information with respect thereto.
 
(c)   To the extent that any Vessel Exchange is made by a Subsidiary of the
Borrower which is not a Credit Party at the time of such exchange (and which has
not otherwise executed and delivered the documents described below in this
Section 8.11(c)), the Borrower will cause such Subsidiary (and any Subsidiary
which directly owns the stock of such Subsidiary to the extent not a Credit
Party) to execute and deliver to the Administrative Agent a counterpart of the
Pledge Agreement (including any supplemental agreement required to give effect
to such security interests purported to be created by the Pledge Agreement under
applicable local law), the Guaranty, Assignment of Earnings, Assignment of
Insurances, Assignment of Charters (if applicable) and the appropriate Vessel
Mortgage(s), together with all related documentation
 
 
 
 
35

--------------------------------------------------------------------------------

 
 
 
(including, without limitation, opinions of counsel, corporate documents and
proceedings and officer’s certificates) as such Subsidiary would have been
required to deliver pursuant to Sections 4 and 5 of this Agreement had such
Subsidiary been a Credit Party on a Borrowing Date.  The Credit Party whose
Vessel shall no longer be part of the Collateral shall be released from all
applicable Security Documents, and all Liens granted pursuant to the Security
Documents applicable to such Vessel shall be released.
 
8.12   Deposit of Earnings.  Each Subsidiary Guarantor shall cause the earnings
derived from each of the respective Initial Vessels or Acceptable Replacement
Vessels, to the extent constituting Earnings and Insurance Collateral, to be
deposited or remitted by the respective account debtor in respect of such
earnings into one or more of the Operating Accounts maintained for such
Subsidiary Guarantor or the Borrower from time to time.  Without limiting any
Subsidiary Guarantor’s obligations in respect of this Section 8.12, each
Subsidiary Guarantor agrees that, in the event it receives any earnings
constituting Earnings and Insurance Collateral, or any such earnings are
deposited other than in one of the Operating Accounts, it shall promptly deposit
all such proceeds into one of the Operating Accounts maintained for such
Subsidiary Guarantor or the Borrower from time to time.
 
8.13   Ownership of Subsidiaries.  The Borrower shall cause each Subsidiary
Guarantor, to at all times, be directly wholly-owned by one or more Credit
Parties.
 
8.14   Flag of the Initial Vessels; Initial Vessel Classifications.  (a)  When
required by the terms hereof, the Borrower will, and will cause each of the
Subsidiary Guarantors to, cause each Initial Vessel to be registered under the
laws and flag of (x) the Republic of Marshall Islands or (y) any other
jurisdiction acceptable to the Required Lenders (each jurisdiction in clauses
(x) or (y), an “Acceptable Flag Jurisdiction”).  Notwithstanding the foregoing,
any Credit Party may transfer an Initial Vessel registered in an Acceptable Flag
Jurisdiction to another Acceptable Flag Jurisdiction pursuant to a Flag
Jurisdiction Transfer.
 
(b)   The Borrower will, and will cause each of its Subsidiaries to, ensure that
the representation set forth in Section 7.23 is true and correct in all respects
at all times.
 
(c)           The Borrower will, and will cause each of the Subsidiary
Guarantors to, comply with and ensure that their respective Initial Vessel shall
comply with the requirements of the ISM Code, the ISPS Code and Annex VI in
accordance with the respective implementation schedules thereof, including (but
not limited to) the maintenance and renewal of valid certificates pursuant
thereto throughout the term of this Agreement.
 
(d)           The Borrower will, and will cause each of the Subsidiary
Guarantors to immediately notify the Administrative Agent of any actual or
threatened withdrawal of a SMC, DOC, ISSC or IAPPC after having knowledge
thereof.
 
8.15   Consent to Assignment of Charters.  The Borrower will, and will cause
each of the Subsidiary Guarantors to, use its commercially reasonable efforts to
cause each charter counterparty which is party to a charter with respect to each
Initial Vessel that is eighteen (18) months or more in duration to execute and
deliver to the Administrative Agent a Charterers’
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
Consent and Agreement in substantially the form attached as Annex 1 to Exhibit B
to the Assignment of Charters with such changes as may be approved by the
Administrative Agent.
 
8.16   Management Agreement.  The Borrower will cause the Manager’s rights to
payment under the Management Agreement and any liens created in favor of the
Manager thereunder to be fully subordinated to those of the Lenders.
 
8.17   Exchange Listing.  The Borrower will remain listed on the New York Stock
Exchange or such other exchange as is reasonably satisfactory to the Lenders.
 
SECTION 9.   Negative Covenants.  The Borrower hereby covenants and agrees that
on and after the Effective Date and until this Agreement has terminated and the
Loans, and the Notes, together with interest, the Commitment Commission and all
other Obligations incurred hereunder and under any other Credit Document, are
paid in full:
 
9.01   Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any Collateral, whether now owned or hereafter acquired, or sell any
such Collateral subject to an understanding or agreement, contingent or
otherwise, to repurchase such Collateral (including sales of accounts receivable
with recourse to the Borrower or any of its Subsidiaries), or assign any right
to receive income or permit the filing of any financing statement under the UCC
or any other similar notice of Lien under any similar recording or notice
statute with respect to any Collateral; provided that the provisions of this
Section 9.01 shall not prevent the creation, incurrence, assumption or existence
of the following (Liens described below are herein referred to as “Permitted
Liens”):
 
(i)   inchoate Liens for taxes, assessments or governmental charges or levies
not yet due and payable or Liens for taxes, assessments or governmental charges
or levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP;
 
(ii)   Liens imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens, liens for necessaries,
salvage liens, general average liens, liens in respect of or covered by
insurance (including permitted deductibles) and other similar Liens arising in
the ordinary course of business, and (x) which do not in the aggregate
materially detract from the value of the Collateral and do not materially impair
the use thereof in the operation of the business of the Borrower or such
Subsidiary or (y) which are being contested in good faith by appropriate
proceedings, which proceedings (or orders entered in connection with such
proceedings) have the effect of preventing the forfeiture or sale of the
Collateral subject to any such Lien;
 
(iii)   Permitted Encumbrances;
 
(iv)   Liens created pursuant to the Security Documents;
 
 
 
 
37

--------------------------------------------------------------------------------

 
 
 
(v)   Liens arising out of judgments, awards, decrees or attachments with
respect to which the Borrower or any of its Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review, provided that the aggregate
amount of all such judgments, awards, decrees or attachments shall not
constitute an Event of Default under Section 10.09;
 
(vi)   Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, Liens to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations in each case incurred in the ordinary course of business
(exclusive of obligations for the payment of borrowed money) and Liens arising
by virtue of deposits made in the ordinary course of business to secure
liability for premiums to insurance carriers; provided that the aggregate value
of all cash and property at any time encumbered pursuant to this clause
(vi) shall not exceed $2,500,000; and
 
(vii)   Liens in respect of seamen’s wages which are not past due and other
maritime Liens for amounts not past due arising in the ordinary course of
business and not yet required to be removed or discharged under the terms of the
respective Vessel Mortgages.
 
In connection with the granting of Liens described above in this Section 9.01 by
the Borrower or any of its Subsidiaries, the Administrative Agent and the
Security Trustee shall be authorized to take any actions deemed appropriate by
it in connection therewith (including, without limitation, by executing
appropriate lien subordination agreements in favor of the holder or holders of
such Liens, in respect of the item or items of equipment or other assets subject
to such Liens).
 
9.02   Consolidation, Merger, Sale of Assets, etc.  The Borrower will not, and
will not permit any Subsidiary Guarantor to, wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation, or convey,
sell, lease or otherwise dispose of all or substantially all of its assets or
any of the Collateral, or enter into any sale-leaseback transactions involving
any of the Collateral, except that:
 
(i)   the Borrower and any Subsidiary Guarantor may sell, lease or otherwise
dispose of any Initial Vessel or Acceptable Replacement Vessel, provided that,
(x)(A) such sale is made at fair market value (as determined in accordance with
the Appraisals most recently delivered to the Administrative Agent (or obtained
by the Administrative Agent) pursuant to Sections 5.11(v) and 8.01(c) or
delivered at the time of such sale to the Administrative Agent by the Borrower),
(B) 100% of the consideration in respect of such sale shall consist of cash or
Cash Equivalents received by the Borrower, or the respective Subsidiary
Guarantor which owned such Initial Vessel or Acceptable Replacement Vessel, on
the date of consummation of such sale, (C) at the time of such sale or other
disposition, the Borrower shall apply the proceeds of such sale as required by
Section 3.03(b) to
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
permanently reduce the Facility Amount by an amount equal to the then Total
Commitment, multiplied by a fraction, the numerator of which is the most recent
Appraised Value of such Initial Vessel or Acceptable Replacement Vessel, and the
denominator of which is the aggregate of the most recent Appraised Value of all
Initial Vessels and all Acceptable Replacement Vessels or (y) so long as no
Default or Event of Default has occurred and is continuing (or would arise after
giving effect thereto) and so long as all representations and warranties made by
the Borrower pursuant to Section 7 of this Agreement are true and correct both
before and after any such exchange, an Initial Vessel may be exchanged for an
Acceptable Replacement Vessel pursuant to a Vessel Exchange; provided further,
that in the case of both clauses (x) and (y) above, the Borrower shall have
delivered to the Administrative Agent an officer’s certificate, certified by the
senior financial officer of the Borrower, demonstrating pro forma compliance
(after giving effect to such Collateral Disposition and, in the case of
calculations involving the Appraised Value of Vessels, using valuations
consistent with the Appraisals most recently delivered to the Administrative
Agent (or obtained by the Administrative Agent) pursuant to Sections 5.11(v) and
8.01(c) or the definition of Vessel Exchange) with each of the covenants set
forth in Sections 9.07 through 9.09, inclusive, for the most recently ended Test
Period (or at the time of such sale or exchange, as applicable) and projected
compliance with such covenants for the one year period following such Collateral
Disposition or Vessel Exchange, in each case setting forth the calculations
required to make such determination in reasonable detail;
 
(ii)   the Borrower and its Subsidiaries may sell or discount, in each case
without recourse and in the ordinary course of business, overdue accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof consistent with customary industry
practice (and not as part of any bulk sale);
 
(iii)   (A) the Borrower and any Subsidiary Guarantor may transfer assets or
lease to or acquire or lease assets from the Borrower or any other Subsidiary
Guarantor and (B) any Subsidiary of the Borrower (other than a Subsidiary
Guarantor) may transfer assets or lease to or acquire or lease assets from any
other Subsidiary of the Borrower (other than a Subsidiary Guarantor) or any
Subsidiary of the Borrower (other than a Subsidiary Guarantor) may be merged
into any Subsidiary of the Borrower (other than a Subsidiary Guarantor) or any
Subsidiary Guarantor may be merged into any other Subsidiary Guarantor, in each
case so long as all actions necessary or desirable to preserve, protect and
maintain the security interest and Lien of the Security Trustee in any
Collateral held by any Person involved in any such transaction are taken to the
satisfaction of the Administrative Agent;
 
(iv)   following a Collateral Disposition permitted under this Agreement, the
Subsidiary Guarantor which owned the Initial Vessel or Acceptable Replacement
Vessel that is the subject of such Collateral Disposition may dissolve, provided
 
 
 
39

--------------------------------------------------------------------------------

 
 
 
 that, (x) all proceeds from such Collateral Disposition shall have been applied
to the repayment of the Loans to the extent required in Section 3.03 of this
Agreement, (y) all of the proceeds arising out of such dissolution shall be paid
only to the Borrower and (z) no Event of Default is continuing unremedied at the
time of such dissolution; and
 
(v)   the Borrower may consolidate or merge with any other Person if (A) at the
time of such transaction and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing and (B) the surviving entity in
such consolidation or merger shall be the Borrower and the Borrower shall have
delivered to the Administrative Agent, not less than ten (10) Business Days in
advance of such consolidation or merger, an officer’s certificate signed by a
senior financial officer of the Borrower, certifying (i) that no Default or
Event of Default has occurred and is continuing (or would arise after giving
effect to the intended consolidation or merger) and (ii) pro forma financial
statements of the Borrower demonstrating the compliance of the Borrower with all
covenants under this Agreement after giving effect to such merger or
consolidation.
 
Notwithstanding the foregoing, the Borrower will not, and will not permit any
Subsidiary Guarantor to, enter into any bareboat charter of any Initial Vessel
without the prior written consent of the Required Lenders.
 
To the extent the Required Lenders waive the provisions of this Section 9.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 9.02, such Collateral (unless sold to the Borrower or
a Subsidiary of the Borrower) shall be sold free and clear of the Liens created
by the Security Documents, and the Administrative Agent and Security Trustee
shall be authorized by the Lenders to take any actions deemed appropriate in
order to effect the foregoing.
 
9.03   Dividends.  The Borrower will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends, except that:
 
(i) (x)   any Subsidiary of the Borrower which is not a Subsidiary Guarantor may
pay Dividends to the Borrower or any Wholly-Owned Subsidiary of the Borrower,
(y) any Subsidiary Guarantor may pay Dividends to the Borrower or any other
Subsidiary Guarantor and (z) if the respective Subsidiary is not a Wholly-Owned
Subsidiary of the Borrower, such Subsidiary may pay Dividends to its
shareholders generally so long as the Borrower and/or its respective
Subsidiaries which own equity interests in the Subsidiary paying such Dividends
receive at least their proportionate share thereof (based upon their relative
holdings of the equity interests in the Subsidiary paying such Dividends and
taking into account the relative preferences, if any, of the various classes of
equity interests of such Subsidiary);
 
(ii)   the Borrower may make, pay or declare cash Dividends; provided that, for
all Dividends paid pursuant to this clause (ii), (A) Dividends shall be paid
within 90 days of the declaration thereof; (B) Dividends paid in respect of a
fiscal quarter
 
 
 
40

--------------------------------------------------------------------------------

 
 
 
shall only be paid after the date of delivery of quarterly or annual financial
statements for such fiscal quarter pursuant to Sections 8.01(a) and (b), as the
case may be, and on or prior to 45 days after the last day of the immediately
succeeding fiscal quarter, (C) no Default or Event of Default shall have
occurred and be continuing at the time of declaration, (D) no Default or Event
of Default shall have occurred and be continuing (or would arise after giving
effect thereto) at the time of payment, and (E) on or prior to the declaration
and payment of a Dividend, the Borrower shall deliver to the Administrative
Agent an officer’s certificate signed by the senior financial officer of the
Borrower, certifying that the requirements set forth in preceding clauses (A)
through (D) are satisfied;
 
(iii)   the Borrower may purchase or redeem shares of common stock of the
Borrower in market purchases under Rule 10b-18 or other purchases approved by
the Borrower’s Board of Directors, any committee thereof or any authorized
officer; provided that (A) no Default or Event of Default shall have occurred
and be continuing at the time of any such purchases, (B) no Default or Event of
Default shall arise after giving effect to any such purchases and (C) the
Borrower in the exercise of its rights under this Section 9.03(iii) shall not be
permitted to purchase or redeem shares beneficially owned directly or indirectly
by Peter Georgiopoulos; and
 
(iv)   the Borrower may authorize, declare and distribute a dividend of Rights
(as such term is defined and which are convertible into other securities as set
forth in the Shareholder Rights Agreement) as contemplated by the Shareholder
Rights Agreement.
 
9.04   Indebtedness.   (a)  The Borrower will not, and will not permit any of
its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness (other than Indebtedness incurred pursuant to this Agreement and
the other Credit Documents) except:
 
(i)    Indebtedness in a principal amount of up to Ten Million Dollars
($10,000,000) in the aggregate at any time outstanding, so long as at the time
such Indebtedness is incurred: (x) no Default or Event of Default has occurred
and is continuing, (y) such Indebtedness would not cause any Default or Event of
Default, either on a pro forma basis for the most recently ended Test Period (or
at the time of such incurrence, as applicable), or on a projected basis for the
one year period following such incurrence, with each of the covenants set forth
in Sections 9.07 through 9.09, inclusive, and (z) the Borrower shall have
delivered an officer’s certificate from the senior financial officer of the
Borrower certifying that the conditions set forth in clause (x) and (y) above
are satisfied and setting forth the calculations of the pro forma compliance
described in clause (y) above in reasonable detail;
 
        (ii)    Indebtedness permitted under Section 9.05(iii);
 
(iii)   the Borrower and its Subsidiaries may issue guarantees of Indebtedness
permitted under Section 9.04(a)(i); and
 
 
 
 
41

--------------------------------------------------------------------------------

 
 
 
(iv)   the Borrower and its Subsidiaries may enter into and remain liable under
Interest Rate Protection Agreements and Other Hedging Agreements entered into in
the ordinary course of business and not for speculative purposes; provided that
the Borrower’s and the Subsidiaries’ obligations thereunder are fully
subordinate to their obligations hereunder on terms satisfactory to the
Administrative Agent.
 
(b)   Notwithstanding anything to the contrary set forth above in this Section
9.04, (i) no Subsidiary Guarantor shall incur any Indebtedness for borrowed
money (including Contingent Obligations in respect thereof) except for
(x) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents and (y) intercompany Indebtedness permitted pursuant to Section
9.05(iii), and (ii) except as permitted under Section 9.04(a)(ii), the Borrower
and the Subsidiary Guarantors shall not assume, incur or suffer to exist any
Contingent Obligations in respect of any Indebtedness of any of its Subsidiaries
which is not a Credit Party.
 
9.05   Advances, Investments and Loans.  The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or credit
or make advances to any Person, or purchase or acquire any Equity Interests, or
make any capital contribution to any other Person (each of the foregoing an
“Investment” and, collectively, “Investments”) except that the following shall
be permitted:
 
(i)   the Borrower and its Subsidiaries may acquire and hold accounts receivable
owing to any of them;
 
(ii)   so long as no Event of Default exists or would result therefrom, the
Borrower and its Subsidiaries may make loans and advances in the ordinary course
of business to its employees so long as the aggregate principal amount thereof
at any time outstanding which are made on or after the Effective Date
(determined without regard to any write-downs or write-offs of such loans and
advances) shall not exceed $500,000;
 
(iii)   the Subsidiary Guarantors may make intercompany loans and advances to
the Borrower and between or among one another, and Subsidiaries of the Borrower
other than the Subsidiary Guarantors may make intercompany loans and advances to
the Borrower or any other Subsidiary of the Borrower, provided that any loans or
advances to the Borrower or any Subsidiary Guarantors pursuant to this Section
9.05(iii) shall be subordinated to the Obligations of the respective Credit
Party pursuant to written subordination provisions substantially in the form of
Exhibit J;
 
(iv)   the Borrower and its Subsidiaries may sell or transfer assets to the
extent permitted by Section 9.02;
 
(v)   the Borrower may make Investments in the Subsidiary Guarantors and, so
long as no Event of Default exists and is continuing, the Borrower may make
Investments in its other Wholly-Owned Subsidiaries so long as management of the
Borrower in good faith believe that, after giving effect to such Investment, the
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
Borrower shall be able to meet its payment obligations in respect of this
Agreement;
 
(vi)   the Borrower may make Investments in its non-Wholly-Owned Subsidiaries;
provided that the aggregate amount of all Investments under this clause (vi)
shall not exceed Ten Million Dollars ($10,000,000);
 
(vii)   so long as no Event of Default exists or could reasonably be expected to
result therefrom, the Borrower and its Subsidiaries (other than the Subsidiary
Guarantors) may make Investments in joint ventures in the ordinary course of
business; and
 
(viii)   so long as no Event of Default exists or could reasonably be expected
to result therefrom, the Borrower and its Subsidiaries (other than the
Subsidiary Guarantors) may make Investments in a Person engaged in drybulk
shipping operations.
 
9.06   Transactions with Affiliates.  The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of such Person, other than on terms and conditions no less favorable
to such Person as would be obtained by such Person at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except that:
 
(i)   Dividends may be paid to the extent provided in Section 9.03;
 
(ii)   loans and other Investments may be made and other transactions may be
entered into among the Borrower and its Subsidiaries to the extent permitted by
Sections 9.04 and 9.05;
 
(iii)   the Borrower may pay customary director’s fees;
 
(iv)   the Borrower and its Subsidiaries may enter into employment agreements or
arrangements with their respective officers and employees in the ordinary course
of business; and
 
(v)   the Borrower and its Subsidiaries may pay management fees to Wholly-Owned
Subsidiaries of the Borrower in the ordinary course of business; and
 
(vi)   the Borrower may enter into the Management Agreement and perform its
obligations thereunder, including pay any management fees to the Manager as
provided in the Management Agreement.
 
9.07   Collateral Maintenance.  The Borrower will not permit the Aggregate
Appraised Value at any time to equal less than the Required Percentage of the
Facility Amount, provided that, so long as any Default in respect of this
Section 9.07 is not caused by any voluntary Collateral Disposition or a Vessel
Exchange, such Default shall not constitute an Event of Default so long as
within 45 days after such shortfall, the Borrower (i) makes such repayments
 
 
 
43

--------------------------------------------------------------------------------

 
 
 
of Loans in an amount sufficient to cure such Default, or (ii) permanently
reduces the Total Commitment or (iii) delivers to the Security Trustee such
additional collateral, as may be satisfactory to the Required Lenders in their
sole discretion, of sufficient value to make the Aggregate Appraised Value plus
such additional collateral equal to or greater than the Required Percentage of
the Facility Amount, provided that the Lenders shall not unreasonably withhold
or delay such determination (it being understood that any action taken in
respect of items (i) through (iii) above shall only be effective to cure such
default pursuant to this Section 9.07 to the extent that no Default or Event of
Default exists hereunder immediately after giving effect thereto).
 
9.08   Minimum Cash Balance.  The Borrower will not permit the aggregate amount
of (x) all cash and Cash Equivalents held by the Borrower and its Subsidiaries
which are subject to a Lien under the Security Documents and (y) all undrawn
credit facilities to the extent the proceeds thereof are available to fund the
working capital requirements of the Borrower and the Subsidiary Guarantors with
maturities in excess of twelve months on the last day of any fiscal quarter
(commencing with and including the fiscal quarter ended June 30, 2010) to be
less than $750,000 per vessel owned by the Borrower or any of its Subsidiaries.
 
9.09   Minimum Consolidated Net Worth.  The Borrower will not permit its
Consolidated Net Worth at any time to be less than the Minimum Consolidated Net
Worth.
 
9.10   Limitation on Modifications of Certificate of Incorporation and By-Laws;
etc.  (a)  The Borrower will not, and will not permit any Subsidiary Guarantor
to, amend, modify or change its Certificate of Incorporation, Certificate of
Formation (including, without limitation, by the filing or modification of any
certificate of designation), By-Laws, limited liability company agreement,
partnership agreement (or equivalent organizational documents) or any agreement
entered into by it with respect to its capital stock or membership interests (or
equivalent equity interests), or enter into any new agreement with respect to
its capital stock or membership interests (or equivalent interests), other than
the Shareholders Rights Agreement or the Registration Rights Agreement or any
amendments, modifications or changes or any such new agreements which are not in
any way materially adverse to the interests of the Lenders.
 
(b)   Notwithstanding the foregoing provisions of this Section 9.10 or Section
8.04, upon not less than 30 days prior written notice to the Administrative
Agent and so long as no Default or Event of Default exists and is continuing,
any Subsidiary Guarantor may (x) change its jurisdiction of organization to
another jurisdiction and (y) change its form of organization to another form, in
each case to the extent reasonably satisfactory to the Administrative Agent,
provided that, such Subsidiary Guarantor shall promptly take all actions
reasonably deemed necessary by the Security Trustee to preserve, protect and
maintain, without interruption, the security interest and Lien of the Security
Trustee in any Collateral owned by such Subsidiary Guarantor to the satisfaction
of the Security Trustee, and such Subsidiary Guarantor shall have provided to
the Administrative Agent and the Lenders such opinions of counsel as may be
reasonably requested by the Administrative Agent to assure itself that the
conditions of this proviso have been satisfied.
 
9.11   Limitation on Certain Restrictions on Subsidiaries.  The Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause
 
 
 
44

--------------------------------------------------------------------------------

 
 
 
or suffer to exist or become effective any encumbrance or restriction on the
ability of any such Subsidiary to (a) pay dividends or make any other
distributions on its capital stock or any other interest or participation in its
profits owned by the Borrower or any Subsidiary of the Borrower, or pay any
Indebtedness owed to the Borrower or a Subsidiary of the Borrower, (b) make
loans or advances to the Borrower or any of the Borrower’s Subsidiaries or
(c) transfer any of its properties or assets to the Borrower or any of the
Borrower’s Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the other
Credit Documents, (iii) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Borrower or a
Subsidiary of the Borrower, (iv) customary provisions restricting assignment of
any agreement entered into by the Borrower or a Subsidiary of the Borrower in
the ordinary course of business, (v) any holder of a Permitted Lien may restrict
the transfer of the asset or assets subject thereto and (vi) restrictions which
are not more restrictive than those contained in this Agreement.
 
9.12   Limitation on Issuance of Capital Stock.  (a)  The Borrower will not
permit any Subsidiary to issue any preferred stock (or equivalent equity
interests).
 
(b)   The Borrower will not permit any Subsidiary Guarantor to issue any capital
stock (including by way of sales of treasury stock) or any options or warrants
to purchase, or securities convertible into, capital stock, except (i) for
transfers and replacements of then outstanding shares of capital stock, (ii) for
stock splits, stock dividends and additional issuances which do not decrease the
percentage ownership of the Borrower or any of its Subsidiaries in any class of
the capital stock of such Subsidiary and (iii) in the case of Foreign
Subsidiaries of the Borrower, to qualify directors to the extent required by
applicable law.  All capital stock of any Subsidiary Guarantor issued in
accordance with clauses (i) and (ii) of this Section 9.12(b) shall be delivered
to the Security Trustee pursuant to the Pledge Agreement.
 
9.13   Business.  (a)  The Borrower and its Subsidiaries will not engage in any
business other than the businesses in which they are engaged in as of the
Effective Date and activities directly related thereto, and similar or related
businesses.
 
(b)   The Borrower will not, and will not permit any of its Subsidiaries to,
(i) be engaged in (A) the retailing, wholesaling, trading or importing of goods
or services for or with residents of the Republic of the Marshall Islands;
(B) any extractive industry in the Republic of Marshall Islands; (C) any
regulated professional service activity in the Republic of the Marshall Islands;
(D) the export of any commodity or goods manufactured, processed, mined or made
in the Republic of the Marshall Islands; or (E) the ownership of real property
in the Republic of the Marshall Islands; and (ii) do business in the Republic of
the Marshall Islands except that the Borrower and their Subsidiaries may
(A) have its registered office in the Republic of the Marshall Islands and
maintain their respective registered agent in the Republic of the Marshall
Islands as required by the provisions of the Associations Law of 1990 of the
Republic of the Marshall Islands, as amended; and (B) secure and maintain
registry in the Republic of the Marshall Islands solely related to the operation
or disposition of any vessel outside of the Republic of the Marshall Islands.
 
9.14   Manager.  The Borrowers and the Subsidiary Guarantors shall not (i)
change the Manager of the Initial Vessels or any Acceptable Replacement Vessel
or (ii) without
 
 
 
 
45

--------------------------------------------------------------------------------

 
 
 
the prior written consent of the Administrative Agent (such consent not be
unreasonably withheld or delayed) (1) increase the compensation awarded to the
Manager or (2) substantially diminish the duties of the Manager under the
Management Agreement.
 
9.15   Bank Accounts.  The Borrower will not, and will not permit any Subsidiary
Guarantor to, maintain any deposit, savings, investment or other similar
accounts other than the Operating Accounts, except that (i) the Borrower may
open and maintain any such account provided that it shall have granted to the
Administrative Agent a first priority security interest in such account to
secure the Obligations pursuant to documentation reasonably satisfactory to the
Administrative Agent and all actions necessary or advisable in the reasonable
opinion of the Administrative Agent to perfect such security interest shall have
been taken and (ii) the Borrower and its Subsidiaries may open and maintain one
or more disbursement accounts in order to fund operating expenses relating to
the Vessels, which disbursement account(s) shall hold, collectively, no more
than $100,000 per Vessel.
 
SECTION 10.   Events of Default.  Upon the occurrence of any of the following
specified events (each an “Event of Default”):
 
10.01   Payments.  The Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three (3) or more Business Days, in the payment when due
of any interest on any Loan or Note, or any Commitment Commission or any other
amounts owing hereunder or thereunder; or
 
10.02   Representations, etc.  Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered pursuant hereto or thereto shall prove to be untrue in any
material respect on the date as of which made or deemed made; or
 
10.03   Covenants.  Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Sections
8.01(f)(i), 8.03(a)(ii), 8.13, 8.14 or Section 9 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement and, in the case of this clause (ii), such default
shall continue unremedied for a period of 30 days after written notice to the
Borrower by the Administrative Agent or any of the Lenders; or
 
10.04   Default Under Other Agreements.  (i) The Borrower or any of its
Subsidiaries shall default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) the Borrower or any
of its Subsidiaries shall default in the observance or performance of any
agreement or condition relating to any Indebtedness (other than the Obligations)
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (determined without regard to whether any notice is required),
any such Indebtedness to become due prior to its stated maturity, or (iii) any
Indebtedness (other than the Obligations) of the Borrower or any of its
Subsidiaries shall be declared to be due and payable, or required to be prepaid
other than by a regularly
 
 
 
46

--------------------------------------------------------------------------------

 
 
 
scheduled required prepayment, prior to the stated maturity thereof, provided
that it shall not be a Default or Event of Default under this Section 10.04
unless the aggregate principal amount of all Indebtedness as described in
preceding clauses (i) through (iii), inclusive, exceeds $5,000,000 at any time;
or
 
10.05   Bankruptcy, etc.  The Borrower or any of its Subsidiaries shall commence
a voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries and the petition is not controverted within
20 days after service of summons, or is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
the Borrower or any of its Subsidiaries or the Borrower or any of its
Subsidiaries commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Borrower or any of its Subsidiaries or there is commenced
against the Borrower or any of its Subsidiaries any such proceeding which
remains undismissed for a period of 60 days, or the Borrower or any of its
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Borrower or
any of its Subsidiaries suffers any appointment of any custodian or the like for
it or any substantial part of its property to continue undischarged or unstayed
for a period of 60 days; or the Borrower or any of its Subsidiaries makes a
general assignment for the benefit of creditors; or any corporate action is
taken by the Borrower or any of its Subsidiaries for the purpose of effecting
any of the foregoing; or
 
10.06   ERISA.  (a)  Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 302 of ERISA, a Reportable Event shall have occurred, a contributing
sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title
IV of ERISA shall be subject to the advance reporting requirement of PBGC
Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof) and
an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 shall be reasonably expected to occur with respect to
such Plan within the following 30 days, any Plan which is subject to Title IV of
ERISA shall have had or is reasonably likely to have a trustee appointed to
administer such Plan, any Plan which is subject to Title IV of ERISA is, shall
have been or is reasonably likely to be terminated or to be the subject of
termination proceedings under ERISA, any Plan shall have an Unfunded Current
Liability, a contribution required to be made with respect to a Plan or a
Foreign Pension Plan is not timely made, the Borrower or any of its Subsidiaries
or any ERISA Affiliate has incurred or events have happened, or reasonably
expected to happen, that will cause it to incur any liability to or on account
of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201,
4204 or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of the Code or on
account of a group health plan (as defined in Section 607(1) of ERISA or Section
4980B(g)(2) of the Code) under Section 4980B of the Code, or the Borrower, or
any of its Subsidiaries, has incurred or is reasonably likely to incur
liabilities pursuant to one or more employee welfare benefit plans (as defined
in Section 3(1) of ERISA) that provide benefits to
 
 
 
47

--------------------------------------------------------------------------------

 
 
 
retired employees or other former employees (other than as required by Section
601 of ERISA) or Plans or Foreign Pension Plans; (b) there shall result from any
such event or events the imposition of a lien, the granting of a security
interest, or a liability or a material risk of incurring a liability; and
(c) such lien, security interest or liability, either individually and/or in the
aggregate, in the reasonable opinion of the Required Lenders, has had, or could
reasonably be expected to have, a Material Adverse Effect; or
 
10.07   Security Documents.  At any time after the execution and delivery
thereof, any of the Security Documents shall cease to be in full force and
effect, or shall cease in any material respect to give the Security Trustee for
the benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral), in favor of the
Security Trustee, superior to and prior to the rights of all third Persons
(except in connection with Permitted Liens), and subject to no other Liens
(except Permitted Liens), or any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any of the Security Documents and such default
shall continue beyond any grace period (if any) specifically applicable thereto
pursuant to the terms of such Security Document, or any “event of default” (as
defined in any Vessel Mortgage) shall occur in respect of any Vessel Mortgage;
or
 
10.08   Guaranty.  At any time after the execution and delivery thereof, the
Guaranty, or any provision thereof, shall cease to be in full force or effect as
to the relevant Subsidiary Guarantor (unless such  Subsidiary Guarantor is no
longer a Subsidiary by virtue of a liquidation, sale, merger or consolidation
permitted by Section 9.02) or any Subsidiary Guarantor (or Person acting by or
on behalf of such Subsidiary Guarantor) shall deny or disaffirm such Subsidiary
Guarantor’s obligations under the Guaranty, or Subsidiary Guarantor, shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to the Guaranty beyond any
grace period (if any) provided therefor; or
 
10.09   Judgments.  One or more judgments or decrees shall be entered against
the Borrower or any of its Subsidiaries involving in the aggregate for the
Borrower and its Subsidiaries a liability (not paid or fully covered by a
reputable and solvent insurance company to the satisfaction of the
Administrative Agent) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of 60 consecutive days, and the aggregate amount of all
such judgments, to the extent not covered by insurance, exceeds $5,000,000 at
any time; or
 
10.10   Change of Control.  A Change of Control shall occur;
 
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of the Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 10.05
shall occur, the result which would occur upon the giving of written notice by
the Administrative Agent to the Borrower as specified in clauses (i), (ii) and
(iii) below shall occur automatically
 
 
 
48

--------------------------------------------------------------------------------

 
 
 
without the giving of any such notice):  (i) declare the Commitments terminated,
whereupon all Commitments of each Lender shall forthwith terminate immediately
and any Commitment Commission shall forthwith become due and payable without any
other notice of any kind; (ii) declare the principal of and any accrued interest
in respect of all Loans and the Notes and all Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; and (iii)  enforce, as Security Trustee,
all of the Liens and security interests created pursuant to the Security
Documents.
 
SECTION 11.   Definitions and Accounting Terms.
 
11.01   Defined Terms.  Capitalized terms used as defined terms shall have the
meaning attributed to them in Appendix A hereto.
 
SECTION 12.   Agency and Security Trustee Provisions.
 
12.01   Appointment.  (a)  The Lenders hereby designate Nordea Bank Finland Plc,
acting through its New York branch, as Administrative Agent (for purposes of
this Section 12, the term “Administrative Agent” shall include Nordea Bank
Finland Plc, acting through its New York branch (and/or any of its affiliates)
in its capacity as Security Trustee pursuant to the Security Documents and in
its capacity as security trustee pursuant to the Vessel Mortgages) to act as
specified herein and in the other Credit Documents.  Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, the Agents to take such action on
its behalf under the provisions of this Agreement, the other Credit Documents
and any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Agents by the terms hereof and
thereof and such other powers as are reasonably incidental thereto.  Each Agent
may perform any of its duties hereunder by or through its respective officers,
directors, agents, employees or affiliates and, may assign from time to time any
or all of its rights, duties and obligations hereunder and under the Credit
Documents to any of its banking affiliates.
 
(b)   The Lenders hereby irrevocably appoint Nordea Bank Finland Plc, acting
through its New York branch as security trustee solely for the purpose of
holding legal title to the Vessel Mortgages on each of the Initial Vessels on
behalf of the applicable Lenders, from time to time, with regard to the
(i) security, powers, rights, titles, benefits and interests (both present and
future) constituted by and conferred on the Lenders or any of them or for the
benefit thereof under or pursuant to the Vessel Mortgages (including, without
limitation, the benefit of all covenants, undertakings, representations,
warranties and obligations given, made or undertaken by any Lender in the Vessel
Mortgages), (ii) all money, property and other assets paid or transferred to or
vested in any Lender or any agent of any Lender or received or recovered by any
Lender or any agent of any Lender pursuant to, or in connection with the Vessel
Mortgages, whether from the Borrower or any Subsidiary Guarantor or any other
person and (iii) all money, investments, property and other assets at any time
representing or deriving from any of the foregoing, including all interest,
income and other sums at any time received or receivable by any Lender or any
agent of any Lender in respect of the same (or any part thereof).  Nordea Bank
 
 
 
 
49

--------------------------------------------------------------------------------

 
 
 
Finland plc, acting through its New York branch, hereby accepts such appointment
as security trustee.
 
12.02   Nature of Duties.  The Agents shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Security
Documents.  None of the Agents nor any of their respective officers, directors,
agents, employees or affiliates shall be liable for any action taken or omitted
by it or them hereunder or under any other Credit Document or in connection
herewith or therewith, unless caused by such Person’s gross negligence or
willful misconduct (any such liability limited to the applicable Agent to whom
such Person relates).  The duties of each of the Agents shall be mechanical and
administrative in nature; none of the Agents shall have by reason of this
Agreement or any other Credit Document any fiduciary relationship in respect of
any Lender or the holder of any Note; and nothing in this Agreement or any other
Credit Document, expressed or implied, is intended to or shall be so construed
as to impose upon any Agents any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.
 
12.03   Lack of Reliance on the Agents.  Independently and without reliance upon
the Agents, each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Borrower and its Subsidiaries and,
except as expressly provided in this Agreement, none of the Agents shall have
any duty or responsibility, either initially or on a continuing basis, to
provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter.  No Agent shall be
responsible to any Lender or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Borrower and its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of the Borrower and its Subsidiaries or the
existence or possible existence of any Default or Event of Default.
 
12.04   Certain Rights of the Agents.  If any of the Agents shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, the Agents shall be entitled to refrain from such act or taking such
action unless and until the Agents shall have received instructions from the
Required Lenders; and the Agents shall not incur liability to any Person by
reason of so refraining.  Without limiting the foregoing, no Lender or the
holder of any Note shall have any right of action whatsoever against the Agents
as a result of any of the Agents acting or refraining from acting hereunder or
under any other Credit Document in accordance with the instructions of the
Required Lenders.
 
12.05   Reliance.  Each of the Agents shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, email
 
 
 
50

--------------------------------------------------------------------------------

 
 
 
message, facsimile, order or other document or telephone message signed, sent or
made by any Person that the applicable Agent believed to be the proper Person,
and, with respect to all legal matters pertaining to this Agreement and any
other Credit Document and its duties hereunder and thereunder, upon advice of
counsel selected by the Administrative Agent.
 
12.06   Indemnification.  To the extent any of the Agents is not reimbursed and
indemnified by the Borrower, the Lenders will reimburse and indemnify the
applicable Agents, in proportion to their respective “percentages” as used in
determining the Required Lenders, for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by such Agents in performing their respective
duties hereunder or under any other Credit Document, in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable in respect to an Agent for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct.
 
12.07   The Administrative Agent in its Individual Capacity.  With respect to
its obligation to make Loans under this Agreement, each of the Agents shall have
the rights and powers specified herein for a “Lender” and may exercise the same
rights and powers as though it were not performing the duties specified herein;
and the term “Lenders,” “Secured Creditors”, “Required Lenders”, “holders of
Notes” or any similar terms shall, unless the context clearly otherwise
indicates, include each of the Agents in their respective individual
capacity.  Each of the Agents may accept deposits from, lend money to, and
generally engage in any kind of banking, trust or other business with any Credit
Party or any Affiliate of any Credit Party as if it were not performing the
duties specified herein, and may accept fees and other consideration from the
Borrower or any other Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.
 
12.08   Holders.  The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent.  Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.
 
12.09   Resignation by the Administrative Agent.  (a)  The Administrative Agent
may resign from the performance of all its functions and duties hereunder and/or
under the other Credit Documents at any time by giving 15 Business Days’ prior
written notice to the Borrower and the Lenders.  Such resignation shall take
effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.
 
(b)   Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower.
 
 
 
51

--------------------------------------------------------------------------------

 
 
 
(c)   If a successor Administrative Agent shall not have been so appointed
within such 15 Business Day period, the Administrative Agent, with the consent
of the Borrower (which shall not be unreasonably withheld or delayed), shall
then appoint a commercial bank or trust company with capital and surplus of not
less than $500,000,000 as successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Lenders appoint a successor Administrative Agent as provided above.
 
(d)   If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 25th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
 
SECTION 13.   Miscellaneous.
 
13.01   Payment of Expenses, etc.  The Borrower agrees that it
shall:  (i) whether or not the transactions herein contemplated are consummated,
pay all reasonable out-of-pocket costs and expenses of each of the Agents
(including, without limitation, the reasonable fees and disbursements of Seward
& Kissel LLP  and local counsel to the Administrative Agent in each Acceptable
Flag Jurisdiction to the extent an Initial Vessel or Acceptable Replacement
Vessel is flagged therein) in connection with the preparation, execution and
delivery of this Agreement and the other Credit Documents and the documents and
instruments referred to herein and therein and any amendment, waiver or consent
relating hereto or thereto, of the Agents in connection with their respective
syndication efforts with respect to this Agreement and of the Agents and each of
the Lenders in connection with the enforcement of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein (including, without limitation, the reasonable fees and disbursements of
counsel (including in-house counsel) for each of the Agents and for each of the
Lenders); (ii) pay and hold each of the Lenders harmless from and against any
and all present and future stamp, documentary, transfer, sales and use, value
added,  excise and other similar taxes with respect to the foregoing matters and
save each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to such Lender) to pay such taxes; and (iii) indemnify the Agents
and each Lender, and each of their respective officers, directors, trustees,
employees, representatives and agents from and hold each of them harmless
against any and all liabilities, obligations (including removal or remedial
actions), losses, damages, penalties, claims, actions, judgments, suits, costs,
expenses and disbursements (including reasonable attorneys’ and consultants’
fees and disbursements) incurred by, imposed on or assessed against any of them
as a result of, or arising out of, or in any way related to, or by reason of,
(a) any investigation, litigation or other proceeding (whether or not any of the
Agents or any Lender is a party thereto) related to the entering into and/or
performance of this Agreement or any other Credit Document or the proceeds of
any Loans hereunder or the consummation of any transactions contemplated herein,
or in any other Credit Document or the exercise of any of their rights or
remedies provided herein or in the other Credit Documents, or (b) the actual or
alleged presence of Hazardous Materials on any Vessel or in the air, surface
water or groundwater or on the surface or subsurface of any property at any time
owned or
 
 
 
52

--------------------------------------------------------------------------------

 
 
 
operated by the Borrower or any of its Subsidiaries, the generation, storage,
transportation, handling, disposal or Environmental Release of Hazardous
Materials at any location, whether or not owned or operated by the Borrower or
any of its Subsidiaries, the non-compliance of any Vessel or property with
foreign, federal, state and local laws, regulations, and ordinances (including
applicable permits thereunder) applicable to any Vessel or property, or any
Environmental Claim asserted against the Borrower, any of its Subsidiaries or
any Vessel or property at any time owned or operated by the Borrower or any of
its Subsidiaries, including, in each case, without limitation, the reasonable
fees and disbursements of counsel and other consultants incurred in connection
with any such investigation, litigation or other proceeding (but excluding any
losses, liabilities, claims, damages, penalties, actions, judgments, suits,
costs, disbursements or expenses to the extent incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified).  To the
extent that the undertaking to indemnify, pay or hold harmless each of the
Agents or any Lender set forth in the preceding sentence may be unenforceable
because it violates any law or public policy, the Borrower shall make the
maximum contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.  Notwithstanding the
foregoing, neither any Agent nor any Lender, nor any of their respective
Affiliates, Subsidiaries, officers, directors and employees shall be responsible
to any Person for any consequential, indirect, special or punitive damages which
may be alleged by such Person arising out of this Agreement or the other Credit
Documents.
 
13.02   Right of Setoff.  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Subsidiary or
the Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by such Lender
(including, without limitation, by branches and agencies of such Lender wherever
located) to or for the credit or the account of the Borrower or any Subsidiary
but in any event excluding assets held in trust for any such Person against and
on account of the Obligations and liabilities of the Borrower or such
Subsidiary, as applicable, to such Lender under this Agreement or under any of
the other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 13.06(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not such
Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.
 
13.03   Notices.  Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including email
or facsimile communication) and mailed, faxed or delivered:  if to the Borrower,
at the Borrower’s address specified under its signature below; if to any Lender,
at its address specified opposite its name on Schedule II below; and if to the
Administrative Agent, at its Notice Office; or, as to any other Credit Party, at
such other address as shall be designated by such party in a written notice to
the other parties hereto and, as to each Lender, at such other address as shall
be designated by such Lender in a written notice to the Borrower and the
Administrative Agent.  All such notices and
 
 
 
 
53

--------------------------------------------------------------------------------

 
 
 
communications shall, (i) when mailed, be effective three Business Days after
being deposited in the mails, prepaid and properly addressed for delivery,
(ii) when sent by overnight courier, be effective one Business Day after
delivery to the overnight courier prepaid and properly addressed for delivery on
such next Business Day, or (iii) when sent by email or facsimile, be effective
when sent by email or facsimile, except that notices and communications to the
Administrative Agent shall not be effective until received by the Administrative
Agent.
 
13.04   Benefit of Agreement.  (a)  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, that (i) no Credit Party may
assign or transfer any of its rights, obligations or interest hereunder or under
any other Credit Document without the prior written consent of the Lenders,
(ii) although any Lender may transfer, assign or grant participations in its
rights hereunder with the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed and shall not be required if any Event of
Default is then in existence), such Lender shall remain a “Lender” for all
purposes hereunder (and may not transfer or assign all or any portion of its
Commitments hereunder except as provided in Section 13.04(b)) and the
transferee, assignee or participant, as the case may be, shall not constitute a
“Lender” hereunder and (iii) no Lender shall transfer or grant any participation
under which the participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Credit Document except to the extent such
amendment or waiver would (x) extend the final scheduled maturity of any Loan or
Note in which such participant is participating, or reduce the rate or extend
the time of payment of interest or Commitment Commission thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof, or increase the amount
of the participant’s participation over the amount thereof then in effect (it
being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Commitments shall not constitute a change in
the terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (y) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement or (z) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the Credit
Documents) securing the Loans hereunder in which such participant is
participating.  In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.
 
(b)   Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (i) assign all or a portion of its Commitment and/or
its outstanding Loans to its (x) parent company and/or any affiliate of such
Lender which is at least 50% owned by such Lender or its parent company or
(y) in the case of any Lender that is a fund that invests in bank loans, any
other fund that invests in bank loans and is managed or advised by the same
investment advisor of such Lender or by an Affiliate of such investment advisor
or (z) to one or more Lenders, or (ii) assign with the consent of the Borrower
(which consent shall not be unreasonably withheld or delayed and shall not be
required if any Event of Default is then
 
 
 
 
54

--------------------------------------------------------------------------------

 
 
 
in existence) all, or if less than all, a portion equal to at least $5,000,000
in the aggregate for the assigning Lender or assigning Lenders, of such
Commitments and outstanding principal amount of Loans hereunder to one or more
Eligible Transferees (treating any fund that invests in bank loans and any other
fund that invests in bank loans and is managed or advised by the same investment
advisor of such fund or by an Affiliate of such investment advisor as a single
Eligible Transferee), each of which assignees shall become a party to this
Agreement as a Lender by execution of an Assignment and Assumption Agreement;
provided that (1) at such time Schedule I shall be deemed modified to reflect
the Commitments (and/or outstanding Loans, as the case may be) of such new
Lender and of the existing Lenders, (2)  new Notes will be issued, at the
Borrower’s expense, to such new Lender and to the assigning Lender upon the
request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 1.05 (with appropriate
modifications) to the extent needed to reflect the revised Commitments (and/or
outstanding Loans, as the case may be), (3) the consent of the Administrative
Agent shall be required in connection with any assignment pursuant to preceding
clause (ii) (which consent shall not be unreasonably withheld or delayed), and
(4) the Administrative Agent shall receive at the time of each such assignment,
from the assigning or assignee Lender, the payment of a non-refundable
assignment fee of $3,500.  To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments (it being understood that the
indemnification provisions under this Agreement (including, without limitation,
Sections 1.09, 1.10, 3.05, 13.01 and 13.06) shall survive as to such assigning
Lender).  To the extent that an assignment of all or any portion of a Lender’s
Commitments and related outstanding Obligations pursuant to Section 1.12 or this
Section 13.04(b) would, at the time of such assignment, result in increased
costs under Section 1.09, 1.10, or 3.05 from those being charged by the
respective assigning Lender prior to such assignment, then the Borrower shall
not be obligated to pay such increased costs (although the Borrower shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective assignment).
 
(c)   Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank and, with the
consent of the Administrative Agent, any Lender which is a fund may pledge all
or any portion of its Notes or Loans to a trustee for the benefit of investors
and in support of its obligation to such investors.
 
13.05   No Waiver; Remedies Cumulative.  No failure or delay on the part of the
Administrative Agent or any Lender or any holder of any Note in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower or any other Credit Party and the
Administrative Agent or any Lender or the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent or any Lender or the
holder of any Note would otherwise have.  No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent or
 
 
 
55

--------------------------------------------------------------------------------

 
 
 
any Lender or the holder of any Note to any other or further action in any
circumstances without notice or demand.
 
13.06   Payments Pro Rata.  (a)  Except as otherwise provided in this Agreement
(including Sections 2.02(b) and 3.02(iv)), the Administrative Agent agrees that
promptly after its receipt of each payment from or on behalf of the Borrower in
respect of any Obligations hereunder, it shall distribute such payment to the
Lenders (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.
 
(b)   Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans or
Commitment Commission, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
 
13.07   Calculations; Computations.  (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders).  In addition, all computations determining compliance with Sections
9.07 through 9.09, inclusive, shall utilize accounting principles and policies
in conformity with those in effect on the Effective Date (with the foregoing
generally accepted accounting principles, subject to the preceding proviso,
herein called “GAAP”).  Unless otherwise noted, all references in this Agreement
to “generally accepted accounting principles” shall mean generally accepted
accounting principles as in effect in the United States.
 
(b)   All computations of interest and Commitment Commission hereunder shall be
made on the basis of a year of 360 days for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest or Commitment Commission are payable.
 
13.08   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.  (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN CERTAIN OF THE VESSEL MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT
OF LAWS RULES (OTHER THAN TITLE 14
 
 
 
56

--------------------------------------------------------------------------------

 
 
 
OF ARTICLE 5 OF THE GENERAL OBLIGATIONS LAW).  ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE COUNTY OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS.  THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED MAIL, POSTAGE PREPAID,
TO THE BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, ANY LENDER OR
THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN
ANY OTHER JURISDICTION.  IF AT ANY TIME DURING WHICH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT REMAINS IN EFFECT, THE BORROWER DOES NOT MAINTAIN A REGULARLY
FUNCTIONING OFFICE IN NEW YORK CITY, IT WILL DULY APPOINT, AND AT ALL TIMES
MAINTAIN, AN AGENT IN NEW YORK CITY FOR THE SERVICE OF PROCESS OR SUMMONS, AND
WILL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS WRITTEN NOTICE OF THE
IDENTITY AND ADDRESS OF SUCH AGENT FOR SERVICE OF PROCESS OR SUMMONS; PROVIDED
THAT ANY FAILURE ON THE PART OF  THE BORROWER TO COMPLY WITH THE FOREGOING
PROVISIONS OF THIS SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR LIMIT THE SERVICE
OF PROCESS OR SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN THIS SECTION 13.08
OR OTHERWISE PERMITTED BY LAW.
 
(b)   THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
 
(c)   EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
 
 
 
 
57

--------------------------------------------------------------------------------

 
 
 
13.09   Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
 
13.10   Effectiveness.  This Agreement shall become effective on the date (the
“Effective Date”) on which the Borrower, the Administrative Agent and each of
the Lenders who are initially parties hereto shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered the
same to the Administrative Agent or, in the case of the Lenders, shall have
given to the Administrative Agent telephonic (confirmed in writing), written or
facsimile notice (actually received) at such office that the same has been
signed and mailed to it, which date shall be no later than April 16, 2010.  The
Administrative Agent will give the Borrower and each Lender prompt written
notice of the occurrence of the Effective Date.
 
13.11   Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
 
13.12   Amendment or Waiver; etc.  (a)  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto and the
Required Lenders, provided that no such change, waiver, discharge or termination
shall, without the consent of each Lender (with Obligations being directly
affected in the case of following clause (i) and, in the case of the following
clause (vi), to the extent that any such Lender would be required to make a Loan
in excess of its pro rata portion provided for in this Agreement or would
receive a payment or prepayment of Loans or a commitment reduction that (in any
case) is less than its pro rata portion provided for in this Agreement, in each
case, as a result of any such amendment, modification or waiver referred to in
the following clause (vi)), (i) extend the final scheduled maturity of any Loan
or Note, extend the timing for or reduce the principal amount of any repayment
pursuant to Section 3.03(b) or (c) or reduce the rate or extend the time of
payment of interest on any Loan or Note or Commitment Commission (except in
connection with the waiver of applicability of any post-default increase in
interest rates), or reduce the principal amount thereof (except to the extent
repaid in cash), (ii) release any Vessel Mortgage (except as expressly provided
in the Credit Documents), (iii) amend, modify or waive any provision of this
Section 13.12(a), (iv) reduce the percentage specified in the definition of
Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Loans and Commitments are included on the Effective
Date), (v) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement, (vi) amend, modify or waive Section
1.06 or amend, modify or waive any other provision in this Agreement to the
extent providing for payments or prepayments of Loans or reductions in
Commitments, in each case, to be applied pro rata among the Lenders entitled to
such payments or prepayments of Loans or reductions in Commitments (it being
understood that the provision of additional extensions of credit pursuant to
this Agreement, or the waiver of reduction or any
 
 
 
58

--------------------------------------------------------------------------------

 
 
 
mandatory prepayment of Loans by the Required Lenders shall not constitute an
amendment, modification or waiver for purposes of this clause (vi)), or
(vii) release any Subsidiary Guarantor from a Guaranty; provided, further, that
no such change, waiver, discharge or termination shall (x) increase the
Commitments of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase in the Commitment of such Lender), (y) without the consent of each
Agent, amend, modify or waive any provision of Section 12 as same applies to
such Agent or any other provision as same relates to the rights or obligations
of such Agent or (z) without the consent of the Security Trustee, amend, modify
or waive any provision relating to the rights or obligations of the Security
Trustee.
 
(b)   If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clauses (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 1.12 so long as at the time
of such replacement, each such Replacement Lender consents to the
proposed  change, waiver, discharge or termination or (B) terminate such
non-consenting Lender’s Commitment, and repay such non-consenting Lender’s
outstanding Loans, in accordance with Sections 2.02(b) and/or 3.02(iv), provided
that, unless the Commitments are terminated, and Loans repaid, pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Commitments and/or outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B) the Required
Lenders (determined before giving effect to the proposed action) shall
specifically consent thereto, provided, further, that in any event the Borrower
shall not have the right to replace a Lender, terminate its Commitment or repay
its Loans solely as a result of the exercise of such Lender’s rights (and the
withholding of any required consent by such Lender) pursuant to the second
proviso to Section 13.12(a).
 
13.13   Survival.  All indemnities set forth herein including, without
limitation, in Sections 1.09, 1.10, 3.05, 13.01 and 13.06 shall, subject to
Section 13.15 (to the extent applicable), survive the execution, delivery and
termination of this Agreement and the Notes and the making and repayment of the
Loans.
 
13.14   Domicile of Loans.  Each Lender may transfer and carry its Loans at, to
or for the account of any office, Subsidiary or Affiliate of such
Lender.  Notwithstanding anything to the contrary contained herein, to the
extent that a transfer of Loans pursuant to this Section 13.14 would, at the
time of such transfer, result in increased costs under Section 1.09, 1.10, or
3.05 from those being charged by the respective Lender prior to such transfer,
then the Borrower shall not be obligated to pay such increased costs (although
the Borrower shall be
 
 
 
59

--------------------------------------------------------------------------------

 
 
 
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective transfer).
 
13.15   Limitation on Additional Amounts, etc.  Notwithstanding anything to the
contrary contained in Sections 1.09, 1.10 or 3.05 of this Agreement, unless a
Lender gives notice to the Borrower that it is obligated to pay an amount under
any such Section within one year after the later of (x) in the case of Taxes,
the date the Lender receives notice from the relevant taxing authority of the
respective increased cost, Tax, loss, expense or liability, and in all other
cases the date the Lender incurs the respective increased cost, loss, expense or
liability, reduction in amounts received or receivable or reduction in return on
capital or (y) the date such Lender has actual knowledge of its incurrence of
the respective increased costs, Taxes, loss, expense or liability, reductions in
amounts received or receivable or reduction in return on capital, then such
Lender shall only be entitled to be compensated for such amount by the Borrower
pursuant to said Section 1.09, 1.10, or 3.05, as the case may be, to the extent
the costs, Taxes, loss, expense or liability, reduction in amounts received or
receivable or reduction in return on capital are incurred or suffered on or
after the date which occurs one year prior to such Lender giving notice to the
Borrower that it is obligated to pay the respective amounts pursuant to said
Section 1.09, 1.10, or 3.05, as the case may be.  This Section 13.15 shall have
no applicability to any Section of this Agreement other than said Sections 1.09,
1.10, and 3.05.
 
13.16   Confidentiality.  (a)  Subject to the provisions of clause (b) of this
Section 13.16, each Lender agrees that it will use its best efforts not to
disclose without the prior consent of the Borrower (other than to its employees,
auditors, advisors or counsel or to another Lender if the Lender or such
Lender’s holding or parent company or board of trustees in its sole discretion
determines that any such party should have access to such information, provided
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender) any  information with respect to the Borrower or any
of its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document, provided that any Lender may disclose
any such information (a) as has become generally available to the public other
than by virtue of a breach of this Section 13.16(a) by the respective Lender,
(b) as may be required in any report, statement or testimony submitted to any
municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (c) as may be required in respect to
any summons or subpoena or in connection with any litigation, (d) in order to
comply with any law, order, regulation or ruling applicable to such Lender,
(e) to the Administrative Agent or the Security Trustee and (f) to any
prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Notes or Commitments or any
interest therein by such Lender, provided that such prospective transferee
expressly agrees to be bound by the confidentiality provisions contained in this
Section 13.16.
 
(b)   The Borrower hereby acknowledges and agrees that each Lender may share
with any of its affiliates any information related to the Borrower or any of its
Subsidiaries (including, without limitation, any nonpublic customer information
regarding the creditworthiness of the Borrower or its Subsidiaries), provided
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender.
 
 
 
60

--------------------------------------------------------------------------------

 
 
 
13.17   Register.  The Borrower hereby designates the Administrative Agent to
serve as the Borrower’s agent, solely for purposes of this Section 13.17, to
maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders
and each repayment and prepayment in respect of the principal amount of the
Loans of each Lender.  Failure to make any such recordation, or any error in
such recordation shall not affect the Borrower’s obligations in respect of such
Loans.  With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor.  The registration of assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b).  Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note
evidencing such Loan, and thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the assigning or transferor Lender and/or
the new Lender.  The Borrower agrees to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.17, except
to the extent caused by the Administrative Agent’s own gross negligence or
willful misconduct.
 
13.18   Judgment Currency.  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder or under
any of the Notes in the currency expressed to be payable herein or under the
Notes (the “specified currency”) into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s New York office on the
Business Day preceding that on which final judgment is given.  The obligations
of the Borrower in respect of any sum due to any Lender or the Administrative
Agent hereunder or under any Note shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency such Lender or the Administrative Agent (as the case may be) may in
accordance with normal banking procedures purchase the specified currency with
such other currency; if the amount of the specified currency so purchased is
less than the sum originally due to such Lender or the Administrative Agent, as
the case may be, in the specified currency, the Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency, such Lender or the Administrative Agent, as the case may be, agrees to
remit such excess to the Borrower.
 
 
 
61

--------------------------------------------------------------------------------

 
 
 
13.19   Language.  All correspondence, including, without limitation, all
notices, reports and/or certificates, delivered by any Credit Party to the
Administrative Agent, the Security Trustee or any Lender shall, unless otherwise
agreed by the respective recipients thereof, be submitted in the English
language or, to the extent the original of such document is not in the English
language, such document shall be delivered with a certified English translation
thereof.
 
13.20   Waiver of Immunity.  The Borrower, in respect of itself, each other
Credit Party, its and their process agents, and its and their properties and
revenues, hereby irrevocably agrees that, to the extent that the Borrower, any
other Credit Party or any of its or their properties has or may hereafter
acquire any right of immunity from any legal proceedings, whether in the United
States, the Republic of the Marshall Islands or elsewhere, to enforce or collect
upon the Obligations of the Borrower or any other Credit Party related to or
arising from the transactions contemplated by any of the Credit Documents,
including, without limitation, immunity from service of process, immunity from
jurisdiction or judgment of any court or tribunal, immunity from execution of a
judgment, and immunity of any of its property from attachment prior to any entry
of judgment, or from attachment in aid of execution upon a judgment, the
Borrower, for itself and on behalf of the other Credit Parties, hereby expressly
waives, to the fullest extent permissible under applicable law, any such
immunity, and agrees not to assert any such right or claim in any such
proceeding, whether in the United States, the Republic of the Marshall Islands
or elsewhere.
 
13.21   USA PATRIOT Act Notice.  Each Lender hereby notifies each Credit Party
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.:
107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is required
to obtain, verify, and record information that identifies each Credit Party,
which information includes the name of each Credit Party and other information
that will allow such Lender to identify each Credit Party in accordance with the
PATRIOT Act, and each Credit Party agrees to provide such information from time
to time to any Lender.
 
*     *     *
 
 
62

 
 
 

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
 
 
BALTIC TRADING LIMITED,
    as Borrower
 
 
By: /s/ John C. Wobensmith
   Name: John C. Wobensmith
   Title:   President, Chief Financial Officer, Principal
   Accounting Officer, Secretary, and Treasurer
   Address:
   c/o Genco Shipping & Trading Limited
   299 Park Avenue, 20th Floor
   New York, NY 10171
   Telephone: (646) 443-8550
   Facsimile:  (646) 443-8551
   E-mail:  John.Wobensmith@gencoshipping.com

 



















 
 



 
NORDEA BANK FINLAND PLC, acting through its New
   York branch, as Administrative Agent and Security
   Trustee

 
 
 
By: /s/ Hans Chr. Kjelsrud
   Name: Hans Chr. Kjelsrud
   Title: Executive Vice President

 
 
 
By: /s/ Colleen Durkin
   Name: Colleen Durkin
   Title: First Vice President

 


 

 
 

--------------------------------------------------------------------------------

 



 
 
 
NORDEA BANK FINLAND PLC,
    acting through its New York branch, as Lender

 
 
 
By: /s/ Hans Chr. Kjelsrud
   Name: Hans Chr. Kjelsrud
   Title: Executive Vice President

 
 
 
By: /s/ Colleen Durkin
   Name: Colleen Durkin
   Title: First Vice President

 


 

 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
DEFINITIONS
 
PART I


 
RULES OF CONSTRUCTION
 
The following rules of usage shall apply to the Credit Agreement, the Notes and
the other Credit Documents (and each appendix, schedule, exhibit and annex
thereto) unless otherwise required by the context or unless otherwise specified
therein:
 
1.  
Unless otherwise specified, definitions set forth herein, in the Credit
Agreement, the Notes or any other Credit Document shall be equally applicable to
the singular and plural forms of the terms defined.



2.  
References to any Person in the Credit Agreement, the Note or any other Credit
Document shall include such Person, its successors and permitted assigns and
transferees.



3.  
References to any law in the Credit Agreement, the Notes or any other Credit
Document shall include any amendment or modification to such law and any rules
or regulations issued thereunder or any law enacted in substitution or
replacement thereof.



4.  
Words such as “hereunder”, “hereto”, “hereof” and “herein” and other words of
like import used in the Credit Agreement, the Notes or any other Credit Document
shall, unless the context clearly indicates to the contrary, refer to the whole
of such document and not to any particular article, section, subsection,
paragraph or clause thereof.

PART II
 
GLOSSARY OF TERMS
 
“Acceptable Flag Jurisdiction” shall have the meaning provided in Section 8.14.
 
“Acceptable Replacement Vessel” shall mean, with respect to an Initial Vessel
(or, if an Initial Vessel was already the subject of a Vessel Exchange, an
Acceptable Replacement Vessel), any other vessel with an equal or greater fair
market value than the Appraised Value of such Initial Vessel (or such Acceptable
Replacement Vessel, if applicable); provided that such Acceptable Replacement
Vessel must (i) be of the same type and the same or lesser age as the Initial
Vessel (or the Acceptable Replacement Vessel, if applicable) it replaces,
(ii) have a class complying with the requirements of Section 8.14, (iii) be
registered and flagged in an Acceptable Flag Jurisdiction and (iv) be acceptable
to the Required Lenders (provided that the Required Lenders shall not
unreasonably withhold or delay such determination).  Any vessel
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
 
not meeting the requirements of (i)-(iv) but otherwise acceptable to the
Required Lenders (provided that the Required Lenders shall not unreasonably
withhold or delay such determination) shall be an Acceptable Replacement Vessel.
 
“Additional Vessels” shall mean dry bulk carriers owned by the Borrower or any
Subsidiary Guarantor that are (i) between 25,000 and 180,000 dwt and (ii) no
greater than 10 years in age at the time of acquisition thereof.
 
“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto.
 
“Affiliate” shall mean, with respect to any Person, any other Person (including,
for purposes of Section 9.06 only, all directors, officers and partners of such
Person) directly or indirectly controlling, controlled by, or under direct or
indirect common control with, such Person; provided, however, that for purposes
of Section 9.06, an Affiliate of the Borrower shall include any Person that
directly or indirectly owns more than 5% of any class of the capital stock of
the Borrower and any officer or director of the Borrower or any of its
Subsidiaries.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise.  Notwithstanding anything to the
contrary contained above, for purposes of Section 9.06, neither the
Administrative Agent, nor the Security Trustee, nor any Lender (or any of their
respective affiliates) shall be deemed to constitute an Affiliate of the
Borrower or its Subsidiaries in connection with the Credit Documents or its
dealings or arrangements relating thereto.
 
“Agents” shall mean, collectively, the Administrative Agent and the Security
Trustee.
 
“Aggregate Appraised Value” shall mean at any time, the sum of the Appraised
Value of the Initial Vessels and any Acceptable Replacement Vessels owned by the
Borrower and its Subsidiaries at such time.
 
“Agreement” shall have the meaning provided in the first paragraph of this
Agreement, as modified, supplemented, amended or restated from time to time.
 
“Annex VI” shall mean Regulations for the Prevention of Air Pollution from Ships
to the International Convention for the Prevention of Pollution from Ships 1973
(as modified in 1978 and 1997).
 
“Applicable Margin” shall mean 3.25% per annum.
 
“Appraisal” shall mean, with respect to a Vessel, a written appraisal by an
Approved Appraiser of the fair market value of such Vessel on an individual
charter free basis.
 
“Appraised Value” of any Initial Vessel and any Acceptable Replacement Vessel at
any time shall mean the arithmetic average of the fair market values of such
Initial Vessel or
 
 
 
 
A-2

--------------------------------------------------------------------------------

 
 
 
Acceptable Replacement Vessel on an individual charter free basis as set forth
on the Appraisals of at least two Approved Appraisers most recently delivered
to, or obtained by, the Administrative Agent prior to such time pursuant to
Sections 5.11(vi), 8.01(c) and 9.02(i) or the definition of Vessel Exchange.
 
“Approved Appraiser” shall mean Lorentzen & Stemoco AS, H. Clarksons & Company
Limited (so long as the Lenders may rely on any appraisal provided thereby),
Fearnleys Ltd., R.S. Platou Shipbrokers a.s., ICAP Hyde & Company, Ltd., Simpson
Spence & Young Ltd. or such other independent appraisal firm as may be
acceptable to the Required Lenders.
 
“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed).
 
“Assignment of Charters” shall have the meaning provided in the Assignment of
Earnings and substantially in the form of Exhibit B to the Assignment of
Earnings.
 
“Assignment of Earnings” shall mean the assignment in respect of the earnings of
the Initial Vessels or Acceptable Replacement Vessels from any and all sources
to be executed by the relevant Subsidiary Guarantor in favor of the Security
Trustee pursuant to Section 5.05 and substantially in the form Exhibit H-1.
 
“Assignment of Insurances” shall mean the assignment in respect of the
insurances of the Initial Vessels or Acceptable Replacement Vessels to be
executed by the relevant Subsidiary Guarantor in favor of the Security Trustee
pursuant to Section 5.05 and substantially in the form Exhibit H-2.
 
“Authorized Officer” shall mean, with respect to (i) the delivery of Notices of
Borrowing, the chairman of the board, or the treasurer of the Borrower, or any
other officer of the Borrower designated in writing to the Administrative Agent
by the chief executive officer, president or treasurer of the Borrower as being
authorized to give notices under this Agreement, (ii) delivery of financial
documents and officer’s certificates pursuant to this Agreement, the chairman of
the board, the president, any vice president, the treasurer, any other financial
officer or an authorized manager of any Credit Party and (iii) any other matter
in connection with this Agreement or any other Credit Document, any officer (or
a Person or Persons so designated by any two officers) of any Credit Party, in
each case to the extent reasonably acceptable to the Administrative Agent.
 
“Availability Termination Date” shall mean the date that is one month before the
Maturity Date, or such other later date as the Lenders and the Borrower may
agree.
 
“Bankruptcy Code” shall have the meaning provided in Section 10.05.
 
“Base Rate” shall mean, for any day, a rate of interest per annum equal to the
higher of (i) the Prime Rate for such day and (ii) the sum of the Federal Funds
Rate for such day plus ½ of 1% per annum.
 
 
 
 
A-3

--------------------------------------------------------------------------------

 
 
 
“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.
 
“Borrowing” shall mean the borrowing of Loans from all the Lenders on a given
date having the same Interest Period.
 
“Borrowing Date” shall mean each date on which Loans are incurred by the
Borrower.
 
“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York City or London a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close.
 
“Capitalized Lease Obligations” of any Person shall mean all rental obligations
which, under generally accepted accounting principles, are or will be required
to be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.
 
“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (ii) above, (iv) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than one year after the date of acquisition by such Person, and
(v) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (i) through (iv)
above.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§ 9601 et seq.
 
“Change of Control” shall mean (i) the Borrower shall at any time and for any
reason fail to own, directly or indirectly, 100% of the capital stock or other
equity interests of each Subsidiary Guarantor, (ii) the sale, lease or transfer
of all or substantially all of the Borrower’s assets to any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act), (iii) the
liquidation or dissolution of the Borrower, (iv) any Person or group (as such
term is used in Section 13(d)(3) of the Exchange Act), other than one or more of
the Permitted Holders, shall at any time become the owner, directly or
indirectly, beneficially or of
 
 
 
A-4

--------------------------------------------------------------------------------

 
 
 
record, of shares representing more than 30% of the outstanding voting or
economic equity interests of the Borrower, (v) the replacement of a majority of
the directors on the board of directors of the Borrower over a two-year period
from the directors who constituted the board of directors of the Borrower at the
beginning of such period, and such replacement shall not have been approved by a
vote of at least a majority of the board of directors of the Borrower then still
in office who either were members of such board of directors at the beginning of
such period or whose election as a member of such Board of Directors was
previously so approved, (vi) a “change of control” or similar event shall occur
as provided in any outstanding Indebtedness of Borrower or any of its
Subsidiaries (or the documentation governing the same), (vii) the Borrower’s
common stock shall cease to be traded on the New York Stock Exchange or any
other internationally recognized stock exchange or (viii) the Permitted Holders,
collectively, are no longer the owners, directly or indirectly, beneficially or
of record, of shares representing more than 30% of the outstanding voting
interests of the Borrower.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
 
“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Earnings and Insurance Collateral, all Initial Vessels
or Acceptable Replacement Vessels, and all cash and Cash Equivalents at any time
delivered as collateral thereunder or as required hereunder.
 
“Collateral Disposition” shall mean (i) the sale, lease, transfer or other
disposition other than pursuant to a charter by the Borrower or any Subsidiary
Guarantor to any Person other than the Borrower or a Subsidiary Guarantor of any
Initial Vessel or Acceptable Replacement Vessel or (ii) any Event of Loss.
 
“Commitment” shall mean, for each Lender, the amount set forth opposite such
Lender’s name in Schedule I hereto, as same may be (x) reduced from time to time
pursuant to Sections 2.02, 2.03 and/or 10 or (y) adjusted from time to time as a
result of assignments to or from such Lender pursuant to Section 1.12 or 13.04.
 
“Commitment Commission” shall have the meaning provided in Section 2.01(a).
 
“Commitment Commission Payment Date” shall mean the last Business Day of each
March, June, September and December, commencing with June 30, 2010, and through,
and including, the Availability Termination Date.
 
“Consolidated Net Worth” shall mean the Net Worth of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP after
appropriate deduction for any minority interests in Subsidiaries.
 
 
 
 
A-5

--------------------------------------------------------------------------------

 
 
 
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business and any products warranties extended in the ordinary
course of business.  The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made (or, if the
less, the maximum amount of such primary obligation for which such Person may be
liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.
 
“Credit Documents” shall mean this Agreement, each Note, each Security Document,
the Guaranty and, after the execution and delivery thereof, each additional
guaranty or additional security document executed pursuant to Section 8.11.
 
“Credit Party” shall mean the Borrower, each Subsidiary Guarantor, and any other
Subsidiary of the Borrower which at any time executes and delivers any Credit
Document.
 
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
 
“Dividend” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to its stockholders, partners
or members or authorized or made any other distribution, payment or delivery of
property (other than common stock or the right to purchase any of such stock of
such Person) or cash to its stockholders, partners or members as such, or
redeemed, retired, purchased or otherwise acquired, directly or indirectly, for
a consideration any shares of any class of its capital stock or partnership or
membership interests outstanding on or after the Effective Date (or any options
or warrants issued by such Person with respect to its capital stock), or set
aside any funds for any of the foregoing purposes, or shall have permitted any
of its Subsidiaries to purchase or otherwise acquire for a consideration any
shares of any class of the capital stock of, or equity interests in, such Person
outstanding on or after the Effective Date (or any options or warrants issued by
such Person with respect to its capital stock or other equity
interests).  Without limiting the foregoing, “Dividends” with respect to any
Person shall also include all payments made or required to be
 
 
 
 
A-6

--------------------------------------------------------------------------------

 
 
 
made by such Person with respect to any stock appreciation rights, plans, equity
incentive or achievement plans or any similar plans or setting aside of any
funds for the foregoing purposes.
 
“DOC” means a document of compliance issued to an Operator in accordance with
Rule 13 of the ISM Code.
 
“Dollars” and the sign “$” shall each mean lawful money of the United States.
 
“Earnings and Insurance Collateral” shall mean all “Earnings Collateral” and
“Insurance Collateral”, as the case may be, as defined in the respective
Assignment of Earnings and the respective Assignment of Insurances.
 
“Effective Date” shall have the meaning provided in Section 13.10.
 
“Eligible Transferee” shall mean and include a commercial bank, insurance
company, financial institution, fund or other Person which regularly purchases
interests in loans or extensions of credit of the types made pursuant to this
Agreement, any other Person which would constitute a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act as in effect on
the Effective Date or other “accredited investor” (as defined in Regulation D of
the Securities Act).
 
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.
 
“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Borrower or any
of its Subsidiaries, relating to the environment, and/or Hazardous Materials,
including, without limitation, CERCLA; OPA; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq.; the Hazardous Material Transportation Act, 49
U.S.C. § 1801 et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq. (to the extent it regulates occupational exposure to Hazardous
Materials); and any state and local or foreign counterparts or equivalents, in
each case as amended from time to time.
 
 
 
A-7

--------------------------------------------------------------------------------

 
 
 
 
“Environmental Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or migration into the environment.
 
“Equity Interests” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including any preferred stock,
any limited or general partnership interest and any limited liability company
membership interest.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
 
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or (o)
of the Code.
 
“Event of Default” shall have the meaning provided in Section 10.
 
“Event of Loss” shall mean any of the following events:  (x) the actual or
constructive total loss of an Initial Vessel or Acceptable Replacement Vessel or
the agreed or compromised total loss of an Initial Vessel or Acceptable
Replacement Vessel; or (y) the capture, condemnation, confiscation, requisition,
purchase, seizure or forfeiture of, or any taking of title to, an Initial Vessel
or Acceptable Replacement Vessel.  An Event of Loss shall be deemed to have
occurred:  (i) in the event of an actual loss of an Initial Vessel or Acceptable
Replacement Vessel, at the time and on the date of such loss or if that is not
known at noon Greenwich Mean Time on the date which such Initial Vessel was last
heard from; (ii) in the event of damage which results in a constructive or
compromised or arranged total loss of an Initial Vessel or Acceptable
Replacement Vessel, at the time and on the date of the event giving rise to such
damage; or (iii) in the case of an event referred to in clause (y) above, at the
time and on the date on which such event is expressed to take effect by the
Person taking such action.  Notwithstanding the foregoing, if such Initial
Vessel or Acceptable Replacement Vessel shall have been returned to any Credit
Party following any event referred to in clause (y) above prior to the date upon
which a mandatory repayment of the Loans is required to be made under Section
3.03 hereof, no Event of Loss shall be deemed to have occurred by reason of such
event.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934.
 
“Facility Amount” shall mean the amount of the credit facility granted by the
Lenders to the Borrower pursuant to this Credit Agreement available to the
Borrower from time to time pursuant to the terms hereof in principal amount at
no time to exceed One Hundred Million United States Dollars (US$100,000,000).
 
 
 
 
A-8

--------------------------------------------------------------------------------

 
 
 
“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:00 A.M. (New York time) on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.
 
“Fee Letter” shall mean the fee letter dated February 25, 2010 entered into by
and between the Borrower and the Administrative Agent in respect of the fees to
be paid by the Borrower.
 
“Final Payment” means the amount equal to the sum of (i) all amounts necessary
to repay the respective Loans in full plus (ii) all amounts necessary to repay
accrued but unpaid interest and (iii) any other amounts owing by the Borrower to
the Lenders pursuant to or in connection with this Agreement or any Security
Document.
 
“Flag Jurisdiction Transfer” shall mean the transfer of the registration and
flag of an Initial Vessel or Acceptable Replacement Vessel from one Acceptable
Flag Jurisdiction to another Acceptable Flag Jurisdiction, provided that the
following conditions are satisfied with respect to such transfer:
 
(i)   On each Flag Jurisdiction Transfer Date, the Credit Party which is
consummating a Flag Jurisdiction Transfer on such date shall have duly
authorized, executed and delivered, and caused to be recorded in the appropriate
vessel registry a Vessel Mortgage with respect to the Initial Vessel or
Acceptable Replacement Vessel, as the case may be, being transferred (the
“Transferred Vessel”) and such Vessel Mortgage shall be effective to create in
favor of the Security Trustee and/or the Lenders a legal, valid and enforceable
first priority security interest, in and lien upon such Transferred Vessel,
subject only to Permitted Liens.  All filings, deliveries of instruments and
other actions necessary or desirable in the reasonable opinion of the Security
Trustee to perfect and preserve such security interests shall have been duly
effected and the Security Trustee shall have received evidence thereof in form
and substance reasonably satisfactory to the Security Trustee.
 
(ii)   On each Flag Jurisdiction Transfer Date, the Administrative Agent shall
have received from counsel to the Credit Parties consummating the relevant Flag
Jurisdiction Transfer reasonably satisfactory to the Administrative Agent
practicing in those jurisdictions in which the Transferred Vessel is registered
and/or the Credit Party owning such Transferred Vessel is organized, opinions
which shall be addressed to the Administrative Agent and each of the Lenders and
dated such Flag Jurisdiction Transfer Date, which shall (x) be in form and
substance reasonably acceptable to the Administrative Agent and (y) cover the
 
 
 
A-9

--------------------------------------------------------------------------------

 
 
 
perfection of the security interests granted pursuant to the Vessel Mortgage(s)
and such other matters incident thereto as the Administrative Agent may
reasonably request.
 
(iii)   On each Flag Jurisdiction Transfer Date:
 
(A)   The Administrative Agent shall have received (x) certificates of ownership
from appropriate authorities showing (or confirmation updating previously
reviewed certificates and indicating) the registered ownership of the
Transferred Vessel transferred on such date by the relevant Subsidiary Guarantor
and (y) the results of maritime registry searches with respect to the
Transferred Vessel transferred on such date, indicating no record liens other
than Liens in favor of the Security Trustee and/or the Lenders and Permitted
Liens; and
 
(B)   The Administrative Agent shall have received a report, in form and scope
reasonably satisfactory to the Administrative Agent, from a firm of independent
marine insurance brokers reasonably acceptable to the Administrative Agent with
respect to the insurance maintained by the Credit Party in respect of the
Transferred Vessel transferred on such date, together with a certificate from
such broker certifying that such insurances (i) are placed with such insurance
companies and/or underwriters and/or clubs, in such amounts, against such risks,
and in such form, as are customarily insured against by similarly situated
insureds for the protection of the Administrative Agent and/or the Lenders as
mortgagee and (ii) conform with the insurance requirements of the respective
Vessel Mortgages.
 
(iv)   On or prior to each Flag Jurisdiction Transfer Date, the Administrative
Agent shall have received a certificate, dated the Flag Jurisdiction Transfer
Date, signed by an Authorized Officer, member or general partner of the Credit
Party consummating such Flag Jurisdiction Transfer, certifying that (A) all
necessary governmental (domestic and foreign) and third party approvals and/or
consents in connection with the Flag Jurisdiction Transfer being consummated on
such date and otherwise referred to herein shall have been obtained and remain
in effect, (B) there exists no judgment, order, injunction or other restraint
prohibiting or imposing materially adverse conditions upon such Flag
Jurisdiction Transfer or the other transactions contemplated by this Agreement
and (C) copies of resolutions approving the Flag Jurisdiction Transfer of such
Credit Party and any other matters the Administrative Agent may reasonably
request.
 
(v)   On each Flag Jurisdiction Transfer Date, the Administrative Agent shall
have received such other agreements, documents and certificates as it shall have
reasonably requested.
 
“Flag Jurisdiction Transfer Date” shall mean the date on which a Flag
Jurisdiction Transfer occurs.
 
 
 
 
A-10

--------------------------------------------------------------------------------

 
 
 
“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
 
“GAAP” shall have the meaning provided in Section 13.07(a).
 
“Genco” shall mean Genco Shipping & Trading Limited, a corporation organized and
existing under the laws of the Republic of Marshall Islands.
 
“Genco Investments” shall mean Genco Investments LLC.
 
“Guaranty” shall have the meaning provided in Section 5.03.
 
“Hazardous Materials” shall mean: (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws.
 
“IAPPC” shall mean a valid international air pollution prevention certificate
for a vessel issued under Annex VI.
 
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit
(including letters of credit) issued for the account of such Person and all
unpaid drawings (including unpaid drawings) in respect of such letters of
credit, (iii) all Indebtedness of the types described in clause (i), (ii), (iv),
(v), (vi) or (vii) of this definition secured by any Lien on any property owned
by such Person, whether or not such Indebtedness has been assumed by such Person
(to the extent of the value of the respective property), (iv) the aggregate
amount required to be capitalized under leases under which such Person is the
lessee, (v) all obligations of such person to pay a specified purchase price for
goods or services, whether or not delivered or accepted, i.e., take-or-pay and
similar obligations, (vi) all Contingent Obligations of such Person and
(vii) all obligations under any Interest Rate Protection Agreement or Other
Hedging Agreement or under any similar type of agreement;
 
 
 
A-11

--------------------------------------------------------------------------------

 
 
 
provided that Indebtedness shall in any event not include trade payables and
expenses accrued in the ordinary course of business.
 
“Initial Vessels” shall mean the six (6) dry bulk carriers that are set out in
Schedule III hereto.
 
“Interest Determination Date” shall mean, with respect to any Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
Loan.
 
“Interest Period” shall have the meaning provided in Section 1.08.
 
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.
 
“Investments” shall have the meaning provided in Section 9.05.
 
“ISM Code” means in relation to its application to the Borrower and Subsidiary
Guarantors, the Initial Vessel and its operation:
 
(a)   ‘The International Management Code for the Safe Operation of Ships and for
Pollution Prevention’, currently known or referred to as the ‘ISM Code’, adopted
by the Assembly of the International Maritime Organization by Resolution
A.741(18) on 4 November 1993 and incorporated on 19 May 1994 into Chapter IX of
the International Convention for the Safety of Life at Sea 1974 (SOLAS 1974);
and
 
all further resolutions, circulars, codes, guidelines, regulations and
recommendations which are now or in the future issued by or on behalf of the
International Maritime Organization or any other entity with responsibility for
implementing the ISM Code, including without limitation, the ‘Guidelines on
implementation or administering of the International Safety Management (ISM)
Code by Administrations’ produced by the International Maritime Organization
pursuant to Resolution A.788(19) adopted on 25 November 1995, as the same may be
amended, supplemented or replaced from time to time.
 
“ISPS Code” means the International Ship and Port Facility Security Code
constituted pursuant to resolution A.924(22) of the International Maritime
Organization (“IMO”) adopted by a diplomatic conference of the IMO on Maritime
Security on 13 December 2002 and now set out in Chapter XI-2 of the Safety of
Life at Sea Convention (SOLAS) 1974 (as amended) adopted on July 1, 2004.
 
“ISSC” shall mean a valid and current International Ship Security Certificate
issued under the ISPS Code.
 
 
 
A-12

--------------------------------------------------------------------------------

 
 
 
“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
 
“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person which becomes a “Lender” hereunder pursuant to 13.04(b).
 
“Lender Default” shall mean (i) the refusal (which has not been retracted) or
other failure (which has not been cured) of a Lender to make available its
portion of any Borrowing required to be made in accordance with the terms of
this Agreement as then in effect or (ii) a Lender having notified in writing the
Borrower and/or the Administrative Agent that it does not intend to comply with
its obligations under Section 1.01.
 
“LIBOR” shall mean the rate for deposits of Dollars for a period equivalent to
the relevant Interest Period at or about 11:00 A.M. (London time) on the second
Business Day before the first day of such period as set by the British Bankers’
Association as published on Reuters screen BBALIBOR; provided that if on such
date no such rate is available from the British Bankers’ Association for the
relevant Interest Period, LIBOR for such period shall be the rate quoted by the
Administrative Agent as the offered rate for deposits of Dollars in an amount
approximately equal to the amount in relation to which LIBOR is to be determined
for a period equivalent to the relevant Interest Period to prime banks in the
London Interbank Market at or about 11:00 A.M. (London time) on the second
Business Day before the first day of such period (and the Administrative Agent
shall inform the Borrower of such rate on such date).
 
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).
 
“Loan” shall have the meaning provided in Section 1.01.
 
“Management Agreement” shall mean the management agreement between the Borrower
and Manager dated March 15, 2010, as amended, and pursuant to which the Manager
provides strategic, commercial, technical, financial and administrative services
to the Borrower.
 
“Manager” shall mean Genco and/or one or more of its Affiliates that will
provide.
 
“Margin Stock” shall have the meaning provided in Regulation U.
 
“Material Adverse Effect” shall mean a material adverse effect on the
(i) Transaction, (ii) business, property, assets, liabilities, condition
(financial or otherwise), operations or prospects (x) of the Initial Vessels or
Acceptable Replacement Vessels or (y) the Borrower and the Subsidiary Guarantors
taken as a whole, (iii) the rights and remedies of the
 
 
 
 
A-13

--------------------------------------------------------------------------------

 
 
 
Administrative Agent or the Lenders or (iv) the ability of any Credit Party to
perform its obligations under the Credit Documents to which it is a party.
 
“Maturity Date” shall mean the fourth anniversary of the Effective Date.
 
“Minimum Borrowing Amount” shall mean $5,000,000 with any additional drawings in
increments of $1,000,000
 
“Minimum Consolidated Net Worth” shall mean not less than the sum of (i) Seventy
Five percent (75%) of the net proceeds of the initial public offering of the
Borrower’s stock, plus (ii) the Seventy Five Million Dollar $75,000,000 equity
contribution from Genco Investments, plus (iii) 50% of the value of any
subsequent primary equity offerings of the Borrower.
 
“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.
 
“Multiemployer Plan” shall mean a Plan which is defined in Section 3(37) of
ERISA.
 
“NAIC” shall mean the National Association of Insurance Commissioners (and its
successors from time to time).
 
“Net Worth” shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with GAAP, constitutes
stockholders’ equity, but excluding any treasury stock.
 
“Note” shall have the meaning provided in Section 1.05(a).
 
“Notice of Borrowing” shall have the meaning provided in Section 1.03(a).
 
“Notice Office” shall mean the office of the Administrative Agent located at 437
Madison Avenue, New York, NY 10022, or such other office as the Administrative
Agent may hereafter designate in writing as such to the other parties hereto.
 
“Obligations” shall mean all amounts owing to the Administrative Agent, the
Security Trustee or any Lender pursuant to the terms of this Agreement or any
other Credit Document.
 
“OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et
seq.
 
“Operating Account” shall mean all of the Subsidiary Guarantors’ deposit
accounts maintained with Nordea Bank Finland Plc, New York Branch or any other
financial institution reasonably acceptable to the Administrative Agent.
 
 
 
 
 
A-14

--------------------------------------------------------------------------------

 
 
 
“Operator” shall mean, in respect of the Initial Vessels or Acceptable
Replacement Vessels, the Person who is concerned with the operation of the
Initial Vessels or Acceptable Replacement Vessels and falls within the
definition of “Company” as set out in Rule 1.1.2 of the ISM Code.
 
“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements, forward freight agreements or other
similar agreements or arrangements designed to protect against the fluctuations
in currency or commodity values.
 
“PATRIOT Act” shall have the meaning provided in Section 13.21.
 
“Payment Office” shall mean the office of the Administrative Agent located at
437 Madison Avenue, New York, NY 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
 
“Permitted Encumbrance” shall mean easements, rights-of-way, restrictions,
encroachments, exceptions to title and other similar charges or encumbrances on
any Initial Vessel or Acceptable Replacement Vessel or any other property of the
Borrower or any of its Subsidiaries arising in the ordinary course of business
which do not materially detract from the value of such Initial Vessel or the
property subject thereto.
 
“Permitted Holders” shall mean (i) Peter Georgiopoulos (including his immediate
family members and trusts for his benefit and/or for the benefit of his
immediate family members) and any corporation or other entity directly or
indirectly controlled by Peter Georgiopoulos and (ii) Genco.
 
“Permitted Liens” shall have the meaning provided in Section 9.01.
 
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
 
“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or a Subsidiary of the Borrower or any ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which the Borrower, or a Subsidiary of the Borrower or any ERISA
Affiliate maintained, contributed to or had an obligation to contribute to such
plan.
 
“Pledge Agreement” shall have the meaning provided in Section 5.04.
 
 
 
 
A-15

--------------------------------------------------------------------------------

 
 
 
“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.
 
“Pledged Securities” shall mean “Securities” as defined in the Pledge Agreement
pledged (or required to be pledged) pursuant thereto.
 
“Prime Rate” shall mean the rate which the Administrative Agent announces from
time to time as its prime lending rate, the Prime Rate to change when and as
such prime lending rate changes.  The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer.  The Administrative Agent may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.
 
“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
 
“Register” shall have the meaning provided in Section 13.17.
 
“Registration Rights Agreement” shall mean the Registration Rights Agreement
dated as of March 15, 2010 by and between the Borrower and Genco Investments.
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
 
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Replaced Lender” shall have the meaning provided in Section 1.12.
 
“Replacement Lender” shall have the meaning provided in Section 1.12.
 
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.
 
“Required Lenders” shall mean Lenders the sum of whose outstanding Commitments
(or, after the termination thereof, the then principal amount of all outstanding
Loans) at such time represent 50% or more of the Total Commitment at such time
(or, after termination thereof, the then principal amount of all outstanding
Loans); provided that in the event that Nordea’s Commitment constitutes 50% or
more of the Total Commitment, Required Lenders shall mean Lenders the sum of
whose outstanding Commitments (or, after the termination thereof, the then
principal amount of all outstanding Loans) at such time represents 66 2/3% or
more of the Total Commitment (or after termination thereof, the then principal
amount of all outstanding Loans).
 
 
 
 
 
A-16

--------------------------------------------------------------------------------

 
 
 
“Required Percentage” shall mean 160%; provided, however, that if a Loan, other
than a Loan for working capital purposes, has not been repaid with the proceeds
from a follow-on equity offering or otherwise within 12 months of drawdown, the
Required Percentage shall thereafter mean 200%.
 
“Returns” shall have the meaning provided in Section 7.09.
 
“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., and its successors.
 
“Secured Creditors” shall mean the “Secured Creditors” as defined in the
Security Documents.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Security Documents” shall mean each Pledge Agreement, each Assignment of
Earnings, each Assignment of Insurances, each Assignment of Charters, each
Vessel Mortgage and, after the execution and delivery thereof, each additional
security document executed pursuant to Section 8.11.
 
“Security Trustee” shall mean the Administrative Agent acting as mortgagee or
security trustee for the Secured Creditors pursuant to the Security Documents.
 
“Shareholder Rights Agreement” shall mean the Shareholders Rights Agreement
entered into as of March 5, 2010 by and between the Borrower and Mellon Investor
Services LLC (operating with the service name BNY Mellon Shareowner Services), a
New Jersey limited liability company, as rights agent, without giving effect to
any amendments, modifications or supplements thereto.
 
“Sixth Initial Vessel” shall have the meaning provided in Section 5.09.
 
“SMC” means a safety management certificate issued in respect of the Collateral
Rigs in accordance with Rule 13 of the ISM Code.
 
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
 
“Subsidiary Guarantor” shall mean each direct and indirect Subsidiary of the
Borrower listed on Schedule III hereto which owns an Initial Vessel or an
Acceptable
 
 
 
 
A-17

--------------------------------------------------------------------------------

 
 
 
Replacement Vessel and is party to the Guaranty, or which executes a counterpart
thereof after the Effective Date.
 
“Tax Benefit” shall have the meaning provided in Section 3.05(c).
 
“Taxes” shall have the meaning provided in Section 3.05(a).
 
“Test Period” shall mean each period of four consecutive fiscal quarters then
last ended, in each case taken as one accounting period, provided that in the
case of any first quarter ending prior to June 30, 2010, the “Test Period” shall
be the period commencing on July 1, 2009 and ending on the last day of such
fiscal quarter.
 
“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.
 
“Transaction” shall mean, collectively, (i)  the entering into of the Credit
Documents and the incurrence of Loans hereunder, and (ii) the payment of all
fees and expenses in connection with the foregoing.
 
“Transferred Vessel” shall have the meaning provided in the definition of “Flag
Jurisdiction Transfer” in this Appendix A.
 
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
 
“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).
 
“United States” and “U.S.” shall each mean the United States of America.
 
“Unutilized Commitment” shall mean, with respect to any Lender, at any time, an
amount equal to (i) such Lender’s Commitment at such time, less (ii) the sum of
the aggregate principal amount of Loans made by such Lender then outstanding.
 
“Vessel” shall mean the Initial Vessels and the Additional Vessels.
 
“Vessel Acquisition” shall mean the acquisition of each of the Vessels.
 
“Vessel Exchange” shall mean the exchange of a Vessel for another vessel which
vessel shall constitute an Acceptable Replacement Vessel and provided that the
following conditions are satisfied with respect to such exchange:
 
 
 
 
A-18

--------------------------------------------------------------------------------

 
 
 
(i)   On each Vessel Exchange Date, if the Subsidiary owning the Acceptable
Replacement Vessel is not a Credit Party, (A) such Subsidiary shall (1) grant to
the Security Trustee a first priority Lien (subject only to Permitted Liens) on
all property of such Subsidiary by executing and delivering a counterpart of the
Pledge Agreement, taking all actions required pursuant to Section 25 of the
Pledge Agreement to become a Pledgor thereunder, and taking any other action
reasonably requested by the Administrative Agent and (2) execute and deliver a
counterpart of the Guaranty and (B) the Borrower shall pledge and deliver, or
cause to be pledged and delivered, all of the capital stock of such Subsidiary
owned by any Credit Party to the Security Trustee.
 
(ii)   On each Vessel Exchange Date, the Administrative Agent shall have
received from counsel to the Credit Parties consummating the relevant Vessel
Exchange (such counsel to practice in those jurisdictions in which the
Acceptable Replacement Vessel is registered and/or the Credit Party owning such
Acceptable Replacement Vessel is organized and to be acceptable to the
Administrative Agent) opinions reasonably satisfactory to the Administrative
Agent, which opinions shall be addressed to the Administrative Agent and each of
the Lenders and dated such Vessel Exchange Date, which shall (x) be in form and
substance reasonably acceptable to the Administrative Agent and (y) cover the
perfection of the security interests granted pursuant to the Vessel Mortgage(s)
and such other matters incident thereto as the Administrative Agent may
reasonably request.
 
(iii)   On each Vessel Exchange Date, the Credit Party which is consummating a
Vessel Exchange on such date shall have duly authorized, executed and delivered
an Assignment of Earnings, an Assignment of Insurances, and (if applicable) an
Assignment of Charters, together covering all of such Credit Party’s present and
future Earnings and Insurance Collateral, in each case together with:
 
(A)   proper Financing Statements (Form UCC-1) authorized for filing in the
appropriate filing office of each jurisdiction as may be necessary or, in the
reasonable opinion of the Security Trustee, desirable to perfect the security
interests purported to be created by the Assignment of Earnings, the Assignment
of Insurances and the Assignment of Charters;
 
(B)   certified copies of Requests for Information or Copies (Form UCC-11), or
equivalent reports, listing all effective financing statements that name any
Credit Party as debtor and that are filed in the jurisdictions referred to in
clause (A) above, together with copies of such other financing statements (none
of which shall cover the Collateral except to the extent evidencing Permitted
Liens or in respect of which the Security Trustee shall have received, prior to
contemporaneously with the Vessel Exchange Date, Form UCC-3 Termination
Statements (or such other termination statements as shall be required by local
law) authorized for filing); and
 
 
 
 
A-19

--------------------------------------------------------------------------------

 
 
 
(C)   evidence that all other actions necessary or, in the reasonable opinion of
the Security Trustee, desirable to perfect and protect the security interests
purported to be created by the Assignment of Earnings, the Assignment of
Insurances and (if applicable) the Assignment of Charters have been taken.
 
(iv)   On each Vessel Exchange Date, the Credit Party which is consummating a
Vessel Exchange on such date shall have duly authorized, executed and delivered,
and caused to be recorded in the appropriate vessel registry a Vessel Mortgage
with respect to each of such Acceptable Replacement Vessel and such Vessel
Mortgages shall be effective to create in favor of the Security Trustee and/or
the Lenders a legal, valid and enforceable first priority security interest, in
and lien upon such Acceptable Replacement Vessels, subject only to Permitted
Liens.  Except as specifically provided above, all filings, deliveries of
instruments and other actions necessary or desirable in the reasonable opinion
of the Administrative Agent to perfect and preserve such security interests
shall have been duly effected and the Administrative Agent shall have received
evidence thereof in form and substance reasonably satisfactory to the
Administrative Agent.
 
(v)   On each Vessel Exchange Date, the Administrative Agent shall have received
each of the following with respect to the relevant Acceptable Replacement
Vessel:
 
(A)   certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of such Acceptable Replacement Vessel by the relevant
Subsidiary Guarantor,
 
(B)   the results of maritime registry searches with respect to such Acceptable
Replacement Vessel, indicating no record liens other than Liens in favor of the
Security Trustee and/or the Lenders and Permitted Liens,
 
(C)   class certificates from a classification society listed on Schedule VIII
hereto or another internationally recognized classification society acceptable
to the Administrative Agent, indicating that such Acceptable Replacement Vessel
meets the criteria specified in Section 7.23,
 
(D)   Appraisals of recent date and from at least two Approved Appraisers in
scope, form and substance reasonably satisfactory to the Administrative Agent,
and
 
(E)   a report, in form and scope reasonably satisfactory to the Administrative
Agent, from a firm of independent marine insurance brokers reasonably acceptable
to the Administrative Agent with respect to the insurance maintained by the
Credit Party in respect of such Acceptable Replacement Vessel,
 
 
 
A-20

--------------------------------------------------------------------------------

 
 
 
together with a certificate from such broker certifying that such insurances
(i) are placed with such insurance companies and/or underwriters and/or clubs,
in such amounts, against such risks, and in such form, as are customarily
insured against by similarly situated insureds for the protection of the
Administrative Agent and/or the Lenders as mortgagee and (ii) conform with the
insurance requirements of the respective Vessel Mortgages.
 
(vi)   On or prior to each Vessel Exchange Date:
 
(A)   the Administrative Agent shall have received a certificate, dated the
Vessel Exchange Date, signed by the senior financial officer of the Borrower
which certificate shall set forth the calculations required to establish whether
the Borrower is in compliance with the provisions of Section 9.07 after giving
effect to such Vessel Exchange,
 
(B)   the Administrative Agent shall have received a certificate, dated the
Vessel Exchange Date, signed by an Authorized Officer, member or general partner
of the Credit Party commencing such Vessel Exchange, certifying that (1) all
necessary governmental (domestic and foreign) and third party approvals and/or
consents (including any necessary anti-trust approvals or consents) in
connection with the Vessel Exchange being consummated on such date and otherwise
referred to herein shall have been obtained and remain in effect, and all
applicable waiting periods shall have expired without any action being taken by
any competent authority which, in the reasonable judgment of the Administrative
Agent, restrains, prevents or imposes materially adverse conditions upon the
consummation of such Vessel Exchange or the transactions contemplated by this
Agreement and (2) there exists no judgment, order, injunction or other restraint
prohibiting or imposing materially adverse conditions upon such Vessel Exchange
or the other transactions contemplated by this Agreement, and
 
(C)   the Administrative Agent shall have received such other documents,
certificates and opinions as it shall have reasonably requested.
 
(vii)   On each Vessel Exchange Date, there is no Event of Default as defined in
Section 10.
 
“Vessel Exchange Date” shall mean each date on which a Vessel Exchange is
consummated.
 
“Vessel Mortgage” shall mean a first preferred mortgage in substantially the
form of Exhibit L, or such other form as may be reasonably satisfactory to the
Administrative Agent, as such first preferred mortgage may be amended, modified
or supplemented from time to time in accordance with the terms hereof and
thereof.
 
 
A-21
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (ii) any partnership, limited liability company, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% equity interest at such time.
 
 
 
 
A-22
 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE I
 

THE LENDERS AND THE COMMITMENTS
 
Lender
Commitment
NORDEA BANK FINLAND PLC,
acting through its New York branch
 
$100,000,000
 

 
 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE II
 
 

 
THE LENDERS’ ADDRESSES
   
INSTITUTIONS
ADDRESSES
 
NORDEA BANK FINLAND PLC,
acting through its New York branch
 
Nordea Bank Finland Plc
437 Madison Avenue, 21st Floor
New York, NY  10022
Attn:  Head of Shipping, Offshore & Oil Services
Telephone:  (212) 318-9300
Facsimile:   (212) 421-4420
     

 
 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE III
 


 


SUBSIDIARY GUARANTORS AND INITIAL VESSELS
 
Initial Vessel Name
Owner/Subsidiary Guarantor
Design
Deadweight
Flag
Official No.
Year Built
Purchase Price
Borak
Baltic Leopard Limited
Supramax
53,000
Marshall Islands
3308
2009
$35,000,000
Inta
Baltic Jaguar Limited
Supramax
53,000
Marshall Islands
3192
2009
$35,000,000
Sinova
Baltic Panther Limited
Supramax
53,000
Marshall Islands
3205
2009
$35,000,000
Spice
Baltic Cougar Limited
Supramax
53,000
Marshall Islands
2376
2009
$35,000,000
Hull 1150
Baltic Bear Limited
Capesize
177,000
Marshall Islands
3402
2010
$73,000,000
Hull 1151
Baltic Wolf Limited
Capesize
177,000
Marshall Islands
3461
2010
$71,200,000

 
 

 

 
 

--------------------------------------------------------------------------------

 
SCHEDULE IV
 



 
INDEBTEDNESS
 


 
NONE.
 


 

 
 

--------------------------------------------------------------------------------

 
SCHEDULE V
 

INSURANCE
 



     
Bear
Wolf
Leopard
Panther
Cougar
Jaguar
                 
Hull and Machinery
 
65,000,000
65,000,000
32,000,000
32,000,000
32,000,000
32,000,000
                 
Increased Value Insurance
15,000,000
15,000,000
8,000,000
8,000,000
8,000,000
8,000,000
                 
Loss of Hire
Max Rate
40,000
40,000
28,000
28,000
28,000
28,000
 
Note 14 day deductible
             
with a max of 90 days
                             
War Risk Insurance
             
Includes coverage for Hull & Machinery as above
         
Includes coverage for Increased Value as above
         
Includes coverage for Loss of Hire as above
                           
Protection and Indemnity
             
As per Club Rules
                             
Freight, Demurrage and Defense
             
As per Club Rules
           






 
 

--------------------------------------------------------------------------------

 
SCHEDULE VI
 

ERISA
 


 
NONE.
 
 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE VII
 

SUBSIDIARIES
 


 


Name of Subsidiary
Direct Owner(s)
Percent(%) Ownership
Jurisdiction of
Organization
 
Baltic Cougar Limited
Baltic Trading Limited
100%
Marshall Islands
Baltic Leopard Limited
Baltic Trading Limited
100%
Marshall Islands
Baltic Panther Limited
Baltic Trading Limited
100%
Marshall Islands
Baltic Jaguar Limited
Baltic Trading Limited
100%
Marshall Islands
Baltic Bear Limited
Baltic Trading Limited
100%
Marshall Islands
Baltic Wolf Limited
Baltic Trading Limited
100%
Marshall Islands



 



 
 

--------------------------------------------------------------------------------

 
SCHEDULE VIII
 

 
APPROVED CLASSIFICATION SOCIETIES
 
 
American Bureau of Shipping
Nippon Kaiji Kyokai
Germanischer Lloyd
Lloyd’s Register of Shipping
Bureau Veritas
Det Norske Veritas
 


 


 

 





